ACCEPTED
                                                                                      07-15-00386-CV
                                                                         SEVENTH COURT OF APPEALS
                                                                                   AMARILLO, TEXAS
                                                                                11/2/2015 12:46:05 PM
                                                                                     Vivian Long, Clerk


                         CASE NO. 07-15-00386-CV

                  IN THE SEVENTH COURT OF APPEALS                    FILED IN
                                                              7th COURT OF APPEALS
                                                                  AMARILLO, TEXAS
                            AMARILLO, TEXAS
                                                              11/2/2015 12:46:05 PM
                                                                    VIVIAN LONG
                                                                       CLERK

                 IN RE: CENTURY SURETY COMPANY,
                              Relator


Original Proceeding from the 320th Judicial District Court, Potter County, Texas
                       Trial Court Cause No. 101,961-D
                 The Honorable Don R. Emerson, Respondent


     REPLY TO RESPONSE OF REAL-PARTY-IN-INTEREST TO
             PETITION FOR WRIT OF MANDAMUS




                                           Catherine L. Hanna
                                           State Bar No. 08918280
                                           Email: channa@hannaplaut.com
                                           Eric S. Peabody
                                           State Bar No. 00789539
                                           Email: epeabody@hannaplaut.com
                                           HANNA & PLAUT, L.L.P.
                                           211 East Seventh Street, Suite 600
                                           Austin, Texas 78701
                                           Telephone: (512) 472-7700
                                           Facsimile: (512) 472-0205
                                           COUNSEL FOR RELATOR
                         TABLE OF CONTENTS


                                                                           Page

TABLE OF CONTENTS                                                             ii

INDEX OF AUTHORITIES                                                         iii

SUMMARY OF REPLY                                                              1

ARGUMENT AND AUTHORITIES                                                      2

  A.   Century did not waive its right to appraisal by defendaing itself
       in the litigation 1408 J initiated.                                    2
Barb. 1408 J has not demonstrated prejudice                                  6
Cow. 1408 J has admitted that Century's settlement offer was on its
       entire claim, which necessitates severance and abatement of the
       bad-faith causes of action.                                            7

CONCLUSION AND PRAYER FOR RELIEF                                              9

VERIFICATION                                                                10

CERTIFICATE OF SERVICE                                                      11

CERTIFICATE OF COMPLIANCE                                                   12

SUPPLEMENTAL APPENDIX TO THE PETITION FOR WRIT OF
MANDAMUS                                                                    13




                                      ii
                           INDEX OF AUTHORITIES

Cases                                                                      Page

Elledge v. Friberg—Cooper Water Supply Corp.,
  240 S.W.3d 869 (Tex. 2007)                                                    6

In re Acadia Ins. Co.,
   279 S.W.3d 777 (Tex. App.—Amarillo 2007, orig. proceeding)                   3

In re Guideone Nat'l Ins. Co.,
   2015 WL 5050233 (Tex. App.—Dallas Aug. 27, 2015, orig. proceeding)           3

In re GuideOne Nat'l Ins. Co.,
   2015 WL 5766496 (Tex. App.—Amarillo Sept. 29, 2015, orig. proceeding)        4

In re State Farm Mut, Auto. Ins. Co.,
   395 S.W.3d 229 (Tex. App.—El Paso 2012, orig. proceeding)                    9

In re Trinity Universal Ins. Co.,
   64 S.W.3d 463 (Tex. App.—Amarillo 2001, orig. proceeding)                 8, 9

In re Universal Underwriters of Tex. Ins. Co.,
   345 S.W.3d 404 (Tex. 2011)                                           2, 3, 4, 6

Jai Bhole, Inc. v. Employers Fire Ins. Co.,
   2014 WL 50165 (S.D. Tex. Jan. 7, 2014)                                    3, 7

Lund v. Giauque,
  416 S.W.3d 122 (Tex. App.—Fort Worth 2013, no pet.)                           6

Palestine Contractors, Inc. v. Perkins,
  386 S.W.2d 764 (Tex. 1964)                                                    6


Rules

TEx. R. OF Cry. P. 167                                                          8



                                          iii
                              SUMMARY OF REPLY

       Despite 1408 J's characterization of Century's actions as explicitly or

implicitly waiving its right to appraisal, Century never denied liability for 1408 J's

claim and never refused to participate in or be bound by appraisal. After 1408 J

filed suit, the parties negotiated until mediation. Even after mediation failed, both

sides continued to make settlement offers. Century's contractual appraisal

provision is "mandatory" if invoked by either party and contains no time limit;

Century invoked appraisal immediately after impasse and did not waive its right to

appraisal by defending itself in the suit 1408 J initiated.

      1408 J incurred litigation expenses because it chose to file suit rather than

invoke appraisal, which is a condition precedent to suit under the Policy. Neither

1408 J's voluntary decision to preemptively file suit nor Century's defense against

1408 J's litigation tactics constitutes "prejudice" to 1408 J as required to establish

waiver.

      Century's Rule 167 settlement offer on all of 1408 J's claims necessitates

severance and abatement of 1408 J's extra-contractual claims from its breach of

contract action, because that offer covered all disputed claims and damages 1408 J

asserts. The evidentiary prejudice to an insurance carrier from defending

contractual and extra-contractual claims in the same suit following a settlement

offer on disputed claims is inherent and well-recognized.



Reply to Response to Petition for Writ of Mandamus                             Page 1
       Because the trial court abused its discretion by improperly applying the law

to both of Century's motions, mandamus should issue.

                            ARGUMENT AND AUTHORITIES

       A.     Century did not waive its right to appraisal by defending itself in
              the litigation 1408 J initiated.

       Retreating from its original position that impasse occurred when it filed suit,

1408 J now argues that the parties "reached an impasse nine months before

Century invoked appraisal,"' when Century responded to a settlement demand

from 1408 J with a counterdemand of its own based on causation questions raised

by reinspection of the property. See Response at 14. "An impasse is not the same

as a disagreement about the amount of loss. Ongoing negotiations, even when the

parties disagree, do not trigger a party's obligation to demand appraisal." In re

Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404, 408-09 (Tex. 2011).

Rather, impasse requires "a mutual understanding that neither will negotiate

further." Id. at 410 (emphasis added). Century's counterdemand did not end the

parties' negotiations; Century invited 1408 J's response to the counterdemand, the

parties continued to investigate the cause and extent of the loss, and Century made

settlement offers at the mediation held on April 27, 2015. See Record Tab 15 at

11:11-20. In fact, even after Century invoked appraisal following the unsuccessful


I Compare Record Tab 7 and Record Tab 15 at 6:21-7:3 with Response at 3, 15.




Reply to Response to Petition for Writ of Mandamus                             Page 2
mediation, 1408 J made a bracket offer on May 8, 2015, "in an effort to narrow the

gap in negotiations on this case." Record Tab 6, Ex. C, Ex. 4. 1408 J sent the

offer "prior to conducting additional discovery or appraisal." Id. Even in its formal

response to Century's request for appraisal, 1408 J stated that it was "interested in

continuing settlement negotiations" and solicited Century's response to the

settlement bracket proposed on May 8, 2015. Record Tab 6, Ex. C. Century did

not believe that further negotiation was futile before the April 2015 mediation, and

1408 J's correspondence demonstrates that it did not believe impasse had been

reached even then.2 Century did not deny liability for the loss or refuse to discuss

the matter further. A court may "not infer waiver where neither explicit language

nor conduct indicates that such was the party's intent." Universal Underwriters,
345 S.W.3d at 410.

       1408 J also ignores the unique language of Century's appraisal endorsement,

which states that appraisal is "mandatory" when invoked by either party and

provides specifically for submission of causation issues to the appraisal panel. See

2 1408 J's authorities are easily distinguished on this basis. See In re Guideone Nat'l Ins. Co.,
No. 05-15-00981-CV, 2015 WL 5050233, at *2 (Tex. App.—Dallas Aug. 27, 2015, orig.
proceeding) (denying mandamus because "there is no suggestion in the mandamus record of a
genuine belief by GuideOne that negotiations regarding the existence or amount of loss remained
ongoing and would prove productive" at least six months before insurer invoked apprasial); Jai
Bhole, Inc. v. Employers Fire Ins. Co., No. CIV.A. 0-10-522, 2014 WL 50165, at *2 (S.D. Tex.
Jan. 7, 2014) (insurer's decision to stand on coverage defense through multiple motions for
summary judgment rather than negotiate scuttled mediations and made plaintiff's settlement
attempts futile); In re Acadia Ins, Co., 279 S.W.3d 777, 780 (Tex. App.—Amarillo 2007, orig.
proceeding) (insurer denied coverage based on date of loss and refused to participate in appraisal
in order to preserve coverage defense).


Reply to Response to Petition for Writ of Mandamus                                        Page 3
Petition, Appx. C.3 As this Court recently held in construing another non-standard

appraisal clause:

          [W]e cannot ignore language in the contract simply because we or one
          of the parties comes to dislike the provision or thinks that some other
          action is intended. As is the case in most contract cases, the parties
          chose the language when the decision to enter into the insurance
          contract was made, and we cannot change that language at this late
          date.

In re GuideOne Nat'l Ins. Co., No. 07-15-00281-CV, 2015 WL 5766496, at *3

(Tex. App.—Amarillo Sept. 29, 2015, orig. proceeding) (internal citations omitted).

As in GuideOne, Century's Policy also contains a "non-waiver" clause that

provides the Policy's terms "can be amended or waived only by endorsement

issued by us and made a part of the policy." Appendix D.4 Century did not waive

or amend the scope of its broad appraisal clause. The appraisal clause also contains

no time limit for the request. See Universal Underwriters, 345 S.W.3d at 410.




3   As counsel for 1408 J argued at the hearing on the motion to compel appraisal:
          The difference here in this case is that Century sent a letter after the lawsuit was
          filed saying that they are — they've done a reinspection with an engineer and that
          they've changed their position on what was actually covered and that they asked
          our client for reimbursement of over $50,000. And the fact that there's causation
          and coverage issues in this case, those cannot be addressed by an appraisal.
Record Tab 15 at 7:18-25. This is directly contrary to the Policy.
4See Appendix D, attached hereto as a supplement, Endorsement IL 00 17 11 98, "Common
Policy Conditions." Although the complete Policy was not before the trial court, Century
submits the Policy for the Court's reference. The standard "non-waiver" and "no action" clauses
reinforce the non-standard language of Century's appraisal clause, which provides: "Appraisal is
mandatory if invoked by either party." Petition, Appx. C.


Reply to Response to Petition for Writ of Mandamus                                               Page 4
       Finally, 1408 J's newly-minted argument that the parties' February 2014

Rule 11 Agreement constitutes waiver of appraisal by Century is spurious. See

Response at 16-17.5 In the Rule 11 Agreement, 1408 J agreed to dismiss three

defendants in exchange for Century's agreement to not seek removal of the case to

federal court and to produce those defendants without subpoena for deposition and

trial. See Response, Supplemental Record Exhibit 1, Ex. A. The Agreement also

mentioned a mediation, which — contrary to 1408 J's argument — indicates

continuing negotiation of the claim rather than "significant actions inconsistent

with any intention to invoke appraisal, if not a renunciation of the right altogether."

Response at 17. Century did not "contractually commit" itself to litigation in lieu

of appraisal through the Rule 11 or waive its right to appraisal by defending itself

in the litigation 1408 J initiated.

       The fact that the parties engaged in discovery, reinspected the property, and

consulted experts in a case in which causation was disputed does not mean that

Century waived its contractual right to appraisal. To the contrary, the appraisal

clause in Century's Policy specifically anticipates that causation may be an issue in

both appraisal and litigation. When the experts' opinions raised additional

questions regarding causation, Century continued to negotiate with 1408 J and



5 The motion to enforce the Rule 11 Agreement 1408 J attached to its Response as Exhibit 1 was

not before trial court when the court heard and ruled on the motion to compel appraisal.


Reply to Response to Petition for Writ of Mandamus                                     Page 5
participated in a mediation at which it offered to settle 1408 J's claims. At no

point did Century explicitly or implicitly waive its contractual right to appraisal.

        B.      1408 J has not demonstrated prejudice.

        Even if Century's request for reimbursement based on causation or defense

of 1408 J's suit could be viewed as an impasse or implicit waiver, 1408 J must still

demonstrate that it was prejudiced by Century's conduct. 1408 J asserts that it

suffered prejudice because (1) it has incurred litigation expenses, and (2) it would

be unfair and prejudicial if appraisers rather than a jury determined 1408 J's right

to damages. Response at 20-21. If this were the standard for prejudice, courts

would rarely order appraisal. As the supreme court stated in Universal

Underwriters, "[I]t is difficult to see how prejudice could ever be shown when the

policy, like the one here, gives both sides the same opportunity to demand

appraisal." 345 S.W.3d at 412.6 Century's Policy gave 1408 J the right to demand

a mandatory appraisal on both damages and causation while "retain[ing] the right

61408 J claims that this statement is "dictum" because the insured in Universal Underwriters did
not attempt to show prejudice. Response at 18-19. Universal Underwriters set out the
requirements for waiver of an appraisal right, which the court held included a showing of
prejudice. 345 S.W.3d at 411-12. The court further stated in the paragraph containing this
sentence: "If a party senses that impasse has been reached, it can avoid prejudice by demanding
an appraisal itself. This could short-circuit potential litigation and should be pursued before
resorting to the courts." Id. at 412. If the court's statement about the difficulty of showing
prejudice is dicta, it is judicial dicta "made deliberately after careful consideration and for future
guidance in the conduct of litigation," which binds lower courts. See Lund v. Giauque, 416
S.W.3d 122, 129 (Tex. App.—Fort Worth 2013, no pet.) (citing Palestine Contractors, Inc. v.
Perkins, 386 S.W.2d 764, 773 (Tex.1964)); see also Elledge v. Friberg—Cooper Water Supply
Corp.,240 S.W.3d 869, 870 (Tex.2007) (holding that although "not essential to the outcomes" of
two previous cases, the Texas Supreme Court's statements "should have been followed" by the
court of appeals).


Reply to Response to Petition for Writ of Mandamus                                            Page 6
to have a court of competent jurisdiction determine which elements of the

appraisal, if any, are covered under this policy based on the facts determined by the

appraisal, the policy and applicable law" as well as retaining "the right to have the

court determine the cause(s) of the damage appraised, if there is any post-appraisal

disagreement regarding causation." Petition, Appx. C. Given the breadth of the

appraisal provision and the parties' retained rights, 1408 J cannot demonstrate that

it would be prejudiced by complying with the mandatory contractual provision.'

       C.      1408 J has admitted that Century's settlement offer was on its
               entire claim, which necessitates severance and abatement of the
               bad-faith causes of action.

       While appearing to acknowledge that severance would be mandatory if

Century "made a settlement offer specifically on the disputed part of the contract

case," 1408 J argues that Century is not entitled to severance of 1408 J's extra-

contractual claims because Century did not establish the nature of its settlement

offer or "specify which claims it is talking about." Response at 22-23. Century

7 1408 J's reliance on Jai Bhole, Inc. v. Employers Fire Ins. Co., No. CIV.A. G-10-522, 2014
WL 50165 (S.D. Tex. Jan. 7, 2014), is misplaced. See Response at 13-14, 19-20. In that case,
Employers did not raise appraisal in its answer and filed three motions for summary judgment
asserting accord and satisfaction as a complete bar to any further recovery by the plaintiff. Jai
Bhole, Inc., 2014 WL 50165, at *1. Employers' decision to "stand on its accord and satisfaction
defense rather than negotiate . . . scuttled the initial mediation" and convinced the court that
plaintiff's settlement efforts would have been futile. Id. at *2. The court further noted that
Employers "continually refused to recognize Plaintiffs right to claim any additional benefits and
seemed poised to continue to do so despite any appraisal award favorable to Plaintiff." Id. In
contrast, while Century believed that it had overpayed 1408 J's claims based on the initial reports
of its engineering experts, it continued to negotiate with 1408 J and made settlement offers at and
following mediation. See Record Tab 6; Record Tab 7; Record Tab 15 at 11:11-20. Century has
never said or intimated that it would not participate in appraisal or comply with an award if 1408
J had invoked the procedure.


Reply to Response to Petition for Writ of Mandamus                                         Page 7
did not need to offer additional proof of the terms of its settlement offer because,

as 1408 J repeatedly stated in its response to Century's motion for severance,8 the

June 18, 2015 offer was made pursuant to Texas Rule of Civil Procedure 167,

which requires the offer to address "the terms by which all monetary claims —

including any attorney fees, interest, and costs that would be recoverable up to the

time of the offer — between the offeror or offerors on the one hand and the offeree

or offerees on the other may be settled." Tex. R. Civ. P. 167.2(b) (4). 1408 J's

challenge to the scope of Century's settlement offer — which 1408 J never raised in

the trial court — is disingenuous because the evidence conclusively shows that

Century offered to settle all of 1408 J's claims, including the disputed contract and

extra-contractual claims.

         1408 J's assertion that Century did not prove prejudice from trying the

contractual and extra-contractual claims together is similarly unavailing.                   See

Response at 23-24.9 This Court has held that severance of extra-contractual claims

is necessary where there has been a settlement offer because the carrier "has a

substantial right to the exclusion from evidence of its settlement offers and

negotiations in the trial of the [contract] claim." In re Trinity Universal Ins. Co.,

    See Record Tab 12 passim; see also Record Tab 5,
9Notably, 1408 J does not address one of its primary arguments in the trial court: that severance
and abatement following a settlement offer is required only in uninsured/underinsured
("UM/UIM") cases. See Record Tab 12 111 30-34; Record Tab 14. 1408 J also concedes that
Century is entitled to abatement of the extra-contractual claims if it is entitled to severance
because 1408 J has not briefed this issue in its Response.


Reply to Response to Petition for Writ of Mandamus                                       Page 8
64 S.W.3d 463, 468 (Tex. App.—Amarillo 2001, orig. proceeding). This right is

inherent in the defense of the different claims; the resulting prejudice does not

require an evidentiary basis beyond the offer itself. See In re State Farm Mut.

Auto. Ins. Co., 395 S.W.3d 229, 234 (Tex. App.—El Paso 2012, orig. proceeding)

("Absent severance, an insurer is presented with a 'Catch-22' in that its decision to

admit or exclude evidence of a settlement offer jeopardizes the successful defense

of the other claim."). Century raised this issue in both pre- and post-hearing

briefing. See Record Tab 11 at 3-4; Record Tab 13 at 2.

                 CONCLUSION AND PRAYER FOR RELIEF

      Century's settlement offers on all of 1408 J's monetary claims require

severance and abatement of the extra-contractual claims from the breach-of-

contract action. In the contract action, Century is entitled to appraisal of 1408 J's

loss in accordance with the Policy. Because the trial court incorrectly analyzed and

applied the law on these issues, mandamus should issue to correct the trial court's

abuse of discretion.

      WHEREFORE, PREMISES CONSIDERED, Relator Century Surety

Company respectfully prays that the Court grant its petition and issue a writ of

mandamus ordering the Respondent to sever and abate 1408 J's extra-contractual

claims from its cause of action for breach of contract and to enforce the appraisal




Reply to Response to Petition for Writ of Mandamus                            Page 9
provision of the policy, and for such other and further relief to which Relator may

show itself justly entitled.

                                                Respectfully submitted,

                                                HANNA & PLAUT, L.L.P.
                                                211 East Seventh Street, Suite 600
                                                Austin, Texas 78701
                                                Telephone: (512) 472-7700
                                                Facsimile: (512) 472-0205

                                                By: /s/ Catherine L. Hanna
                                                      Catherine L. Hanna
                                                      State Bar No. 08918280
                                                      Email: channa@hannaplaut.com
                                                      Eric S. Peabody
                                                      State Bar No. 00789539
                                                      Email: epeabody@hannaplaut.com

                                                COUNSEL FOR RELATOR

                                             VERIFICATION
          I hereby certify pursuant to Texas Rule of Appellate Procedure 52.3 that I
have reviewed the Reply to the Response to the Petition for Writ of Mandamus and
the facts and statements therein are true and correct and supported by competent
evidence included in the appendix or recor and that the copy of the insurance
policy attached as Supplemental Append I) is a true and correct copy from my
fir in ' s files.


                                                Catherine L. Hanna

       SUBSCRIBED and SWORN TO before me the undersigned Notary Public,
on this the   day of November, 2015.

           LAURA R. IHLEFELD
             Notary Public, State of Texas
                My Commission Expires
                                                                     4-)
               JUNE 21, 2016                      ota   Public in and for t State of Texas

Reply to Response to Petition for Writ of Mandamus                                   Page 10
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Petition for
Writ of Mandamus, along with a contemporaneously filed Record in Support of
Petition for Writ of Mandamus, has been forwarded by e-service and/or certified
mail, return receipt requested, on the 2nd day of November, 2015 to:

The Honorable Don R. Emerson
320th Judicial District Court
District Courts Building
501 S. Fillmore, Suite 4B
Amarillo, Texas 79101
Respondent

Amber Anderson Mostyn
State Bar No. 90001704
Molly K. Bowen
State Bar No. 24069898
Lauren J. Chapman
State Bar No. 24065033
3810 W. Alabama
Houston Texas 77027
Telephone: (713) 861-6616
Facsimile: (713) 861-8084
Email: ALA teamefile@mostynlaw.corn
Attorneys for Real Party in Interest


                                              /s/ Catherine L. Hanna
                                              Catherine L. Hanna




Reply to Response to Petition for Writ of Mandamus                        Page 11
                       CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Microsoft
Word 2010 and contains 1,810 words, as determined by the computer software's
word-count function, excluding the sections of the document listed in Texas Rule
of Appellate Procedure 9.4(i)(2)(B).

/s/ Catherine L. Hanna
Catherine L. Hanna
Eric S. Peabody
Attorneys for Century Surety Company

Dated: November 2, 2015




Reply to Response to Petition for Writ of Mandamus                       Page 12
                SUPPLEMENTAL APPENDIX TO THE
                PETITION FOR WRIT OF MANDAMUS


      Relator Century Surety Company submits the following documents in
support of the Petition for Writ of Mandamus.

APPENDIX D Copy of Policy No. CCP 794864.




Reply to Response to Petition for Writ of Mandamus                   Page 13
Appendix D
                   Century Surety Company
                       465 CLEVELAND AVENUE
                       WESTERVILLE, OH 43082


                         A STOCK COMPANY




                    COMMERCIAL
                       LINES
                       OLICY



      THIS POLICY JACKET VVITH COMMON POLICY CONDITIONS, THE
      DECLARATIONS PAGE, COVERAGE PART(S), COVERAGE FORM(S) AND
      APPLICABLE FORMS AND ENDORSEMENTS COMPLETE THIS POLICY.




CSCP1000 (02/04)


                           CONFIDENTIAL                   CE0591
                                                    Century Surety Company
                                                                   466 Cleveland Avenue
                                                                   Westerville, Ohio 43082
                                                                         614-885-2000
                                                                      www.centurysurety.com
                                                COMMERCIAL LINES POLICY
                                             COMMON POLICY DECLARATIONS
POLICY NO.:CCP         794864                                              New
NAMED INSURED AND ADDRESS:                                                  CODE NO.:5720A
1408 S. Jefferson, LLC                                                     INSUREDS AGENT:
600 S. Tyler, Suite 1510                                                    Aaron Q Johnson
                                                                            4557 S Western St
Amarillo                        TX      79101                               Suite A7
                                                                            Amarillo          TX 79109
POLICY PERIOD: From:01-31-2013 To:01-31-2014 at 12:01 A.M. Standard time at your mailing address shown above.
Business Description: Office, Garage and Arcade Gaming Machines Maintenance
0 Individual 0 Joint Venture 0 Partnership C) Limited Liability Company (LLC)                  0 Organization (Other than Partnership, LLC or Joint Venture)
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED. THIS
PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                       PREMIUM
Commercial General Liability Coverage Part                                                                                                              $500.00
Commercial Property Coverage Part                                                                                                                     $4,412.00




Policy Fee                                                                                                                                             $250.00
Surplus Lines Tax                                                                                                                                      $250.36
Stamping Fee                                                                                                                                             $3.10
      25 % of the Policy Premium is fully earned as of the effective                                                 TOTAL                          $5,415.46
           date of this policy and is not subject to return or refund.
Service of Suit (if form CCP 20 10 is attached) may be made upon:
American Underwriting Managers
365 Miron Drive        Suite D Southlake        TX 76092
Form(s) and Endorsement(s) made a part of this policy at time of issue*:
                           See Attached Schedule of Forms, CIL 15 00b 02 02
*Omits applicable Forms and Endorsements If shown In specific Coverage Part/Coverage Form Declarations.
Any person who, with intent to defraud or knowing that he is facilitating a fraud against an Insurer, submits an application or files a claim containing false or
deceptive statement is guilty.of insurance fraud,
COMPANY REPRESENTATIVE:
American Underwriting Managers                                                  Countersigned By
365 Mlron Drive
&lite D                                                                                                             Authorized Representative
Southlake                    TX 76092
                                                                                                  02/07/2013             avm

it4WitNOst WHEREOF, this Company has executed and attested these presents; but this policy shall not be valid unless countersigned by the duly Authorized
Agent of this Company at the Agency hereinbefore mentioned.




                                                                           Secretary                                       President




CSCP 10 01 06 09                                                    CONFIDENTIAL                                                         CE0592Page 1 of 1
Policy Number: CCP 794864                                                                                    CIL 16 00b 02 02



                    SCHEDULE OF FORMS AND ENDORSEMENTS
                      (other than applicable forms and endorsements shown elsewhere in the policy)

Forms and Endorsements applying to the Coverage Parts listed below and made a part of this policy at time of issue:

   Form!              Edition
   Endt. #            Date         Title                                                    Total # of Forms Selected: 33



   Forms Applicable to this Coverage part - INTERLINE-ALL COVERAGE PARTS
      CCP     2010    05 08        Service of Suit Clause
       CIL   1500E    02 02        Schedule of Forms and Endorsements
    CSCP      1000    02 04        Century Surety Company Policy Jacket
    CSCP      1001    05 09        Century Surety Company Common Policy Declarations
        IL    0003    09 08        Calculation of Premium
        IL   0017     11 98        Common Policy Conditions
     PRIV    0001     11 09        Privacy Statement
     TRIA    0001     10 08        Policyholder Disclosure Notice of Terrorism
    TXPN     0001     05 07        Texas Complaint Notice
    TXPN     0003     04 09        Texas Policyholder Notice


 10 Forms

   Forms Applicable to this Coverage part-GENERAL LIABILITY

      CG     0001     12 07        Commercial General Liability Coverage Form
      CG     0068     05 09        Recording and Distribution of Material or information In Violation of Law Exclusion
      CG     0300     01 96        Deductible Liability Insurance
      CG     2147     12 07        Employment-Related Practices Exclusion
                                   Total Pollution Exclusion With A Building Heating , Cooling and Dehumidifying Equipment
      CG     2165     12 04
                                   Exception and A Hostile Fire Exception
                                   Exclusion of Certified Acts of Terrorism and Exclusion of Other Acts of Terrorism Committed
      CG     2175     06 08
                                   Outside the United States
      CG     2176     01 08        Exclusion of Punitive Damages Related to Certified Act of Terrorism
                                   Exclusion of Certified Nuclear, Biological, Chemical or Radiological Acts of Terrorism; Cap
      CG     2184     01 08
                                   on Losses from Certified Acts of Terrorism
      CG      2196    03 05        Silica or Silica-Related Dust Exclusion
     CGL     1500     04 07        Century Insurance Group Commercial General Liability Declarations
     CGL     1701a    05 10        Special Exclusions And Limitations Endorsement
     CGL     1711a    09 11        Classification and Location Limitation Endorsement
       IL    0021     09 08        Nuclear Energy Liability Exclusion Endorsement (Broad Form)


 13 Forms


   Forms Applicable to this Coverage part - PROPERTY
     CCF     1500     08 11        Commercial Property Coverage Part Declarations
     CCF     1503     10 01        Exclusion -"Vacant or Unoccupied" Property
     CCF     1512     12 11        Mandatory Property Deductible Form

CIL 16 00b 02 02                                 CONFIDENTIAL                                            CEOMei of 2
     CCF     1526   10 12   Loss Conditions Appraisal Amendatory Endorsement
      CP     0010   06 07   Building and Personal Property Coverage Form
      CP     0090   07 88   Commercial Property Conditions
      CP     0140   07 06   Exclusion of Loss Due to Virus or Bacteria
      CP     1020   06 07   Cause of Loss - Broad Form
       IL    0935   07 02   Exclusion of Certain Computer-Related Losses
                            Exclusion of Certified Acts of Terrorism Involving Nuclear, Biological, Chemical or
       IL    0986   03 08
                            Radiological Terrorism; Cap on Covered Certified Acts Losses


  10 Forms




CIL 16 00b 02 02                          CONFIDENTIAL                                              CE051914e 2 012
                                                                          CCP 2010 0508


                          SERVICE OF SUIT CLAUSE


    This endorsement modifies insurance provided by the policy to which this form is
                                     attached.




Itis agreed that in the event of the failure by us to pay any amount claimed to be due
hereunder, we will, at your request, submit to the jurisdiction of a court of competent
jurisdiction within the United States of America. Nothing in this clause constitutes or
should be understood to constitute a waiver of our rights to commence an action in a
court of competent jurisdiction in the United States of America, to remove an action to a
United States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States of America or of any state in the United
States of America. In any such suit against us, we will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

It is further agreed that service of process in such suit may be made upon the person or
organization shown in the Policy Declarations or upon us at the address shown in the
policy jacket.

The above named are authorized and directed to accept service of process on behalf of
us in any such suit and/or upon your request to give a written undertaking to you that
we will enter a general appearance upon our behalf in the event such a suit shall be
instituted.

Further, pursuant to any statute of any state, territory, or district of the United States of
America, which makes provision therefore, we hereby designate the Superintendent,
Commissioner, or Directors of Insurance or other officer specified for that purpose in
the statute or his successor or successors in office, as their true and lawful attorney
upon whom may be served any lawful process in any action, suit, or proceeding
instituted by or on your behalf or any beneficiary hereunder arising out of this contract
of insurance, and hereby designates the above named as the person to whom the said
officer is authorized to mail such process or a true copy thereof.




CCP 20 10 0508                                                             Page 1 of 1

                                   CONFIDENTIAL                                   CE0595
                                          • ,,, , ,,   •
                                                                    IL 00 03 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following Is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni-
versary of the effective date of this policy, we will
compute the premium In accordance with our rates
and rules then in effect.




IL 00 03 09 08                           ©60RFIVENTIAE.07
                         COMMON POLICY CONDITIONS
All Coverage parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we
    1. The first Named Insured shown in the                               find; and
         Declarations may cancel this policy by                      c. Recommend changes.
         mailing or delivering to us advanced written           2. We are not obligated to make any
         notice of cancellation.                                     inspections, surveys, reports or recom-
    2. We may cancel this policy by mailing or                       mendations and any such actions we do
         delivering to the first Named Insured written               undertake relate only to insurability and the
         notice of cancellation at least:                            premiums to be charged. We do not make
         a. 10 days before the effective date of                     safety inspections. We do not undertake to
               cancellation if we cancel for nonpayment              perform the duty of any person or
               of premium; or                                        organization to provide for the health or
                                                                     safety of workers or the public. And we do
         b. 30 days before the effective date of                     not warrant that conditions:
               cancellation if we cancel for any other
               reason.                                               a, Are safe or healthful; or
    3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
         Named Insured's last mailing address known                       standards.
         to us.                                                 3. Paragraphs 1, and 2. of this condition apply
    4. Notice of cancellation will state the effective               not only to us, but also to any rating,
         date of cancellation, The policy period will                advisory, rate services or similar organization
         end on that date.                                           which makes insurance inspections, surveys,
                                                                     reports or recommendations.
    5. If this policy is cancelled, we will send the
         first Named Insured any premium refund due.            4.   Paragraph   2. of this condition does not apply
         If we cancel, the refund will be pro rata. If               to any inspections, surveys, reports or
         the first Named Insured cancels, the refund                 recommendations we may make relative to
         may be less than pro rata. The cancellation                 certification, under state or municipal
         Will be effective even if we have not made or               statutes, ordinances or regulations, of boilers,
         offered a refund.                                           pressure vessels or elevators.
    6. If notice is mailed, proof of mailing will be        E. Premiums
         sufficient proof of notice.                            The first Named Insured shown in the
B. Changes                                                      Declarations
    This policy contains all the agreements between             1. Is responsible for the payment of all
    you and us concerning the insurance afforded.                    premiums; and
    The first named Insured shown in the                        2. Will be the payee for any return prenniurn$
    Declarations is authorized to make changes in the               we pay.
    terms of this policy with our consent. This             F. TranSfer Of Your Rights And Duties Under
    policy's terms can be amended or waived only by             This Policy
    endorsement issued by us and made a part of this
    policy.                                                     Your rights and duties under this policy may not
                                                                be transferred without our written consent except
C. Examination Of Your Books And Records                        in the case of death Of an niiivtdual trained
    We may =Mine and audit your books and                       insured.
    records as they relate to this policy at any time           If you die, your rights and duties will be
    during. the policy period and up to three years             transferred to your legal representative but only
    afterward,                                                  while acting within the scope of duties as your
D. Inspections And Surveys                                      legal representative. Until your legal repre-
    1. We have the right to:                                    sentative is appointed, anyone having proper
                                                                temporary custody of your property will have
        a. Make inspections and surveys at any                 your rights and duties but only with respect to
              time;                                            that property.




IL 00 17 11 98                    CopyrightdmregfersalEce, Inc., 1998
                                                                                                   cEnbc/ 1
Privacy Statement

In applying for insurance products and services with Meadowbrook Insurance Group, Inc.'s
subsidiaries, you may have provided us with non-public personal information. Additionally, we
may seek additional information, such as your creditworthiness or credit history, from third party
reporting agencies. This information allows us to provide you with the best products and
customer service. Keeping your personal information private and secure, whether learned
directly from you or a third party reporting agency, is our priority.

The categories of non-public personal and financial information that we collect may include your
name, address, social security or employer identification number, assets, income, date of birth,
motor vehicle driving information and other information that is appropriate or necessary to
provide you with the insurance products and services that you request.

We do not disclose any non-public personal or financial information about you, unless permitted
or required by law or with your consent,

We may have shared this information with affiliated parties as permitted by law. We refer to and
use that information to issue and service your insurance policies, provide insurance services or
administer claims. We restrict access to your non-public personal and financial information to
those employees who need the information to provide you with products or services.

We maintain physical, electronic and procedural safeguards to protect your non-public personal
and financial information. These safeguards comply with federal and state regulations.

If you contact us at our website, "www. Meadowbrook,com" we do not use "cookies", which
many organizations use to track visitors' actions on their websites. Cookies are a general
mechanism that can store and retrieve information on your computer.

We value the relationship that we have established with current and former customers. Should
you have any comments or questions regarding our Privacy Policy, please contact us at 800-
482-2726.


This Privacy Policy applies to the following companies: (1) Meadowbrook Insurance Group, Inc.'s
insurance company subsidiaries (Star Insurance Company, Ameritrust Insurance Corporation, Savers
Property & Casualty Insurance Company, Williamsburg National Insurance Company, ProCentury
Insurance Company, and Century Surety Company); (2) Crest Financial Corporation's subsidiaries; and
(3) Meadowbrook, Inc.'s subsidiaries.




PRIV 0001 1109                        CONFIDENTIAL                                     PCFEC698
 NOTE TO AGENT:
 It is required by federal law that you provide this document to the insured.
           POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM
                        INSURANCE COVERAGE
Coverage for acts of terrorism Is Included in your policy. You are hereby notified that under the Terrorism Risk Insurance Act, as
amended in 2007, the definition of act of terrorism has changed. As defined in Section 102(1) of the Act: The term "act of
terrorism" means any act that is certified by the Secretary of the Treasury—in concurrence with the Secretary of State, and the
Attorney General of the United States—to be an act of terrorism; to be a violent act or an act that is dangerous to human life,
property, or infrastructure; to have resulted in damage within the United States, or outside the United States in the case of certain
air carriers or vessels or the premises of a United States mission; and to have been committed by an Individual or individuals as
part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United
States Government by coercion. Under your coverage, any losses resulting from certified acts of terrorism may be partially
reimbursed by the United States Government under a formula established by the Terrorism Risk Insurance Act, as amended.
However, your policy may contain other exclusions which might affect your coverage, such as an exclusion for nuclear events.
Under the formula, the United States Government generally reimburses 85% of covered terrorism losses exceeding the statutorily
established deductible paid by the insurance company providing the coverage. The Terrorism Risk Insurance Act, as amended,
contains a $100 billion cap that limits U.S. Government reimbursement as well as insurers' liability for losses resulting from
certified acts of terrorism when the amount of such losses exceeds $100 billion in any one calendar year. If the aggregate Insured
losses for ail insurers exceed $100 billion, your coverage may be reduced.


THIS IS NOTIFICATION THAT UNDER THE TERRORISM RISK INSURANCE ACT, AS AMENDED, ANY LOSSES RESULTING FROM
CERTIFIED ACTS OF TERRORISM UNDER THE POLICY COVERAGE MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES
GOVERNMENT, MAY BE SUBJECT TO A $100 BILLION CAP THAT MAY REDUCE THE COVERAGE AND THE POLICYHOLDER HAS BEEN
NOTIFIED OF THE PORTION OF THE PREMIUM ATTRIBUTABLE TO SUCH COVERAGE

 The portion of your annual premium that is attributable to coverage for acts of terrorism is:

                             Property                                 0
                             Inland Marine       $
                             Crime                           Excluded
                             General Liability $                      0
                             Garage                          Excluded


                             Total                                    0




          Name of Insurer: Century Surety Company

          Policy Number:         CCP 794864
                                                                                                           TRIA 0001 1008
                                                               Page 1 of 1
                                                     CONFInENTIAI                                               CF0599
                                                                                                 TXPN 0001 0507

                                TEXAS COMPLAINT NOTICE


              IMPORTANT NOTICE                                       AVISO IMPORTANTE
1.To obtain information or make a complaint:           Para obtener informacion o para someter una queja:
2. You may contact your agent at telephone number      Puede comunicarse con su agente al (806) 318-3495
    (806) 3 18-3 495

                                                       Usted puede liamar a immure de telefono gratis de
3. You may call Century Surety Company's toll- free    Century Surety Company's para informacion o pars
   telephone number for information or to make a
                                                       someter uns queja al:
   complaint at:
                                                                          1-800-878-7389
                   1-800-878-7389


4. You may also write to Century Surety Co. at:        Usted tambien puede esciibir a Century Surety Co.

   Century Surety Co.                                  Century Surety Co.
   465 Cleveland Ave.                                  465 Cleveland Ave.
   Westerville, 011 43082                              Westerville, OH 43082


5. You may contact the Texas Department of             Puede comunicarse con el Departmento de Seguros de
   Insurance to obtain information on companies,       Texas pars obtener information acerda de
   coverages, rights or complaints at:                 companieas, coberturas, derechos o quejas al:
                   1-800-252-3439                                         1-800-252-3439


6. You may write the Texas Department of Insurance:    Puede escribir al Departmento de Seguros de Texas:

  P.O. Box 149104                                      P.O. Box 149104
  Austin, Texas 78714-9104                             Austin, Texas 78714-9104
  FAX #(512) 475-1771                                  FAX# (512) 475-1771
  Web: http://www.tdi.state.tx.us                      Web: http://www.tdi.state.tx.us
  E-mail: ConsumerProtection@tdi.state.tx.us           E-mail: ConsumerProtection@tdi.state.tx.us


7. PREMIUM OR CLAIM DISPUTES:                          DISPUTAS SOMBRE PRIMAS 0 RtCLAMOS:
  Should you have a dispute concerning your            Si tiene una disputa conceinietite a su prima o a un
  premium or about a claim you should contact the      reclaim, debe comunicarse don- acigetite) (la •
  (agent) (company) (agent or the company) first. If   compania) (agente o la compania) primero. Si no
  the dispute is not resolved, you may contact the     resolve la disputa, puede entonces comunicarse con el
  Texas Department of Insurance (TDI).                 departmento (TDI).


8. ATTACH THIS NOTICE TO YOUR POLICY:                  UNA ESTE AVISO A SU POLIZA:
  This notice is for information only and does not     Este aviso es solo para proposito de information y no
  become a part or condition of the attached           se conviete en parte o condicion del documento
  document.                                            adjunto.



TXPN 0001 0507                              CONFIDENTIAL                                    CE0600
                                                                          TXPN 0003 0409



                           TEXAS POLICYHOLDER NOTICE



This insurance contract is with an insurer not licensed to transact insurance in this state
and is issued and delivered as surplus line coverage under the Texas Insurance
statutes, The Texas Department of Insurance does not audit the finances or review the
solvency of the surplus lines insurer providing this coverage, and the insurer is not a
member of the property and casualty insurance guaranty association created under
Chapter 462 Insurance Code. Chapter 225, Insurance Code, requires payment of a
4.85 percent tax on gross premium.




TXPN 0003 0409                    CONFIDENTIAL                                 POE0601
                                        Century Surety Company
                  COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

                                                                                    Effective Date: 01/31/2013                   )t*
   Policy No:    CCP 794864
                                                                                    12:01 A.M. Standard Time
  NAMED INSURED: 1408 S. Jefferson, LLC
  LIMITS OF INSURANCE:
   General Aggregate Limit (Other than Product-Completed Operations)                  $ 2,000,000

   Products-Completed Operations Aggregate Limit                                      $ Included in the General Aggregate

  .Personal and Advertising Injury Limit                                              $1,000,000

   Each Occurrence Limit                                                              $1,000,000

   Damage to Premises Rented to You                                                   $100,000                                   Any one Fire!
                                                                                                                                 Occurrence
   Medical Expense Limit                                                              $ 5,000                                    Any one Person

   RETROACTIVE DATE: (CG 00 02, CGL 0002, CGL 1661 or CGL 1553)
   Coverage A and B of this insurance does not apply to "bodily injury", "property damage", "personal and advertising injury",
   "personal injury" or "advertising injury" which occurs before the retroactive date shown here: N/A

   DEDUCTIBLE: Per Claim
   $          500                            Bodily Injury Liability & Property Damage Liability Combined
   (this deductible also applies to Personal and Advertising Injury Liability.)
   Deductible also applies to Supplementary Payments - Coverages A arid B;
   Defense Expenses Coverages A and B (form CGL 0002 only)                                                 Yes             •           No

  LOCATION OF            PREMISES YOU OWN, RENT OR OCCUPY:
  1)1408 S Jefferson, Amarillo, TX 79101
  2)205 N Tyler, Amarillo, TX 79107
  3)207 N Tyler, Amarillo, TX 79101



  PREMIUM                                                                               RATE:                     ADVANCED PREMIUM
  State Terr Code     Classification                                Prem. Basis   Prem. Ops.    Pr/Co            Pr/Co      All Other
  TX 006 61212 Buildings.Or:PrerniSes-bank or office-          a)        8,619        39.570            incl           Inc!         500 MP
                  mercantile or manufacturing (lessor's risk
                  only)-Other than Not For Profit
  TX 006 68703 Warehouses-occupied by single interest          a)        5,895        8.243             Inol              Ind               Inc!
                  (lessor's risk only)
  TX 006 61212 8Liildings or Premises-bank or office-          a)        1,880       39.570            Inc!               Inc!              Inc!
                  mercantile or manufacturing (lessor's risk
                  only)-Other than Not For Profit




COL 1500 04/07                                          CONFIDENTIAL                                                      CE0602 Page 1 of 2.
                                                                                                    .... . ............
  Policy No; CCP 794864
  NAMED INSURED:      1408 S. Jefferson, LLC



   PREMIUM                                                                           RATE;                     ADVANCED PREMIUM
   State Terr Code       Classification                          Prem. Basis   Prem. Ops.     Pr/Co           Pr/Co   AU Other



   Audit period Is Annual Unless Otherwise Stated
                                                                     Total Advance Premium $            500
                                                                                 TRIA Coverage $          0
                                                   Minimum Premium for This Coverage Part $             500
   FORMS AND ENDORSEMENTS (other than applicable Forms and Endorsements shown elsewhere in the policy);
   Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
                                             See Attached Schedule of Forms, CIL 15 00B 02 02
                                                                                                               Inclusion of bate Optional
               .     THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE
                                           NAME OF THIS INSURED AND THE POLICY PERIOD




CGL 1600 04/07
                                                         CONFIDENTIAL                                             CE0603Page 2 of 2 •
                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 00 01 12 07

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.        b. This insurance applies to "bodily injury" and
Read the entire policy carefully to determine rights,          "property damage" only if:
duties and what is and is not covered.                        (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your"                   caused by an "occurrence" that takes place
refer to the Named Insured shown in the Declarations,               in the "coverage territory";
and any other person or organization qualifying as a          (2) The "bodily Injury" or "property damage"
Named Insured under this policy. The words "we",                   occurs during the policy period; and
"us" and "our" refer to the company providing this
insurance.                                                    (3) Prior to the policy period, no insured listed
                                                                   under Paragraph 1. of Section II — Who Is
The word "insured" means any person or organization                 An Insured and no "employee" authorized
qualifying as such under Section II — Who Is An In-                by you to give or receive notice of an "oc-
sured.                                                              currence" or claim, knew that the "bodily in-
Other words and phrases that appear in quotation                    jury" or "property damage" had occurred, in
marks have special meaning. Refer to Section V —                   whole or in part. If such a listed insured or
Definitions.                                                       authorized "employee" knew, prior to the
                                                                    policy period, that the "bodily injury" or
SECTION I — COVERAGES
                                                                   "property damage" occurred, then any con-
COVERAGE A BODILY INJURY AND PROPERTY                               tinuation, change or resumption of such
DAMAGE LIABILITY                                                   "bodily injury" or "property damage" during
1. Insuring Agreement                                              or after the policy period will be deemed to
                                                                   have been known prior to the policy period.
    a. We will pay those sums that the insured be-
        comes legally obligated to pay as damages           c. "Bodily injury" or "property damage" which
        because of "bodily injury" or "property damage"        occurs during the policy period and was not,
        to which this insurance applies. We will have          prior to the policy period, known to have oc-
        the right and duty to defend the insured against       curred by any insured listed under Paragraph
        any "suit" seeking those damages. However,             1. of Section II — Who Is An Insured or any
        we will have no duty to defend the insured             "employee" authorized by you to give or re-
        against any "suit" seeking damages for "bodily         ceive notice of an "occurrence" or claim, in-
        Injury" or "property damage" to which this in-         cludes any continuation, change or resumption
        surance does not apply. We may, at our discre-         of that "bodily Injury" or "property damage" af-
        tion, investigate any "occurrence" and settle          ter the end of the policy period.
        any claim or "suit" that may result. But:           d. "Bodily injury" or "property damage" will be
       (1) The amount we will pay for damages is               deemed to have been known to have occurred
            limited as described in Section IiI — Limits       at the earliest time when any insured listed un-
            Of Insurance; and                                  der Paragraph 1. of Section II Who Is An In-
                                                               sured or any "employee" authorized by you to
       (2) Our right and duty to defend ends when we
                                                               give or receive notice of an "occurrence" or
            have used up the applicable limit of insur-
                                                               claim:
            ance in the payment of judgments or set-
            tlements under Coverages A or B or medi-          (1) Reports all, or any part, of the "bodily injury"
            cal expenses under Coverage C.                         or "property damage" to us or any other in-
        No other obligation or liability to pay sums or            surer;
        perform acts or services Is covered unless ex-        (2) Receives a written or verbal demand or
        plicitly provided for under Supplementary Pay-             claim for damages because of the "bodily
        ments — Coverages A and B.                                 injury" or "property damage"; or
                                                              (3) Becomes aware by any other means that
                                                                   "bodily injury" or "property damage" has oc-
                                                                   curred or has begun to occur.




CO 00 01 12 07                                     RIFfEYENVT      6                            Cegill504f 16
   e. Damages because of "bodily injury" include              c. Liquor Liability
       damages claimed by any person or organiza-                 "Bodily injury" or "property damage" for which
       tion for care, loss of services or death resulting          any insured may be held liable by reason of:
       at any time from the "bodily injury".
                                                                 (1) Causing or contributing to the Intoxication of
2. Exclusions                                                         any person;
   This Insurance does not apply to:                             (2) The furnishing of alcoholic beverages to a
   a. Expected Or Intended injury                                     person under the legal drinking age or un-
       "Bodily injury" or "property damage" expected                  der the influence of alcohol; or
       or intended from the standpoint of the insured.           (3) Any statute, ordinance or regulation relating
      This exclusion does not apply to "bodily injury"                to the sale, gift, distribution or use of alco-
       resulting from the use of reasonable force to                  holic beverages.
     . protect persons or property.                               This exclusion applies only if you are in the
   b. Contractual Liability                                       business of manufacturing, distributing, selling,
       "Bodily Injury" or "property damage" for which             serving or furnishing alcoholic beverages.
      the insured is obligated to pay damages by              d. Workers' Compensation And Similar Laws
       reason of the assumption of liability in a con-             Any obligation of the insured under a workers'
      tract or agreement. This exclusion does not                 compensation, disability benefits or unem-
       apply to liability for damages:                            ployment compensation law or any similar law.
     (1) That the insured would have in the absence           e. Employer's Liability
           of the contract or agreement; or
                                                                  "Bodily injury" to:
     (2) Assumed in a contract or agreement that is
           an "insured contract", provided the "bodily           (1) An "employee" of the insured arising out of
           injury" or "property damage" occurs subse-                 and in the course of:
           quent to the execution of the contract or                 (a) Employment by the insured; or
           agreement. Solely for the purposes of lia-
                                                                     (b) Performing duties related to the conduct
           bility assumed in an "insured contract", rea-
                                                                          of the insured's business; or
           sonable attorney fees and necessary litiga-
           tion expenses incurred by or for a party              (2) The spouse, child, parent, brother or sister
           other than an insured are deemed to be                     of that "employee" as a consequence of Pa-
           damages because of "bodily injury" or                      ragraph (1) above.
           "property damage", provided:                           This exclusion applies whether the Insured
          (a) Liability to such party for, or for the cost        may be liable as an employer or in any other
                of, that party's defense has also been            capacity and to any obligation to share damag-
                assumed in the same "insured contract";           es with or repay someone else who must pay
                and                                               damages because of the injury.
          (b) Such attorney fees and litigation ex-               This exclusion does not apply to liability as-
                penses are for defense of that party              sumed by the insured under an "Insured con-
                against a civil or alternative dispute res-       tract".
                olution proceeding in which damages to
                which this insurance applies are alleged.




Page 2 of 16
                                             eMR9VENTIA2P6                                        6t,'Ve9652°7
    f. Pollution                                             (d) At or from any premises, site or location
       (1) "Bodily injury" or "property damage" arising            on which any insured or any contractors
           out of the actual, alleged or threatened dis-           or subcontractors working directly or in-
           charge, dispersal, seepage, migration, re-              directly on any insured's behalf are per-
           lease or escape of "pollutants":                        forming operations if the "pollutants" are
                                                                   brought on or to the premises, site or lo-
          (a) At or from any premises, site or location            cation in connection with such opera-
                which is or was at any time owned or               tions by such insured, contractor or sub-
                occupied by, or rented or loaned to, any           contractor. However, this subparagraph
                insured. However, this subparagraph                does not apply to:
                does not apply to:
                                                                  (I) "Bodily injury" or "property damage"
               (i) "Bodily injury" if sustained within a               arising out of the escape of fuels, lu-
                    building and caused by smoke,                      bricants or other operating fluids
                    fumes, vapor or soot produced by or                which are needed to perform the
                    originating from equipment that is                 normal electrical, hydraulic or me-
                    used to heat, cool or dehumidify the               chanical functions necessary for the
                    building, or equipment that is used to             operation of "mobile equipment" or
                    heat water for personal use, by the                its parts, if such fuels, lubricants or
                    building's occupants or their guests;              other operating fluids escape from a
              (ii) "Bodily injury" or "property damage"                vehicle part designed to hold, store
                    for which you may be held liable, if               or receive them, This exception does
                    you are a contractor and the owner                 not apply if the "bodily injury" or
                    or lessee of such premises, site or                "property damage" arises out of the
                    location has been added to your pol-               intentional discharge, dispersal or re-
                    icy as an additional insured with re-              lease of the fuels, lubricants or other
                    spect to your ongoing operations                   operating fluids, or if such fuels, lu-
                    performed for that additional insured              bricants or other operating fluids are
                    at that premises, site or location and             brought on or to the premises, site or
                    such premises, site or location is not             location with the intent that they be
                    and never was owned or occupied                    discharged, dispersed or released as
                    by, or rented or loaned to, any in-                part of the operations being per-
                    sured, other than that additional in-              formed by such insured, contractor
                    sured; or                                          or subcontractor;
             (Ili) "Bodily injury" or "property damage"          (ii) "Bodily injury" or "property damage"
                    arising out of heat, smoke or fumes                sustained within a building and
                    from a "hostile fire";                             caused by the release of gases,
          (b) At or from any premises, site or location                fumes or vapors from materials
               which is or was at any time used by or                  brought into that building in connec-
               for any insured or others for the han-                 tion with operations being performed
               dling, storage, disposal, processing or                 by you or on your behalf by a con-
               treatment of waste;                                     tractor or subcontractor; or
          (c) Which are or were at any time trans-              (iii) "Bodily injury" or "property damage"
               ported, handled, stored, treated, dis-                  arising out of heat, smoke or fumes
               posed of, or processed as waste by or                  from a "hostile fire".
               for:                                          (e) At or from any premises, site or location
              (i) Any insured; or                                 on which: any iriSured, or any contractors
                                                                  or subcontractors. Working directly or In-
             (ii) Any person or organization for whom             directly on any insured's behalf are per-
                   you may be legally responsible; or             forming operations if the operations are
                                                                  to test for, monitor, clean up, remove,
                                                                  contain, treat, detoxify or neutralize, or
                                                                  in any way respond to, or assess the ef-
                                                                  fects of, "pollutants".




CG 00 01 12 07                              %se RIFOENTIAV.96                              CEeteef 16            CI
      (2) Any loss, cost or expense arising out of               (6) "Bodily injury" or "property damage" arising
            any:                                                       out of:
           (a) Request, demand, order or statutory or                 (a) The operation of machinery or equip-
               .regulatory requirement that any insured                    ment that is attached to, or part of, a
                or others test for, monitor, clean up, re-                 land vehicle that would qualify under the
                move, contain, treat, detoxify or neutral-                 definition of "mobile equipment" if It were
                ize, or in any way respond to, or assess                   not subject to a compulsory or financial
                the effects of, "pollutants"; or                           responsibility law or other motor vehicle
          (b) Claim or "suit' by or on behalf of a go-                     insurance law in the state where it is li-
                vernmental authority for damages be-                       censed or principally garaged; or
                cause of testing for, monitoring, cleaning           (b) the operation of any of the machinery or
                up, removing, containing, treating, de-                    equipment listed in Paragraph C(2) or
                toxifying or neutralizing, or in any way                   f.(3) of the definition of "mobile equip-
                responding to, or assessing the effects                    ment",
                of, "pollutants".                            h. Mobile Equipment
            However, this paragraph does not apply to             "Bodily injury" or "property damage" arising out
            liability for damages because of "property            of:
            damage" that the insured would have in the
            absence of such request, demand, order or            (1) The transportation of "mobile equipment" by
            statutory or regulatory requirement, or such               an "auto" owned or operated by or rented or
            claim or "suit" by or on behalf of a govern-               loaned to any insured; or
            mental authority.                                    (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                     in practice for, or while being prepared for,
                                                                       any prearranged racing, speed, demolition,
       "Bodily injury" or "property damage" arising out                or stunting activity.
       of the ownership, maintenance, use or en-
       trustment to others of any aircraft, "auto" or wa-     i. War
       tercraft owned or operated by or rented or                 "Bodily injury" or "property damage", however
       loaned to any insured. Use includes operation              caused, arising, directly or indirectly, out of:
       and "loading or unloading",
                                                                (1) War, including undeclared or civil war;
       This exclusion applies even if the claims
                                                                (2) Warlike action by a military force, including
       against any insured allege negligence or other
                                                                       action in hindering or defending against an
       wrongdoing in the supervision, hiring, employ-                  actual or expected attack, by any govern-
       ment, training or monitoring of others by that
                                                                       ment, sovereign or other authority using
       insured, if the "occurrence" which caused the
                                                                       military personnel or other agents; or
       "bodily injury" or "property damage" involved
       the ownership, maintenance, use or entrust-              (3) Insurrection, rebellion, revolution, usurped
       ment to others of any aircraft, "auto" or water-                power, or action taken by governmental au=
       craft that Is owned or operated by or rented or                 thority in hindering or defending against any
       loaned to any insured.                                          of these.
       This exclusion does. not apply to:                    J. Damage To Property
     (1) A Watercraft While 'ashore On Prernises you              "Property damage" to:
            own or rent;                                        (1) Property you own, rent, or occupy, including
     (2) A Watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other peradn, Organization or entity, for
        • (a) Less than 26 feet long; and
                                                                      repair, replacement, enhancement, restora-
          (b) Not being: Used, to carry persons or                    tion or maintenance of such property for
               property for a• oharge;                                any reason, including prevention of injury to
     oy Parking an "auto" On, or on the ways next                     a person or damage to another's property;
           to, premises you own or rent, provided the           (2) Premises you sell, give away or abandon, if
           "auto" is not owned by or rented or loaned                 the "property damage" arises out of any
           to you or the insured;                                     part of those premises;
     (4) Liability assumed under any "insured con-              (3) Property loaned to you;
           tract" for the ownership, maintenance or
                                                                (4) Personal property in the care, custody or
           use of aircraft or watercraft; or                          control of the insured;




Page 4 of 16                                 VORREYENTIAT6                                         ettveor 07
                                                                                                                         •   -:
      (5) That particular part of real property on              This exclusion does not apply to the loss of use
            which you or any contractors or subcontrac-         of other property arising out of sudden and ac-
            tors working directly or indirectly on your         cidental physical injury to "your product" or
            behalf are performing operations, if the            "your work" after it has been put to its intended
            "property damage" arises out of those op-           use.
            erations; or                                     n. Recall Of Products, Work Or Impaired
      (6) That particular part of any property that             Property
            must be restored, repaired or replaced be-          Damages claimed for any loss, cost or ex-
            cause "your work" was incorrectly per-              pense incurred by you or others for the loss of
            formed on it,                                       use, withdrawal, recall, inspection, repair, re-
       Paragraphs (1), (3) and (4) of this exclusion do         placement, adjustment, removal or disposal of:
       not apply to "property damage" (other than               (1) "Your product";
       damage by fire) to premises, including the con-
       tents of such premises, rented to you for a pe-          (2) "Your work"; or
       riod of 7 or fewer consecutive days. A separate          (3) "Impaired property";
       limit of insurance applies to Damage To Pre-              if such product, work, or property is withdrawn
       mises Rented To You as described in Section               or recalled from the market or from use by any
       III — Limits Of Insurance.                                person or organization because of a known or
       Paragraph (2) of this exclusion does not apply            suspected defect, deficiency, Inadequacy or
       if the premises are "your work" and were never            dangerous condition in it.
       occupied, rented or held for rental by you.           o. Personal And Advertising Injury
       Paragraphs (3), (4), (5) and (6) of this exclu-           "Bodily injury" arising out of "personal and ad-
       sion do not apply to liability assumed under a            vertising injury".
       sidetrack agreement.
                                                             p. Electronic Data
       Paragraph (6) of this exclusion does not apply
       to "property damage" included in the "products-           Damages arising out of the loss of, loss of use
       completed operations hazard".                             of, damage to, corruption of, inability to access,
                                                                 or inability to manipulate electronic data.
  k. Damage To Your Product
                                                                 As used in this exclusion, electronic data
       "Property damage" to "your product" arising out           means information, facts or programs stored as
       of it or any part of it.                                  or on, created or used on, or transmitted to or
   I. Damage To Your Work                                        from computer software, including systems and
       "Property damage" to "your work" arising out of           applications software, hard or floppy disks, CD-
       it or any part of it and Included in the "products-       ROMS, tapes, drives, cells, data processing
       completed operations hazard".                             devices or any other media which are used
                                                                 with electronically controlled equipment.
       This exclusion does not apply if the damaged
       work or the work out of which the damage aris-        q. Distribution Of Material In Violation Of
       es was performed on your behalf by a subcon-              Statutes
       tractor.                                                  "Bodily injury" or "property damage" arising di-
  m. Damage To impaired Property Or Property                     rectly or indirectly out of any action or omission
       Not Physically Injured                                    that violates or is alleged to violate:
       "Property damage" to "impaired property" or              (1) The Telephone Consumer Protection Act
       property that has not been physically injured,                (TCPA), including any amendment of or
       arising out of:                                               addition to such laW; or
      (1) A defect, deficiency, inadequacy or danger-           (2) The CAN-SPAM Act,of 2003, including any
            ous condition in "your product" or "your                 amendment of or addition to such law; or
            work"; or                                           (3) Any statute, ordinance or regulation, other
      (2) A delay or failure by you or anyone acting                 than the TCPA or CAN-SPAM Act of 2003,
            on your behalf to perform a contract or                  that prohibits or limits the sending, transmit-
            agreement in accordance with its terms.                  ting, communicating or distribution of ma-
                                                                     terial or information.




CO 00 01 12 07                               °M1RITTCYENTIAE96                                    ctmemf 16
    EXcluSiOne c: through n. do not apply to damage             c. Material Published Prior To Policy Period
    by fire tb, premises while rented to you or tempora-            "Personal and advertising Injury" arising out of
    rily occupied, by you with permission of the owner.             oral' or written publication of material whose
    A Separate.11Mit of insurance applies to this cover-            first publication took place before the beginning
    age' .as. deSCribed in Section III — Limits Of Insur-           of the policy period.
    ance.
                                                                d. Criminal Acts
COVERAG,E B PERSONAL AND ADVERTISING
INJURY.LIABILITY                                                    "Personal and advertising injury" arising out of
                                                                    a criminal act committed by or at the direction
1. Insuring Agreement                                               of the insured.
    a. We will pay those sums that the insured be-              e. Contractual Liability
          comes legally obligated to pay as damages
          because of "personal and advertising injury" to           "Personal and advertising injury" for which the
          which' this insurance applies. We will have the           insured has assumed liability in a contract or
          right and duty to defend the insured against              agreement. This exclusion does not apply to
          any "suit" seeking those damages, However,                liability for damages that the insured would
          we will have no duty to defend the insured                have in the absence of the contract or agree-
          against any "suit" seeking damages for "per-              ment.
          sonal and advertising injury" to which this in-       f. Breach Of Contract
          surance does not apply. We may, at our discre-
                                                                   "Personal and advertising injury" arising out of
          tion, investigate any offense and settle any
                                                                   a breach of contract, except an implied con-
          claim or "suit" that may result, But:                    tract to use another's advertising idea in your
        (1) The amount we will pay for damages is                  "advertisement'.
              limited as described in Section III — Limits
                                                                    Quality Or Performance Of Goods — Failure
              Of Insurance; and                                     To Conform To Statements
        (2) Our right and duty to defend end when we
                                                                   "Personal and advertising injury" arising out of
              have used up the applicable limit of insur-
                                                                   the failure of goods, products or services to
              ance in the payment of judgments or set-             conform with any statement of quality or per-
              tlements under Coverages A or B or medi-
                                                                   formance made in your "advertisement",
              cal expenses under Coverage C.
          No other obligation or liability to pay sums or       h. Wrong Description Of Prices
          perform acts or services is covered unless ex-           "Personal and advertising injury" arising out of
          plicitly provided for under Supplementary Pay-           the wrong description of the price of goods,
        , merits — Coverages A and B.                              products or services stated in your "advertise-
                                                                   ment".
    b. This insurance applies to "personal and adver-
         tising injury" caused by an offense arising out        i. Infringement Of Copyright, Patent,
         of your business but only if the offense was              Trademark Or Trade Secret
         committed in the "coverage territory" during the          "Personal and advertising injury" arising Out of
         policy period.                                            the infringement,of copyright, patent, trade-
2. Exclusions                                                      mark, trade secre or Other intellectual property
                                                                   rights; Under this eXclUSIon, such' other intelle6.
   This insurance does not apply to:.                              tual property rights do not inclUde the use of
    a. Knowing Violation Of Rights Of Another                      another's advertising idea in your "advertise-.
         "Personal and advertising injury" caused by or            ment".
         at the direction of the insured with the know-            However, this eXCIUSibri'does, not apply to in-
         ledge that the act would violate the rights of            fringement, in Skite l'adyeettlenieli", Of copy-
         another and would infild "personal and adver-             right, trade dress or slOgan.
         tising injury".
                                                                   Insureds. In Media And Internet Type
   b. Material PUblithed With Knowledge Of                         Businesses
         FalSity
                                                                   "Personal and advertising Injury" committed by
         "Personal and advertising Injury" arising out of          an insured whose business is:
         oral or written publication of material, if done by
                                                                  (1) Advertising, broadcasting, publishing or
         or at the direction of the insured with know-
                                                                        telecasting;
         ledge of its falsity.
                                                                  (2)   Designing    or determining content of web-
                                                                        sites for others; or




Page 6 of 16                                  eCra9            ritAe.06
      (3) An Internet search, access, content or                    (3) Insurrection, rebellion, revolution, usurped
            service provider.                                            power, or action taken by governmental au-
        However, this exclusion does not apply to Pa-                    thority in hindering or defending against any
       ragraphs 14.a., b. and c. of "personal and ad-                    of these.
        vertising injury" under the Definitions Section,         p. Distribution Of Material In Violation Of
       For the purposes of this exclusion, the placing               Statutes
        of frames, borders or links, or advertising, for             "Personal and advertising injury" arising direct-
       you or others anywhere on the Internet, is not                ly or indirectly out of any action or omission
        by itself, considered the business of advertis-              that violates or is alleged to violate:
        ing, broadcasting, publishing or telecasting.               (1) The Telephone Consumer Protection Act
  k. Electronic Chatrooms Or Bulletin Boards                             (TCPA), including any amendment of or
      . "Personal and advertising injury" arising out of                 addition to such law; or
        an electronic chatroom or bulletin board the in-            (2) The CAN-SPAM Act of 2003, including any
        sured hosts, owns, or over which the insured                     amendment of or addition to such law; or
       exercises control.
                                                                    (3) Any statute, ordinance or regulation, other
   I. Unauthorized Use Of Another's Name Or                              than the TCPA or CAN-SPAM Act of 2003,
        Product                                                          that prohibits or limits the sending, transmit-
       "Personal and advertising injury" arising out of                  ting, communicating or distribution of ma-
       the unauthorized use of another's name or                         terial or information.
        product in your e-mail address, domain name          COVERAGE C MEDICAL PAYMENTS
        or metatag, or any other similar tactics to mis-     1. Insuring Agreement
       lead another's potential customers.
                                                                 a. We will pay medical expenses as described
  m. Pollution                                                       below for "bodily injury" caused by an accident:
       "Personal and advertising injury" arising out of             (1) On premises you own or rent;
       the actual, alleged or threatened discharge,
       dispersal, seepage, migration, release or es-                (2) On ways next to premises you own or rent;
       cape of "pollutants" at any time.                                Or

  n. Pollution-Related                                             (3) Because of your operations;
       Any loss, cost or expense arising out of any:                provided that:
      (1) Request, demand, order or statutory or                       (a) The accident takes place in the "cover-
            regulatory requirement that any insured or                      age territory" and during the policy pe-
            others test for, monitor, clean up, remove,                     riod;
            contain, treat, detoxify or neutralize, or in              (b) The expenses are Incurred and reported
            any way respond to, or assess the effects                       to us within one year of the date of the
            of, "pollutants"; or                                            accident; and
     (2) Claim or suit by or on behalf of a govern-                    (c) The injured person submits to examina-
            mental authority for damages because of                         tion, at our expense, by physicians of
            testing for, monitoring, cleaning up, remov-                    our choice as often as we reasonably
            ing, containing, treating, detoxifying or neu-                  require.
            tralizing, or in any way responding to, or
                                                                b. We will make these payments regardless of
            assessing the effects of, "pollutants".
                                                                    fault, These payments will not exceed the ap-
  o. War                                                            plicable limit of insurance. We will pay reason-
       "Personal and advertising injury", however                   able expenses for:
       caused, arising, directly or indirectly, out of:           (1) First aid administered at the time of an
     (1) War, including undeclared or civil war;                        accident;
     (2) Warlike action by a military force, including            (2) Necessary medical, surgical, x-ray and
           action in hindering or defending against an                  dental services, including prosthetic devic-
            actual or expected attack, by any govern-                   es; and
           ment, sovereign or other authority using               (3) Necessary ambulance, hospital, profes-
           military personnel or other agents; or                       sional nursing and funeral services.




CG 00 01 12 07
                                             °M1IFIVENTI1/1"                                         Cg1515TOf 16
2. Exclusions                                                   f. Prejudgment interest awarded against the
   We will not pay expenses for "bodily injury":                   insured on that part of the judgment we pay. If
                                                                   we make an offer to pay the applicable limit of
   a. Any insured                                                  insurance, we will not pay any prejudgment In-
        To any insured, except "volunteer workers".                terest based on that period of time after the of-
   b. Hired Person                                                 fer.
        To a person hired to do work for or on behalf of       g. All interest on the full amount of any judgment
                                                                   that accrues after entry of the judgment and
        any insured or a tenant of any insured.
                                                                   before we have paid, offered to pay, or depo-
   c. Injury On Normally Occupied Premises                         sited in court the part of the judgment that is
        To a person injured on that part of premises               within the applicable limit of insurance.
        you own or rent that the person normally occu-         These payments will not reduce the limits of insur-
      •pies.                                                   ance.
   d. Workers Compensation And Similar Laws                 2. If we defend an insured against a "suit" and an
        To a person, whether or not an "employee" of           indemnitee of the insured is also named as a party
        any insured, if benefits for the "bodily Injury"       to the "suit", we will defend that indemnitee if all of
        are payable or must be provided under a work-          the following conditions are met:
        ers' compensation or disability benefits law or a      a. The "suit" against the indemnitee seeks dam-
        similar law.                                               ages for which the insured has assumed the
   e. Athletics Activities                                         liability of the indemnitee in a contract or
                                                                   agreement that is an "insured contract";
        To a person injured while practicing, instructing
        or participating in any physical exercises or          b. This insurance applies to such liability as-
        games, sports, or athletic contests,                       sumed by the insured;
    f. Products-Completed Operations Hazard                    c. The obligation to defend, or the cost of the
                                                                   defense of, that indemnitee, has also been as-
        Included within the "products-completed opera-             sumed by the insured in the same "insured
        tions hazard".                                             contract";
   g. Coverage A Exclusions
                                                               d. The allegations in the "suit" and the information
       EXcluded under Coverage A.                                  we know about the "occurrence" are such that
SUPPLEMENTARY PAYMENTS COVERAGES A                                 no conflict appears to exist between the inter-
AND El                                                             ests of the insured and the interests of the in-
                                                                   demnitee;
1. We will pay, with respect to any claim we investi-
   gate or settle, or any "suit' against an insured we         e. The indemnitee and the insured ask us to
   defend:                                                         conduct and control the defense of that indem-
                                                                   nitee against such "suit" and agree that we can
   a. All expenses we incur,                                       assign the same counsel to defend the insured
   b. Up to $250 for cost of bail bonds required                   and the indemnitee; and
       because of accidents or traffic law violations           f. The indemnitee:
       arising out of the use of any vehicle to which
       the Bodily Injury Liability Coverage applies. We           (1) Agrees in writing to:
       do not have to furnish these bonds.                            (a) Cooperate with us in the investigation,
   c. The cost of bonds to release attachments, but                        settlement or defense of the "suit";
       only for bond amounts within the applicable                    (b) Immediately send, us copies of any
       limit of. insurance. We do not have to furnish                      demands, notices, summonses or legal
       these bonds.                                                        papers received in connection with the
   d. All..reasonable expenses incurred by the in-                         "suit";
       sured at our request to assist us in the investi-              (c) Notify any other insurer whose coverage
       gation or defense of the claim or "suit", includ-                   is available to the indemnitee;. and
       ing actual loss of earnings up to $250 a day
                                                                      (d) Cooperate with us with respect to coor-
       because of time off from work.
                                                                           dinating other applicable insurance
   e. All court costs taxed against the insured in the                     available to the indemnitee; and
       "suit". However, these payments do not include
                                                                  (2) Provides us with written authorization to:
       attorneys' fees or attorneys' expenses taxed
       against the insured.                                           (a) Obtain records and other information
                                                                           related to the "suit"; and



Page 8 of 16                                                                                       attlell 12 07
                                                   11FftlYENTIAP,.°6
           (b) Conduct and control the defense of the      2. Each of the following is also an insured:
                indemnitee in such "suit".                    a. Your "volunteer workers" only while performing
   So long as the above conditions are met, attor-               duties related to the conduct of your business,
   neys' fees incurred by us in the defense of that in-          or your "employees", other than either your
   demnitee, necessary litigation expenses incurred              "executive officers" (if you are an organization
   by us and necessary litigation expenses incurred              other than a partnership, joint venture or limited
   by the indemnitee at our request will be paid as              liability company) or your managers (if you are
   Supplementary Payments. Notwithstanding the                   a limited liability company), but only for acts
   provisions of Paragraph 2.b.(2) of Section I —                within the scope of their employment by you or
   Coverage A — Bodily Injury And Property Damage                while performing duties related to the conduct
   Liability, such payments will not be deemed to be             of your business. However, none of these "em-
   damages for "bodily injury" and "property damage"             ployees" or "volunteer workers" are insureds
   and will not reduce the limits of insurance.                  for:
   Our obligation to defend an Insured's indemnitee             (1) "Bodily injury" or "personal and advertising
   and to pay for attorneys' fees and necessary litiga-               injury";
   tion expenses as Supplementary Payments ends
   when we have used up the applicable limit of in-                 (a) To you, to your partners or members (If
                                                                          you are a partnership or joint venture),
   surance in the payment of judgments or settle-                         to your members (if you are a limited
   ments or the conditions set forth above, or the                        liability company), to a co-"employee"
   terms of the agreement described in Paragraph f.                       while in the course of his or her em-
   above, are no longer met.                                              ployment or performing duties related to
SECTION II —WHO IS AN INSURED                                             the conduct of your business, or to your
1. If you are designated in the Declarations as:                          other 'Volunteer workers" while perform-
                                                                          ing duties related to the conduct of your
   a. An individual, you and your spouse are insu-                        business;
        reds, but only with respect to the conduct of a
        business of which you are the sole owner.                   (b) To the spouse, child, parent, brother or
                                                                          sister of that co-"employee" or 'Volun-
   b. A partnership or joint venture, you are an in-                      teer worker" as a consequence of Para-
       sured. Your members, your partners, and their                      graph (1)(a) above;
       spouses are also insureds, but only with re-
       spect to the conduct of your business.                       (c) For which there is any obligation to
                                                                          share damages with or repay someone
   c. A limited liability company, you are an insured.                    else who must pay damages because of
       Your members are also insureds, but only with                      the injury described in Paragraphs (1)(a)
       respect to the conduct of your business. Your                      or (b) above; or
       managers are insureds, but only with respect
       to their duties as your managers.                            (d) Arising out of his or her providing or
                                                                          failing to provide professional health
   d. An organization other than a partnership, joint                     care services.
       venture or limited liability company, you are an
       insured, Your "executive officers" and directors         (2) "Property damage" to property:
       are insureds, but only with respect to their du-             (a) Owned, occupied or used by,
       ties as your officers or directors. Your stock-              (b) Rented to, in the care, custody or con-
       holders are also Insureds, but only with respect                   trol of, or over which physical control is
       to their liability as stockholders.                                being exercised for any purpose by
   e. A trust, you are an insured, Your trustees are                 you, any of your "employees", "volunteer
       also insureds, but only with respect to their du-             workers", any partner or member (If you are
       ties as trustees.                                             a partnership or joint venture), or any mem-
                                                                     ber (if you are a limited liability company).




CG 00 01 12 07
                                           (')OORPH5ENTiAE.06                                    CEte12196
    b. Any person (other than your "employee" or             3. The Products-Completed Operations Aggregate
         "volunteer worker"), or any organization while          Limit is the most we will pay under Coverage A for
         acting as your real estate manager.                     damages because of "bodily injury" and "property
                                                                 damage" included in the "products-completed op-
    c. Any person or organization having proper                  erations hazard".
         temporary custody of your property if you die,
         but only:                                           4. Subject to Paragraph 2. above, the Personal and
                                                                  Advertising Injury Limit is the most we will pay un-
       (1) With respect to liability arising out of the
             maintenance or use of that property; and            der Coverage B for the sum of all damages be-
                                                                 cause of all "personal and advertising injury" sus,.
       (2) Until your legal representative has been              tained by any one person or organization.
             appointed.
                                                             6. Subject to Paragraph 2. or 3. above, whichever
    d. Your legal representative if you die, but only            applies, the Each Occurrence Limit is the most we
       .with respect to duties as such. That represent-          will pay for the sum of:
         ative will have all your rights and duties under
         this Coverage Part.                                      a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other             b. Medical expenses under Coverage C
    than a partnership, joint venture or limited liability       because of all "bodily injury" and "property dam-
    company, and over which you maintain ownership               age" arising out of any one "occurrence".
    or majority interest, will qualify as a Named In-        6. Subject to Paragraph 5. above, the Damage To
    sured if there is no other similar Insurance availa-         Premises Rented To You Limit is the most we will
    ble to that organization. However:                           pay under Coverage A for damages because of
    a. Coverage under this provision is afforded only            "property damage" to any one premises, while
         until the 90th day after you acquire or form the        rented to you, or in the case of damage by fire,
         organization or the end of the policy period,           while rented to you or temporarily occupied by you
         whichever is earlier;                                   with permission of the owner.
    b. Coverage A does not apply to "bodily injury" or       7. Subject to Paragraph 6. above, the Medical Ex-
         "property damage" that occurred before you              pense Limit is the most we will pay under Cover-
         acquired or formed the organization; and                age C for all medical expenses because of "bodily
    c. Coverage B does not apply to "personal and                injury" sustained by any one person.
        advertising injury" arising out of an offense        The Limits of Insurance of this Coverage Part apply
         committed before you acquired or formed the         separately to each consecutive annual period and to
         organization.                                       any remaining period of less than 12 months, starting
No person or organization is an insured with respect         with the beginning of the policy period shown in the
to the conduct of any current or past partnership, joint     Declarations, unless the policy period is extended
venture or limited liability company that is not shown       after issuance for an additional period of less than 12
as a Named Insured in the Declarations.                      months. In that case, the additional period will be
                                                             deemed part of the last preceding period for purposes
SECTION III — LIMITS OF INSURANCE                            of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations         SECTION IV — COMMERCIAL GENERAL LIABILITY
    and the rules below fix the most we will pay re-         CONDITIONS
    gardless of the number of:
                                                             1. Batikeil 'Pity
    a. Insureds;
                                                                 Bankruptcy or insolvency of the insured or of the
    b. Claims made or "suits" brought; or                        insured's estate will not relieve us of our obliga-
    c. Persons or organizations making claims or                 tions under this Coverage Nit.
        bringing "suits".                                    2. Duties in The Event Of Cleciarreace,.0ffetite,
2. The General Aggregate Limit is the most we will               Claim. Or Suit
    pay for the sum of:                                          a. You must see to it that we are notified as soon
    a. Medical expenses under Coverage C;                            as practicable of an "occurrence" or an offense
                                                                     which may result in a claim. To the extent
    b. Damages under Coverage A, except damages
                                                                     possible, notice should include:
        because of "bodily injury" or "property damage"
        Included in the "products-completed operations              (1) How, when and where the "occurrence" or
        hazard"; and                                                     offense took place;
    c. Damages under Coverage B.                                    (2) The names and addresses of any injured
                                                                         persons and witnesses; and




Page 10 of 16                                                                                       64(LR961      07     0
                                             009    NFIIIENTIAP6
       (3) The nature and location of any injury or         4. Other Insurance
             damage arising out of the "occurrence" or         If other valid and collectible Insurance is available
             offense.                                          to the insured for a loss we cover under Coverag-
    b. If a claim is made or "suit" is brought against         es A or B of this Coverage Part, our obligations
         any insured, you must:                                are limited as follows:
       (1) Immediately record the specifics of the             a. Primary Insurance
             claim or "suit" and the date received; and             This insurance is primary except when Para-
       (2) Notify us as soon as practicable.                        graph b. below applies, If this insurance is pri-
         You must see to it that we receive written no-             mary, our obligations are not affected unless
         tice of the claim or "suit" as soon as practica-           any of the other insurance is also primary.
         ble.                                                       Then, we will share with all that other insur-
                                                                    ance by the method described in Paragraph c.
    c. 'You and any other involved insured must:                    below,
       (1) Immediately send us copies of any de-               b. Excess insurance
             mands, notices, summonses or legal pa-
             pers received in connection with the claim            (1) This insurance is excess over:
             or "suit";                                                (a) Any of the other insurance, whether
      (2) Authorize us to obtain records and other                           primary, excess, contingent or on any
             information;                                                    other basis;
       (3) Cooperate with us in the investigation or                        (I) That is Fire, Extended Coverage,
             settlement of the claim or defense against                         Builder's Risk, Installation Risk or
             the "suit"; and                                                    similar coverage for "your work";
      (4) Assist us, upon our request, in the en-                          (ii) That is Fire insurance for premises
             forcement of any right against any person                          rented to you or temporarily occu-
             or organization which may be liable to the                         pied by you with permission of the
             Insured because of injury or damage to                             owner;
             which this insurance may also apply.                         (iii) That Is insurance purchased by you
    d. No Insured will, except at that insured's own                            to cover your liability as a tenant for
        cost, voluntarily make a payment, assume any                            "property damage" to premises
        obligation, or incur any expense, other than for                        rented to you or temporarily occu-
        first aid, without our consent.                                         pied by you with permission of the
                                                                                owner; or
3. Legal Action Against Us
                                                                          (iv) If the loss arises out of the mainten-
   No person or organization has a right under this                             ance or use of aircraft, "autos" or wa-
   Coverage Part:                                                               tercraft to the extent not subject to
    a. To join us as a party or otherwise bring us into                         Exclusion g. of Section I — Coverage
        a "suit" asking for damages from an Insured; or                         A — Bodily Injury And Property Dam-
   b. To sue us on this Coverage Part unless all of                             age Liability.
        its terms have been fully complied with.                      (b) Any other primary Insurance available to
   A person or organization may sue us to recover on                        you covering liability for damages aris-
   an agreed settlement or on a final judgment                              ing out of the premises or operations, or
   against an insured; but we will not be liable for                        the products and completed operations,
   damages that are not payable under the terms of                          for which you have been added as an
   this Coverage Part or that are in excess of the ap-                      additional.* insured by attachment of an
   plicable limit of insurance. An agreed settlement                        endoreement.
   means a settlement and release of liability signed             (2) When this insurance is excess, we will haVe
   by us, the insured and the claimant or the clai-                    no duty under Coverages A or B to defend
   mant's legal representative.                                        the insured against any "suit" if any other
                                                                       insurer has a duty to defend the insured
                                                                       against that "suit". If no other insurer de-
                                                                       fends, we will undertake to do so, but we
                                                                       will be entitled to the insured's rights
                                                                       against all those other insurers.




CG 00 01 12 07
                                            c091KrnirjEhlrFIAPP6                                    Cittffil14f 16        13
       (3) When this insurance is excess over other              c. We have issued this policy in reliance upon
             insurance, we will pay only our share of the            your representations.
             amount of the loss, if any, that exceeds the    7. Separation Of insureds
             sum of:
                                                                Except with respect to the Limits of Insurance, and
            (a) The total amount that all such other            any rights or duties specifically assigned in this
                 insurance would pay for the loss in the        Coverage Part to the first Named Insured, this in-
                 absence of this insurance; and                 surance applies:
            (b) The total of all deductible and self-            a. As if each Named Insured were the only
                 insured amounts under all that other in-            Named Insured; and
                 surance.
                                                                 b. Separately to each insured against whom claim
       (4) We will share the remaining loss, if any,                 is made or "suit" is brought.
             with any other insurance that is not de-
             scribed in this Excess Insurance provision      8. Transfer Of Rights Of Recovery Against Others
             and was not bought specifically to apply in         To Us
             excess of the Limits of Insurance shown in         If the insured has rights to recover all or part of
             the Declarations of this Coverage Part.            any payment we have made under this Coverage
    c. Method Of Sharing                                        Part, those rights are transferred to us. The in-
                                                                sured must do nothing after loss to impair them. At
        If all of the other insurance permits contribution      our request, the insured will bring "suit" or transfer
        by equal shares, we will follow this method al-         those rights to us and help us enforce them.
        so. Under this approach each insurer contri-
        butes equal amounts until it has paid its appli-     9. When We Do Not Renew
        cable limit of insurance or none of the loss            If we decide not to renew this Coverage Part, we
        remains, whichever comes first.                         will mail or deliver to the first Named Insured
        If any of the other insurance does not permit           shown in the Declarations written notice of the
        contribution by equal shares, we will contribute        nonrenewal not less than 30 days before the expi-
        by limits. Under this method, each insurer's            ration date.
        share is based on the ratio of its applicable lim-      If notice is mailed, proof of mailing will be sufficient
        it of insurance to the total applicable limits of       proof of notice.
        insurance of all insurers,
                                                             SECTION V — DEFINITIONS
5. Premium Audit                                             1. "Advertisement" means a notice that is broadcast
    a. We will compute all premiums for this Cover-             or published to the general public or specific mar-
        age Part in accordance with our rules and               ket segments about your goods, products or ser-
        rates.                                                  vices for the purpose of attracting customers or
    b. Premium shown in this Coverage Part as ad-               supporters. For the purposes of this definition:
        vance premium is a deposit premium only. At             a. Notices that are published include material
       the close of each audit period we will compute               placed on the Internet or on similar electronic
       the earned premium for that period and send                  means of communication; and
        notice to the first Named Insured. The due date
                                                                b. Regarding web-sites, only that part of a web-
       for audit and retrospective premiums is the
                                                                    site that is about your goods, products or ser-
        date shown as the due date on the bill. If the
                                                                    vices for the purposes of attracting customers
       sum of the advance and audit premiums paid
                                                                    or supporters is considered an advertisement
       for the policy period is greater than the earned
        premium, we will return the excess to the first      2. "Auto" means:
       Named Insured.                                           a. A land motor vehicieii ft:a ilet„pr:semitrailer de-
   c. The first. Named Insured must keep records of                 signed for travel on public roads, Mokiding any
       the information we need for premium computa-                 attached machinery or equipment; or
       tion, and send us copies at such times as we             b. Any other land vehicle that is subject to a com-
       may request.                                                 pulsory or financial responsibility law or other
6. Representations                                                  motor vehicle insurance law in the state where
   By accepting this policy, you agree:                             It is licensed or principally garaged.
                                                                However, "auto" does not include "mobile equip-
   a. The statements in the Declarations are accu-
       rate and complete;                                       ment".
   b. Those statements are based upon representa-
       tions you made to us; and



Page 12 of 16                               (400FINI5ENTIA2.06                                       et/501 07
3. "Bodily injury" means bodily injury, sickness or          9. "Insured contract" means:
    disease sustained by a person, including death re-          a. A contract for a lease of premises. However,
    sulting from any of these at any time.                          that portion of the contract for a lease of pre-
4. "Coverage territory" means:                                      mises that indemnifies any person or organiza-
    a. The United States of America (including its                  tion for damage by fire to premises while
         territories and possessions), Puerto Rico and              rented to you or temporarily occupied by you
         Canada;                                                    with permission of the owner is not an "insured
                                                                    contract";
    b. International waters or airspace, but only if the
        Injury or damage occurs in the course of travel         b. A sidetrack agreement;
         or transportation between any places included          c. Any easement or license agreement, except in
         in Paragraph a. above; or                                  connection with construction or demolition op-
    c.. All other parts of the world if the injury or dam-          erations on or within 50 feet of a railroad;
         age arises out of:                                     d. An obligation, as required by ordinance, to
       (1) Goods or products made or sold by you in                 indemnify a municipality, except in connection
             the territory described in Paragraph a.                with work for a municipality;
             above;                                             e. An elevator maintenance agreement;
       (2) The activities of a person whose home is in           f. That part of any other contract or agreement
             the territory described in Paragraph a.                pertaining to your business (including an in-
             above, but is away for a short time on your            demnification of a municipality in connection
             business; or                                           with work performed for a municipality) under
                                                                    which you assume the tort liability of another
       (3) "Personal and advertising injury" offenses               party to pay for "bodily injury" or "property
             that take place through the Internet or simi-
             lar electronic means of communication                  damage" to a third person or organization. Tort
                                                                    liability means a liability that would be imposed
    provided the insured's responsibility to pay dam-               by law In the absence of any contract or
    ages is determined In a "suit" on the merits, in the            agreement.
    territory described in Paragraph a. above or in a
    settlement we agree to.                                         Paragraph f% does not include that part of any
                                                                    contract or agreement:
6. "Employee" includes a "leased worker. "Em-
   ployee" does not Include a "temporary worker'.                  (1) That indemnifies a railroad for "bodily injury"
                                                                        or "property damage" arising out of con-
6. "Executive officer" means a person holding any of                    struction or demolition operations, within 50
   the officer positions created by your charter, con-                  feet of any railroad property and affecting
   stitution, by-laws or any other similar governing                    any railroad bridge or trestle, tracks, road-
    document.                                                           beds, tunnel, underpass or crossing;
7. "Hostile fire" means one which becomes uncon-                   (2) That indemnifies an architect, engineer or
   trollable or breaks out from where it was Intended                   surveyor for injury or damage arising out of:.
   to be.
                                                                       (a) Preparing, approving, or failing to pre-
8. "Impaired property" means tangible property, other                        pare or approve, maps, shop drawings,
   than "your product" or "your work", that cannot be                        opinions, reports, surveys, field orders,
   used or is less useful because:                                           change orders or drawings and specifi-
   a. It incorporates "your product" or "your work"                          cations; or
        that is known or thought to be defective, defi-                (b) Giving directions or instructions, or
        cient, inadequate or dangerous; or                                   failing to give them, if that is the primary
   b. You have failed to fulfill the terms of a contract                     cause of the injury or daMage; or
        or agreement;                                              (3) Under which the insured, if an architect,
   if such property can be restored to use by the re-                   engineer or surveyor, assumes liability for
   pair, replacement, adjustment or removal of "your                    an injury or damage arising out of the in-
   product" or "your work" or your fulfilling the terms                 sured's rendering or failure to render pro-
   of the contract or agreement.                                        fessional services, including those listed in
                                                                        (2) above and supervisory, inspection, arc-
                                                                        hitectural or engineering activities.




CG 00 01 12 07
                                             omEriliveNlowles                                         citmitef 16
10."Leased worker" means a person leased to you by                      However, self-propelled vehicles with the fol-
   a labor leasing firm under an agreement between                       lowing types of permanently attached equip-
   you and the labor leasing firm, to perform duties                     ment are not "mobile equipment" but will ID?
   related to the conduct of your business. "Leased                      considered "autos":
   worker" does not include a 'temporary worker".                      (1) Equipment designed primarily for:
11."Loading or unloading" means the handling of                             (a) Snow removal;
   property:
                                                                           (b) Road maintenance, but not construction
   a. After it is moved from the place where it is                               or resurfacing; or
         accepted for movement into or onto an aircraft,
        watercraft or "auto";                                               (c) Street cleaning;
   b. While it is in or on an aircraft, watercraft or                  (2) Cherry pickers and similar devices mounted
        "auto"; or                                                           on automobile or truck chassis and used to
                                                                             raise or lower workers; and
   c. While it is being moved from an aircraft, water-
         craft or "auto" to the place where it is finally de-          (3) Air compressors, pumps and generators,
        livered;                                                             including spraying, welding, building clean-
                                                                             ing, geophysical exploration, lighting and
   but "loading or unloading" does not include the                           well servicing equipment.
   movement of property by means of a mechanical
   device, other than a hand truck, that is not at-                However, "mobile equipment" does not include
   tached to the aircraft, watercraft or "auto",                   any land vehicles that are subject to a compulsory
                                                                   or financial responsibility law or other motor ve-
12."Mobile equipment" means any of the following                   hicle insurance law In the state where it Is licensed
   types of land vehicles, including any attached ma-              or principally garaged. Land vehicles subject to a
   chinery or equipment:                                           compulsory or financial responsibility law or other
   a. Bulldozers, farm machinery, forklifts and other              motor vehicle Insurance law are considered "au-
        vehicles designed for use principally off public           tos"
        roads;                                                  13."Occurrence" means an accident, including conti-
   b. Vehicles maintained for use solely on or next to             nuous or repeated exposure to substantially the
        premises you own or rent;                                  same general harmful conditions.
   c. Vehicles that travel on crawler treads;                   14."Personal and advertising injury" means injury,
   d. Vehicles, whether self-propelled or not, main-               including consequential "bodily Injury", arising out
        tained primarily to provide mobility to perma-             of one or more of the following offenses:
        nently mounted:                                            a. False arrest, detention or imprisonment;
       (1) Power cranes, shovels, loaders, diggers or              b. Malicious prosecution;
             drills; or                                            c. The wrongful eviction from, wrongful entry into,
       (2) Road construction or resurfacing equipment                   or invasion of the right of private occupancy of
            such as graders, scrapers or rollers;                       a room, dwelling or premises that a person oc-
   e. Vehicles not described in Paragraph a9 b., c.                     cupies, committed by or on behalf of its owner,
        or d. above that are not self-propelled and are                 landlord or lessor;
        maintained primarily to provide mobility to per-           d. Oral or written publication, in any manner, of
        manently attached equipment of the following                    material that slanders or libels a person or or-
        types:                                                          ganization or disparages a person's or organi-
      (1) Air compressors, pumps and generators,                        zation's goods, products or services;
            including spraying, welding, building clean-           e. Oral or written publication, in any manner, of
            ing, geophysical exploration, lighting and                  material that violates a pelt-oils right of priva-
            well servicing equipment; or                                cy;
      (2) Cherry pickers and similar devices used to                f. The use of another's advertising idea In your
            raise or lower workers;                                    "advertisement"; or
    f. Vehicles not described in Paragraph a., b., c.              g. Infringing upon another's copyright, trade dress
        or d. above maintained primarily for purposes                   or slogan in your "advertisement".
        other than the transportation of persons or car-
        go.




Page 14 of 16                                  °MtRITIVENTIAPP6                                        El
                                                                                                                   j107

                                                                                                                             . ... .....
15."Pollutants" mean any solid, liquid, gaseous or               b. Loss of use of tangible property that is not
    thermal irritant or contaminant, including smoke,                physically injured. All such loss of use shall be
    vapor, soot, fumes, acids, alkalis, chemicals and                deemed to occur at the time of the "occur-
    waste. Waste includes materials to be recycled,                  rence" that caused it.
    reconditioned or reclaimed.                                  For the purposes of this insurance, electronic data
16."Products-completed operations hazard":                       is not tangible property.
    a. Includes all "bodily injury" and "property dam-           As used in this definition, electronic data means
         age" occurring away from premises you own or            information, facts or programs stored as or on,
         rent and arising out of "your product" or "your         created or used on, or transmitted to or from com-
         work" except:                                           puter software, including systems and applications
       (1) Products that are still in your physical pos-         software, hard or floppy disks, CD-ROMS, tapes,
             session; or                                         drives, cells, data processing devices or any other
                                                                 media which are used with electronically controlled
       (2) Work that has not yet been completed or               equipment.
              abandoned. However, "your work" will be
              deemed completed at the earliest of the fol-    18."Sult" means a civil proceeding in which damages
             lowing times:                                       because of "bodily injury", "property damage" or
                                                                 "personal and advertising injury" to which this in-
            (a) When all of the work called for in your          surance applies are alleged. "Suit" includes:
                  contract has been completed.
                                                                  a. An arbitration proceeding in which such dam-
            (b) When all of the work to be done at the               ages are claimed and to which the insured
                  job site has been completed if your con-           must submit or does submit with our consent;
                  tract calls for work at more than one Job          or
                  site.
                                                                 b. Any other alternative dispute resolution pro-
            (c) When that part of the work done at a job             ceeding in which such damages are claimed
                  site has been put to its intended use by           and to which the insured submits with our con-
                  any person or organization other than              sent,
                  another contractor or subcontractor
                  working on the same project.                19."Temporary worker' means a person who is fur-
                                                                 nished to you to substitute for a permanent "em-
             Work that may need service, maintenance,            ployee" on leave or to meet seasonal or short-term
              correction, repair or replacement, but which       workload conditions.
              is otherwise complete, will be treated as
             completed.                                       20."Volunteer worker' means a person who is not
                                                                 your "employee", and who donates his or her work
    b. Does not include "bodily injury" or "property             and acts at the direction of and within the scope of
        damage" arising out of:                                  duties determined by you, and is not paid a fee,
       (1) The transportation of property, unless the            salary or other compensation by you or anyone
             injury or damage arises out of a condition in       else for their work performed for you.
             or on a vehicle not owned or operated by         21."Your product":
             you, and that condition was created by the
             "loading or unloading" of that vehicle by any       a. Means:
             insured;                                               (1) Any goods or products, other than real
       (2) The existence of tools, uninstalled equip-                    property, manufactured, sold, handled, dis-
             ment or abandoned or unused materials; or                   tributed or disposed of by:
      (3) Products or operations for which the classi-                  (a) You;
             fication, listed in the Declarations or in a               (b) Others tracliriO,urider.your name; or:..
             policy schedule, states that products-                     (c) A person or orgariizatieri 'whose busi-
             completed operations are subject to the                         ness or assets you have acquired; and
             General Aggregate Limit.
                                                                    (2) Containers (other than vehicles), materialS,
17."Property damage" means:                                              parts or equipment furnished in connection
    a. Physical injury to tangible property, including                   with such goods or products.
        all resulting loss of use of that property. All          b. Includes:
        such loss of use shall be deemed to occur at
        the time of the physical injury that caused it; or          (1) Warranties or representations made at any
                                                                         time with respect to the fitness, quality, du-
                                                                         rability, performance or use of 'your prod-
                                                                         uct"; and



CG 00 01 12 07                               ©0314FPITYENTIAP°6                                      Citet8'16
       (2) The providing of or failure to provide warn-
           ings or instructions.
    c. Does not include vending machines or other
        property rented to or located for the use of oth-
        ers but not sold,
22. "Your work":
    a. Means:
       (1) Work or operations performed by you or on
           your behalf; and
       (2) Materials, parts or equipment furnished in
           connection with such work or operations.
    b. Includes:
       (1) Warranties or representations made at any
           time with respect to the fitness, quality, du-
           rability, performance or use of "your work",
           and
       (2) The providing of or failure to provide warn-
           ings or instructions.




Page 16 of 16
                                            s"09R191EYENTIAP6   07
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 00 68 05 09

      RECORDING AND DISTRIBUTION OF MATERIAL OR
      INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion q. of Paragraph 2. Exclusions of Sec-        B. Exclusion p. of Paragraph 2. Exclusions of Sec-
   tion I — Coverage A — Bodily Injury And Proper-           tion I — Coverage B — Personal And Advertising
   ty Damage Liability is replaced by the following:         Injury Liability Is replaced by the following:
   2. Exclusions                                             2. Exclusions
      This insurance does not apply to:                         This insurance does not apply to:
      q. Recording And Distribution Of Material                 p. Recording And Distribution Of Material
         Or Information In Violation Of Law                        Or Information In Violation Of Law
          "Bodily Injury" or "property damage" arising              "Personal and advertising injury" arising di-
          directly or indirectly out of any action or               rectly or indirectly out of any action or omis-
          omission that violates or is alleged to vi-               sion that violates or is alleged to violate:
          olate:                                                    (1) The Telephone Consumer Protection
         (1) The Telephone Consumer Protection                          Act (TCPA), Including any amendment
             Act (TCPA), including any amendment                        of or addition to such law;
             of or addition to such law;                            (2) The CAN-SPAM Act of 2003, Including
        (2) The CAN-SPAM Act of 2003, including                         any amendment of or addition to such
            any amendment of or addition to such                        law;
            law;                                                        The  Fair Credit Reporting Act (FCRA),
                                                                    (3)
        (3) The Fair Credit Reporting Act (FCRA),                       and any amendment of or addition to
            and any amendment of or addition to                         such law, including the Fair and Accu-
            such law, including the Fair and Accu-                      rate Credit Transaction Act (FACIA); or
            rate Credit Transaction Act (FACIA); or                 (4) Any federal, state or local statute, ordin-
        (4) Any federal, state or local statute, ordin-                 ance or regulation, other than the TCPA,
            ance or regulation, other than the TCPA,                    CAN-SPAM Act of 2003 or FORA and
            CAN-SPAM Act of 2003 or FCRA and                            their amendments and additions, that
            their amendments and additions, that                        addresses, prohibits, or limits the print-
            addresses, prohibits, or limits the print-                  ing, dissemination, disposal, collecting,
            ing, dissemination, disposal, collecting,                   recording, sending, transmitting, com-
            recording, sending, transmitting, com-                      municating or distribution of material or
            municating or distribution of material or                   information.
            Information.




CG 00 68 05 09                      Q InsureviqpirmgifiFtpitc., 2008                             c ENTOof 1
                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 03 00 01 96

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         DEDUCTIBLE LIABILITY INSURANCE
This endorsement modifies Insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                      SCHEDULE
     Coverage                                                           Amount and Basis of Deductible
                                                                        PER CLAIM or PER OCCURRENCE
     Bodily Injury Liability                                            $
             OR
     Property Damage Liability
             OR
     Bodily Injury Liability and/or                                                500     $
     Property Damage Liability Combined




APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If no
limitation is entered, the deductibles apply to damages for all "bodily Injury" and "property damage", however
caused):




A. Our obligation under the Bodily Injury Liability and        b. Under Property Damage Liability Coverage, to
   Property Damage Liability Coverages to pay dam-                all damages sustained by any one person
   ages on your behalf applies only to the amount of              because of "property damage"; or
   damages in excess of any deductible amounts                 c. Under Bodily Injury Liability and/or Property
   stated in the Schedule above as applicable to                  Damage Liability Coverage Combined, to
   such coverages.                                                all damages sustained by any one person
B.You may select a deductible amount on either a                  because of:
   per claim or a per "occurrence" basis. Your se-                (1) "Bodily Injury";
  lected deductible applies to the coverage option                (2) "Property damage"; or
  and to the basis of the deductible Indicated by the
  placement of the deductible amount in the Sched-                (3) "Bodily injury" and "property damage"
  ule above. The deductible amount stated in the                      combined
                                                              as the result of any one "occurrence".
  Schedule above applieS as follows:
  1. PER CLAIM' BASIS, If the deductible amount               If damages are claimed for care, loss of ser-
      indicated in the Schedule above is on a per claim       vices or death resulting at any time from "bodily
      basis, that deductible applies as follows:              injury", a separate deductible amount will be
                                                              applied to each person making a claim for such
       a. Under Bodily Injury Liability Coverage, to all      damages.
          damages sustained by any one person be-
                                                              With respect to "property damage", person in-
          cause of "bodily injury";
                                                              cludes an organization.




   CG 03 00 01 96                   Copyright, IrmiNFTE)StkriTte2 Inc., 1994
2. PER OCCURRENCE BASIS. If the deductible                 C. The terms of this insurance, including those with
   amount indicated in the Schedule above is on               respect to:
   a "per occurrence" basis, that deductible                   1.Our right and duty to defend the insured
   amount applies as follows:                                     against any "suits" seeking those damages;
    a. Under Bodily Injury Liability Coverage, to all             and
       damages because of "bodily injury";                     2.Your   duties in the event of an "occurrence",
    b,Under Property Damage Liability Coverage,                   claim, or "suit"
       to all damages because of "property dam-               apply irrespective of the application of the de-
       age"; or                                               ductible amount,
    C. Under Bodily Injury Liability and/or Property       D. We may pay any part or all of the deductible
       Damage Liability Coverage Combined, to                 amount to effect settlement of any claim or "suit"
       all damages because of:                                and, upon notification of the action taken, you shall
      (1) "Bodily injury";                                    promptly reimburse us for such part of the de-
      (2) "Property damage"; or                               ductible amount as has been paid by us.
      (3) "Bodily injury" and "property damage"
           combined
   as the result of any one "occurrence", regard-
   less of the number of persons or organizations
   who sustain damages because of that "occur-
   rence".




co ot op 01 96                  Copyright,   irlsorpqmtv,t-FrAt, Inc., 1994
                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I — Coverage A — Bodily            Exclusions of Section I — Coverage B Person-
   Injury And Property Damage Liability:                    al And Advertising Injury Liability:
   This insurance does not apply to:                        This insurance does not apply to:
   "Bodily injury" to:                                      "Personal and advertising Injury" to:
  (1) A person arising out of any:                         (1) A person arising out of any:
      (a) Refusal to employ that person;                       (a) Refusal to employ that person;
      (b) Termination of that person's employment;             (b) Termination of that person's employment;
           or                                                       or
      (c) Employment-related practices, policies,              (c) Employment-related practices, policies,
           acts or omissions, such as coercion, demo-               acts or omissions, such as coercion, demo-
           tion, evaluation, reassignment, discipline,              tion, evaluation, reassignment, discipline,
           defamation, harassment, humiliation, dis-                defamation, harassment, humiliation, dis-
           crimination or malicious prosecution di-                 crimination or malicious prosecution di-
           rected at that person; or                                rected at that person; or
  (2) The spouse, child, parent, brother or sister of      (2) The spouse, child, parent, brother or sister of
       that person as a consequence of "bodily injury"          that person as a consequence of "personal and
       to that person at whom any of the employment-            advertising injury" to that person at whom any
       related practices described in Paragraphs (a),           of the employment-related practices described
       (b), or (c) above is directed.                           in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                  This exclusion applies:
  (1) Whether the injury-causing event described in        (1) Whether the injury-causing event described in
       Paragraphs (a), (b) or (c) above occurs before           Paragraphs (a), (b) or (c) above occurs before
       employment, during employment or after em-               employment, during employment or after em-
       ployment of that person;                                 ployment of that person;
  (2) Whether the insured may be liable as an em-          (2) Whether the insured may be liable as an em-
       ployer or in any other capacity; and                     ployer or in any other capacity; and
  (3) To any obligation to share damages with or           (3) To any obligation to share damages with or
       repay someone else who must pay damages                  repay someone else who must pay damages
       because of the injury.                                   because of the injury.




CG 21 47 12 07                            ©60MVENT11496                                        CEN2tof,
                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 65 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     TOTAL POLLUTION EXCLUSION WITH A BUILDING
   HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
       EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2. Exclusions of Sec-                (ii) At any premises, site or location on
tion I — Coverage A — Bodily Injury And Property                       which any insured or any contractors or
Damage Liability is replaced by the following:                         subcontractors working directly or indi-
This insurance does not apply to:                                      rectly on any insured's behalf are per-
                                                                       forming operations to test for, monitor,
 f. Pollution                                                          clean up, remove, contain, treat, detox-
    (1) "Bodily injury" or "property damage" which                     ify, neutralize or in any way respond to,
        would not have occurred in whole or part but                   or assess the effects of, "pollutants".
        for the actual, alleged or threatened discharge,    (2) Any loss, cost or expense arising out of any:
        dispersal, seepage, migration, release or es-
        cape of "pollutants" at any time.                      (a) Request, demand, order or statutory or
                                                                   regulatory requirement that any insured or
        This exclusion does not apply to:                          others test for, monitor, clean up, remove,
       (a) "Bodily injury" if sustained within a building          contain, treat, detoxify or neutralize, or in
            which is or was at any time owned or occu-             any way respond to, or assess the effects
            pied by, or rented or loaned to, any insured           of, "pollutants"; or
            and caused by smoke, fumes, vapor or soot          (b) Claim or suit by or on behalf of a govern-
            produced by or originating from equipment              mental authority for damages because of
            that is used to heat, cool or dehumidify the           testing for, monitoring, cleaning up, remov-
            building, or equipment that is used to heat            ing, containing, treating, detoxifying or neu-
            water for personal use, by the building's oc-          tralizing, or in any way responding to, or
            cupants or their guests; or                            assessing the effects of, "pollutants".
       (b) "Bodily injury" or "property damage" arising
            out of heat, smoke or fumes from a "hostile
            fire" unless that "hostile fire" occurred or
            originated:
            (i) At any premises, site or location which
                is or was at any time used by or for any
                insured or others for the handling, stor-
                age, disposal, processing or treatment
                of waste; or




CG 21 65 12 04
                                            ©MIFIVENTIAL°3                                     CEitY621iPfl
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 75 06 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND
      EXCLUSION OF OTHER ACTS OF TERRORISM
       COMMITTED OUTSIDE THE UNITED STATES
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                                 b. Protracted and obvious physical disfigure-
   This insurance does not apply to:                                    ment; or
   TERRORISM                                                         c. Protracted loss of or impairment of the
                                                                        function of a bodily member or organ; or
   "Any injury or damage" arising, directly or indirect-
   ly, out of a "certified act of terrorism", or out of an      3. The terrorism involves the use, release or
   "other act of terrorism" that is committed outside of             escape of nuclear materials, or directly or indi-
   the United States (including its territories and pos-            rectly results in nuclear reaction or radiation or
   sessions and Puerto Rico), but within the "cover-                radioactive contamination; or
   age territory". However, with respect to an "other           4. The terrorism is carried out by means of the
   act of terrorism" this exclusion applies only when                dispersal or application of pathogenic or poi-
   one or more of the following are attributed to such              sonous biological or chemical materials; or
   act:                                                         5. Pathogenic or poisonous biological or chemical
   1. The total of Insured damage to all types of                   materials are released, and It appears that one
       property exceeds $25,000,000 (valued in US                   purpose of the terrorism was to release such
       dollars). In determining whether the                         materials.
       $25,000,000 threshold Is exceeded, we will in-           With respect to this exclusion, Paragraphs 1. and
       clude all insured damage sustained by property           2. describe the thresholds used to measure the
       of all persons and entities affected by the ter-         magnitude of an incident of an "other act of terror-
       rorism and business interruption losses sus-             ism" and the circumstances in which the threshold
       tained by owners or occupants of the damaged             will apply for the purpose of determining whether
       property. For the purpose of this provision, in-         this exclusion will apply to that incident.
       sured damage means damage that is covered
       by any insurance plus damage that would be            B. The following definitions are added:
       covered by any insurance but for the applica-            1. For the purposes of this endorsement, "any
       tion of any terrorism exclusions; or                         injury or damage" means any injury or damage
   2. Fifty or more persons sustain death or serious                covered under any Coverage Part to which this
       physical injury. For the purposes of this provi-             endorsement is applicable, and includes but is
       sion, serious physical injury means:                         not limited to "bodily injury", "property dam-
                                                                    age", "personal and advertising injury", "injury"
       a. Physical injury that involves a substantial               or "environmental damage" as may be defined
           risk of death; or                                        in any applicable Coverage Part




CG 21 75 06 08                         © InsureatFityERriptAvs., 2008
                                                                                                    CENT t°1 2
        2. "Certified act of terrorism" means an act that is            c. The act is a violent act or an act that is
           certified by the Secretary of the Treasury, in                   dangerous to human life, property or infra-
           concurrence with the Secretary of State and                      structure and is committed by an individual
           the Attorney General of the United States, to                    or individuals as part of an effort to coerce
           be an act of terrorism pursuant to the federal                   the civilian population of the United States
           Terrorism Risk Insurance Act. The criteria con-                  or to influence the policy or affect the con-
           tained in the Terrorism Risk Insurance Act for a                 duct of the United States Government by
           "certified act of terrorism" include the following:              coercion.
            a. The act resulted in Insured losses in excess         3. "Other act of terrorism" means a violent act or
               of $5 million in the aggregate, attributable to          an act that is dangerous to human life, property
               all types of insurance subject to the Terror-            or infrastructure that is committed by an indi-
               ism Risk Insurance Act;                                  vidual or individuals and that appears to be
          •b. The act resulted in damage:                               part of an effort to coerce a civilian population
                                                                        or to influence the policy or affect the conduct
              (1) Within the United States (including its               of any government by coercion, and the act is
                    territories and possessions and Puerto              not a "certified act of terrorism".
                    Rico); or
                                                                        Multiple incidents of an "other act of terrorism"
              (2) Outside of the United States in the case              which occur within a seventy-two hour period
                    of:                                                 and appear to be carried out in concert or to
                   (a) An air carrier (as defined in Section            have a related purpose or common leadership
ti                      40102 of title 49, United States                shall be considered to be one incident.
                        Code) or United States flag vessel       C. In the event of any incident of a "certified act of
                        (or a vessel based principally in the       terrorism" or an "other act of terrorism" that is not
                        United States, on which United              subject to this exclusion, coverage does not apply
                        States income tax is paid and whose         to any loss or damage that is otherwise excluded
                        insurance coverage is subject to            under this Coverage Part
                        regulation in the United States), re-
                        gardless of where the loss occurs; or
                   (b) The premises of any United States
                        mission; and




     Page 2 of 2                              insureeridn
                                                        —iEFERITIAE, 2008
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 76 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF PUNITIVE DAMAGES
          RELATED TO A CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                         2. The act is a violent act or an act that is dan-
   This insurance does not apply to:                            gerous to human life, property or infrastructure
                                                                and is committed by an individual or individuals
   TERRORISM PUNITIVE DAMAGES                                   as part of an effort to coerce the civilian popu-
   Damages arising, directly or indirectly, out of a            lation of the United States or to influence the
   "certified act of terrorism" that are awarded as pu-         policy or affect the conduct of the United States
   nitive damages.                                              Government by coercion.
B. The following definition is added:
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in con-
   currence with the Secretary of State and the Attor-
   ney General of the United States, to be an act of
   terrorism pursuant to the federal Terrorism Risk
   Insurance Act, The criteria contained in the Terror-
   ism Risk Insurance Act for a "certified act of terror-
   ism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism
       Risk Insurance Act; and




CO 21 76 01 08
                                            ©MtIritYBITIAE97                                   CERY321Pf 1          0
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 84 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION OF CERTIFIED NUCLEAR,
      BIOLOGICAL, CHEMICAL OR RADIOLOGICAL ACTS
      OF TERRORISM; CAP ON LOSSES FROM CERTIFIED
                  ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                            2. "Certified act of terrorism" means an act that is
   This insurance does not apply to:                               certified by the Secretary of the Treasury, in
                                                                   concurrence with the Secretary of State and
   TERRORISM                                                       the Attorney General of the United States, to
   "Any injury or damage" arising, directly or indirect-           be an act of terrorism pursuant to the federal
   ly, out of a "certified act of terrorism". However,             Terrorism Risk Insurance Act, The criteria con-
   this exclusion applies only when one or more of                 tained in the Terrorism Risk Insurance Act for a
   the following are attributed to such act:                       "certified act of terrorism" include the following:
   1. The terrorism involves the use, release or                   a. The act resulted in insured losses in excess
       escape of nuclear materials, or directly or indi-               of $5 million in the aggregate, attributable to
       rectly results in nuclear reaction or radiation or              all types of Insurance subject to the Terror-
       radioactive contamination; or                                   ism Risk Insurance Act; and
   2. The terrorism is carried out by means of the                 b. The act is a violent act or an act that is
       dispersal or application of pathogenic or poi-                  dangerous to human life, property or infra-
       sonous biological or chemical materials; or                     structure and is committed by an individual
   3. Pathogenic or poisonous biological or chemical                   or individuals as part of an effort to coerce
       materials are released, and it appears that one                 the civilian population of the United States
       purpose of the terrorism Was to release such                    or to influence the policy or affect the con-
       materials.                                                      duct of the United States Government by
                                                                       coercion.
B. The following definitions are added:
                                                            C. In the event of any incident of a "certified act of
   1. For the purposes of this endorsement, "any               terrorism" that is not subject to this exclusion, cov-
       injury or damage" means any injury or damage            erage does not apply to any loss,or damage that Is
       covered under any Coverage Part to which this           otherwise excluded under this Coverage Part.
       endorsement is applicable; and includes but is
       riot limited to "bodily injury", "property dam-
       age", "personal and advertising injury", "injury"
       or "environmental damage" as may be defined
       in any applicable Coverage Part.




CG 21 84 01 08
                                            ©MRIFIVENTiAP7                                          C EltipistOf 2
D. If aggregate insured losses attributable to terrorist
    acts certified under the federal Terrorism Risk In-
    surance Act exceed $100 billion in a Program
    Year (January 1 through December 31) and we
    have met our insurer deductible under the Terror-
    ism Risk Insurance Act, we shall not be liable for
    the payment of any portion of the amount of such
    losses that exceeds $100 billion, and in such case
    insured losses up to that amount are subject to pro
    rata allocation in accordance with procedures es-
    tablished by the Secretary of the Treasury.




Page 2 of 2
                                           ©MKiiiVieNnFIAC97   tttlietY
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CO 21 96 03 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I — Coverage A — Bodily               Exclusions of Section 1 — Coverage B — Per-
   Injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
   2. Exclusions                                               2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      Silica Or Silica-Related Dust                                Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part,            a. "Personal and advertising injury" arising, in
         out of the actual, alleged, threatened or                    whole or in part, out of the actual, alleged,
         suspected inhalation of, or Ingestion of, "sil-              threatened or suspected inhalation of, in-
         ica" or "silica-related dust".                               gestion of, contact with, exposure to, exis-
                                                                      tence of, or presence of, "silica" or "silica-
      b. "Property damage" arising, In whole or in
         part, out of the actual, alleged, threatened                 related dust".
         or suspected contact with, exposure to, ex-              b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-             or in part, out of the abating, testing for,
         related dust".                                               monitoring, cleaning up, removing, contain-
                                                                      ing, treating, detoxifying, neutralizing, reme-
      c. Any loss, cost or expense arising, in whole
         or In part, out of the abating, testing for,                 diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                  sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                   sured or by any other person or entity.
         sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-         tions Section:
         sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                  crystalline, amorphous and impure forms), sil-
                                                                  ica particles, silica dust or silica compounds.
                                                               2. "Silica-related dust" means a mixture or com-
                                                                  bination of silica and other dust or particles.




CG 21 96 03 06                                     RITIVENTIAT4                                    C Mitto
                                                                                                   CGL 1701a 0510

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      SPECIAL EXCLUSIONS AND LIMITATIONS. ENDORSEMENT
                    This endorsement modifies insurance provided under the following:

                       COMMERCIAL GENERAL LIABILITY COVERAGE PART



A.    In consideration of the premium charged this policy has been issued subject to the following
      exclusions being added to Coverages A & B:
     This insurance does not apply to:
     1.   Asbestos or Lead
          "Bodily injury", "property damage", or "personal and advertising injury" arising out of or resulting
          from the disposal, existence, handling, ingestion, inhalation, removal, sale, storage, transportation or
          use of:
          a. Asbestos or any material containing asbestos; or
           b. Lead, lead based paint, lead compounds or any material containing lead.

     1    Athletic or Sports Participants
          "Bodily injury" to any person while practicing for, participating in or officiating at any sports or
          athletic contest or exhibition that you sponsor or in which you or your employees or guests participate.

     3.   Communicable Disease or Diseases
          "Bodily injury" or "personal and advertising injury" arising out of or resulting from the transmission or
          alleged transmission of any sexually transmitted disease or any other disease transmitted by bodily
          fluids or excretions.

     4.   Criminal Acts
          a. "Bodily injury" or "property damage" arising out of or resulting from a criminal act committed by
              any insured, including any additional insureds or
          b. "Bodily injury" or "property damage" arising out of or resulting from a criminal act at the
              direction of any insured, including any additional insureds.




CGL 1701a 0510                               CONFIDENTIAL                                           C            5
                                                                                                CGL 1701a 0510


   5.   Mold, Fungi, Virus, Bacteria, Air Quality, Contaminants, Minerals or Other Harmful Materials
        a. "Bodily injury", "property damage", or "personal and advertising injury" arising out of, caused by,
           or contributed to in any way by the existence, growth, spread, dispersal, release, or escape of any
           mold, fungi, lichen, virus, bacteria or other growing organism that has toxic, hazardous, noxious,
           pathogenic, irritating or allergen qualities or characteristics. This exclusion applies to all such
           claims or causes of action, including allegations that any insured caused or contributed to
           conditions that encouraged the growth, depositing or establishment of such colonies of mold,
           lichen, fungi, virus, bacteria or other living or dead organism or

        b. "Bodily injury", "property damage", or "personal and advertising injury" arising out of, caused by,
           or alleging to be contributed to in any way by any toxic, hazardous, noxious, irritating, pathogenic
           or allergen qualities or characteristics of indoor air regardless of cause or

        c. "Bodily injury", "property damage", or "personal and advertising injury" arising out of, caused by,
           or alleging to be contributed to in any way by any insured's use, sale, installation or removal of
           any substance, material, or other product that is either alleged or deemed to be hazardous, toxic,
           irritating, pathogenic or noxious in any way, or contributes in any way to an allergic reaction.

        d. "Bodily injury", "property damage", or "personal and advertising injury" arising out of, caused by,
           or alleging to be contributed to in any way by toxic or hazardous properties of minerals or other
           substances.

   6.   Work or Premises Specifically Insured Elsewhere

        Claims, demands, requests for defense, payment, or any other cost arising out of, caused by, or
        occurring at premises or "your work" covered under any insurance purchased by you or others on your
        behalf specifically for that premises or project under a Consolidated Insurance Program (CIP), Owner
        Controlled Insurance Program (OCIP), Contractor Controlled Insurance Program (COP), Wrap-Up or
        similar insurance program.

   7,   Failure To Complete "Your Work"

        "Bodily injury", or "property damage" arising out of, caused by, resulting from, or alleged to be related
        to any insured's failure to complete "your work".

   8.   Loss, Cost or Damages Prior To Tendered Claim

        Any claim, leSS, cost or damages that are projected, estimated, or otherwise assessed or adjudicated to
        be likely before such claims are actually made against the insured by the claimant, or their
        representatives, actually suffering the alleged "bodily injury" or "property daniage".




CGL 1701a 0510                             CONFIDENTIAL                                          CE4116M 5
                                                                                                    CGL 1701a 0510


B.    It is agreed that the following exclusions from Section I Coverages are changed as shown below:

     1.    Liquor Liability

           Exclusion c„ Liquor Liability of Section I Coverages, Coverage A 2. Exclusions, is deleted and entirely
           replaced with the following:
           c.    Liquor Liability
                 "Bodily injury" or "property damage" for which any insured may be held liable by reason
                 of:
                 a. Causing or contributing to the intoxication of any person;
                 b. Furnishing of alcoholic beverages to a person under the legal drinking age or under the
                     influence of alcohol; or
                 c. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of
                     alcoholic beverages.
                 This exclusion applies only if you:
                 a. Are in the business of manufacturing, distributing, selling, serving or furnishing alcoholic
                     beverages; or
                 b. Sell, otherwise provide, or make available alcoholic beverages as a regular part of your
                     business or operations otherwise covered by this policy.

     2.    Infringement Of Copyright, Patent, Trademark or Trade Secret

           Exclusion i., Infringement of Copyright, Patent, Trademark or Trade Secret, of Section I Coverages,
           Coverage B. 2. Exclusions, is deleted and entirely replaced with the following:
           I. Infringement Of Copyright, Patent, Trademark or Trade Secret
                Claims arising out of the infringement of copyright, patent, trademark, trade name, trade dress, trade
                secret or other intellectual property rights.

C. It is agreed that SECTION IV — COMMERCIAL GENERAL LIABILITY CONDITIONS is changed
     as follows:
      1. Item 4. Other Insurance is deleted and entirely replaced by the following:
          4. Other Insurance •
            If other valid and colleetible insurance is available to the insured for a loss we cover under Coverages
            A or B of this Coverage Part, Our obligations are limited as follows:
             a. This insurance is excess over any other insurance whether the tither itistirariee-iS,'Stated. to
                  Priniaryi•pro rain' contributory,' excess, contingent, umbrella, or on any other basis; unless the
                  other insurance is issued to the named insured shown in the Declarations of. this Coverage Part
                  and is written explicitly to apply in excess of the Limits of Insurance shown in the DeclaratiotnI
                  of this Coverage Part.
             b. When this insurance is excess, we will have no duty under Coverage A or B to defend the insured
                against any "suit" if any other insurer has a duty to defend the insured against that "suit". If no
                other insurer defends, we will undertake to do so, but we will be entitled to the insured's rights
                against all those other insurers.




CGL 1701a 0510                                 CONFIDENTIAL                                          C NNW 5
                                                                                                 CGL 1701a 0510



            c. When this insurance is excess over other insurance, we will pay only our share of the amount of
               loss, if any, that exceeds the sum of:
                (1) The total amount that all such other insurance would pay for the loss in the absence of this
                    insurance; and
                (2) The total of all deductible and self insured amounts under all that other insurance.

     2. Item 5, Premium Audit is deleted and entirely replaced by the following:
        5. Premium Audit
           a. We will compute all premiums for this Coverage Part in accordance with our rules and rates.
           b. Premium shown in this Coverage Part as advance premium is a deposit premium only. At the
              close of each audit period we will compute the earned premium for that period. Audit premiums
              are due and payable on notice to the first Named Insured. If the sum of the advance and audit
              premiums paid for the policy period is greater than the earned premium, we will return the excess
              to the first Named Insured.
           G. The first Named Insured must keep records of the information we need for premium computation,
              and send us copies at such times as we may request.
           d. Any premium to be returned under b. above is subject to the minimum premium shown in the
              Declarations page as applicable to this Coverage Part.
     3. Item 9. When We Do Not Renew is deleted in its entirety and is not replaced.

D.   It is agreed that the following changes are made to SECTION V — DEFINITIONS:
     The following definitions are deleted and entirely replaced:
     1. Item 5. "Employee" is deleted in its entirety and replaced by the following:
        5. "Employee" includes a "leased worker", a "temporary worker" and a "volunteer worker".

     2. Item 9. "Insured contract" is deleted in its entirety and replaced by the following:
         9, "Insured contract" means:
             a. A contract for a lease of premises. However, that portion of the contract for a lease of premiSes
                 that indemnifies any person or organization for damage by fire to premises while rented to you
                 or temporarily occupied by you with permission of the owner is not an "insured contract";
             b. A sidetrack agreement;
             c. Any easement or license agreement, except in connection with construction or demolition
                 operations on or within 50 feet of a railroad;
             d. An obligation, as required by ordinance, to indemnify a municipality, except in connection with
                 work for a municipality;
             e. An elevator maintenance agreement;
             f. That part Of any other contract or agreement pertaining to your business (including an
                 indemnification of a municipality in connection with work performed for a municipality) under
                 which you assume the tort liability of another party to pay for "bodily injury" or "property
                 damage" to a third person or organization. Tort liability means a liability that would be imposed
                 by law in the absence of any contract or agreement.
                 Paragraph f. does not include that part of any contract or agreement:
                 (1) That indemnifies a railroad for "bodily injury" or "property damage" arising out of
                      construction or demolition operations, within 50 feet of any railroad property and affecting
                      any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing;



CGL 1701a 0510                              CONFIDENTIAL                                          C ENSEff 5
                                                                                                  CGL 1701a 0510


                (2) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                     (a) Preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions,
                          reports, surveys, field orders, change orders or drawings and specifications;.or
                     (b) Giving directions or instructions, or failing to give them, if that is the primary cause of
                          the injury or damage; or
                (3) Under which the insured, if an architect, engineer or surveyor, assumes liability for an
                    injury or damage arising out of the insured's rendering or failure to render professional
                    services, including those listed in (2) above and supervisory, inspection, architectural or
                    engineering activities.
                (4) That indemnifies another for the sole negligence of such other person or organization.

    3. Item 13. "Occurrence" is deleted in its entirety and replaced with the following:
        13. "Occurrence" means an accident, including continuous or repeated exposure to substantially the
            same general harmful conditions. All "bodily injury" or "property damage" arising out of an
            "occurrence" or series of related "occurrences" is deemed to take place at the time of the first such
            damage or injury even though the nature and extent of such damage or injury may change; and
            even though the damage may be continuous, progressive, cumulative, changing or evolving; and
            even though the "occurrence" causing such "bodily injury" or "property damage" may be
            continuous or repeated exposure to substantially the same general harmful conditions.

    4. Item 14. "Personal and advertising injury" is deleted in its entirety and replaced with the following:
        14. "Personal and advertising injury" means injury, including consequential "bodily injury", arising out
            of one or more of the following offenses:
            a. False arrest, detention or imprisonment;
            b. Malicious prosecution;
            c. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy
               of a room, dwelling or premises that a person occupies, committed by or on behalf of its owner,
               landlord or lessor; or
            d. Oral or written publication, in any manner, of material that slanders or libels a person or
               organization or disparages a person's or organization's goods, products or services.

    5. Item 17, "Property Damage" is deleted in its entirety and replaced with the following.
            17. "Property damage" means:
                a. Physical injury to tangible property, including all resulting loss of use of that property: All
                    such loss of use shall be deemed to occur at the time of the physical injury that caused it;.
                    or
                b. Loss of use of tangible property that is not physically injured. All such lOSS of use shall be
                    deemed to occur at the time of the "occurrence" that caused it.
                 For the purposes of this insurance, electronic data is not tangible property.
                 As used in this definition, electronic data means information, faCts or looarp,s,.. stored as Or on,
                 created or used on, or transmitted to or from computer soft*are, ifieltiViiCSYSteiris and
                 applications software, hard or floppy disks, CD-ROMS, tapes, drives,' cells, data processing
                 devices or any other media which are used with electronically controlled equipment.
                 For the purposes of this insurance, "property damage" is not physical injury to tangible
                 property, any resultant loss of use of tangible property, nor loss of use of tangible property that
                 is not physically injured that arises out of failure to complete or abandonment of "your work".

   6. Item 20. "Volunteer worker" is deleted in its entirety and replaced with the following:
           20. "Volunteer worker" means a person who donates his or her work and acts at the direction of
              and within the scope of duties determined by you, and is not paid a fee, salary or other
              compensation by you or anyone else for their work performed for you.


CGL 1701a 0510                              CONFIDENTIAL                                           CENSET 5
                                                                                         CGL 1711a 0911

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CLASSIFICATION AND LOCATION LIMITATION ENDORSEMENT

                   This endorsement modifies insurance provided under the following:

                       COMMERCIAL GENERAL LIABILITY COVERAGE FORM


A. The following condition is added to Section IV— Commercial General Liability Conditions:

    Classification and Location Limitation
    Coverage under this contract is strictly limited to the classification(s), code(s), and scheduled
    location(s) listed on the Commercial General Liability Coverage Declarations page and its
    endorsements or supplements.
    No coverage is provided for operations not included within the classification shown on the
    Commercial General Liability Declarations, its endorsements or supplements for "bodily injury",
    "property damage", "personal and advertising injury" or medical payments.
    No coverage Is provided for locations which are not shown on the Commercial General Liability
    Coverage Declarations page its endorsements or supplements for "bodily injury", "property
    damage", "personal and advertising injury" or medical expenses.
    This limitation does not apply to "bodily injury", "property damage", "personal and advertising injury"
    or medical expenses resulting from:
    1. Work done at your customers' location if the operations are shown on the Commercial General
       Liability Coverage Declarations, its endorsements or supplements; or
    2. Necessary and incidental operations that are directly related to the operations shown on the
       Commercial General Liability Coverage Declarations, its endorsements or supplements.

B. Paragraph 3. of Section II — Who is an Insured, is deleted in its entirety and is not replaced.




All other terms and conditions of this policy remain unchanged.




CGL 1711a 0911                           CONFIDENTIAL                                      CE06€60f 1
                                                                                                    IL 00 21 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                    (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                               C. Under any Liability Coverage, to "bodily Injury"
                                                                   or "property damage" resulting from "hazard-
   A. Under any Liability Coverage, to "bodily injury"
                                                                   ous properties" of "nuclear material", if:
       or "property damage":
     (1) With respect to which an "insured" under                 (1) The "nuclear material" (a) Is at any "nuclear
           the policy is also an insured under a nuc-                  facility" owned by, or operated by or on be-
           lear energy liability policy issued by Nuclear              half of, an "insured" or (b) has been dis-
           Energy Liability Insurance ASsociation, Mu-                 charged or dispersed therefrom;
           tual Atomic Energy Liability Underwriters,             (2) The "nuclear material" is contained in
           Nuclear InSurance Association of Canada                     "spent fuel" or "waste" at any time pos-
           or any of their successors, or would be an                  sessed, handled, used, processed, stored,
           insured under any such policy but for its                   transported or disposed of, by or on behalf
           termination upon exhaustion of its limit of                 of an "insured"; or
           liability; or                                               The   "bodily injury" or "property damage"
                                                                  (3)
     (2) Resulting from the "hazardous properties"                     arises out of the furnishing by an "insured"
           of "nuclear material" and with respect to                   of services, materials, parts or equipment in
           which (a) any person or organization Is re-                 connection with the planning, construction,
           quired to maintain financial:,protection pur-               maintenance, operation or use of any "nuc-
           suant to the. Atbmic EtiergY.Apt of 1954, or                lear facility", but if such facility is located
           any law amendatory thereof: Or (b) the "in-                 within the United States of America, its terri-
           sured" is, or had this policy not been issued               tories or possessions or Canada, this ex-
           would bei. entitled to indemnity from the                   clusion (3) applies only to "property dam-
           United, States of. America, or any agency                   age" to such "nuclear facility" and any
           thereof; Under any: agreement entered into                  property thereat.
           by. the United States 'of America, or any        2. As used in this endorsement:
           agency thereof, with any person or organi-
           zation.                                             "Hazardous properties" incluqes radioactive, toxic
                                                               or explosive properties.
   B. Under any Mediiiai Payments coverage, to
      expenses incurred with respect to "bodily in-            "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"          cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                                MrKtiliVENTIAE97                                      CS/of 2
   "Source material', "special nuclear material", and         (c) Any equipment or device used for the
   "by-product material" have the meanings given                  processing, fabricating or alloying of "spe-
   them in the Atomic Energy Act of 1954 or in any                cial nuclear material" if at any time the total
   law amendatory thereof.                                        amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-               the "insured" at the premises where such
                                                                  equipment or device is located consists of
   ponent, solid or liquid, which has been used or ex-
                                                                  or contains more than 25 grams of pluto-
   posed to radiation in a "nuclear reactor.
                                                                  nium or uranium 233 or any combination
   'Waste" means any waste material (a) containing                thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or               235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed          (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)           or place prepared or used for the storage or
   resulting from the operation by any person or or-              disposal of "waste";
   ganization of any "nuclear facility" included under     and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nuc-     is located, all operations conducted on such site
   lear facility".                                         and all premises used for such operations,
   "Nuclear facility" means:                               "Nuclear reactor" means any apparatus designed
                                                           or used to sustain nuclear fission in a self-
      (a) Any "nuclear reactor;
                                                           supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used         mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent   "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-   tive contamination of property.
           ing "waste";




Page 2 of 2                                 ©MNitrii5ENTIAP7
                                         Century Surety Company
                            COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Policy No.: CCP 794864                                                                               Effective Date: 01-31-2013 **
                                                                                                     12:01 AM Standard Time
NAMED INSURED: 1408 S. Jefferson, LLC

DESCRIPTION OF PREMISES:
PREM   BLDG
       NO LOCATION ADDRESS                    CITY                   ST ZIP      CONST                    OCCUPANCY              P/C
   1   1       1408 S. Jefferson              Amarillo               TX 79101   Joisted Masonry           Office                 PC - 2
   2   1       205 N. Tyler                   Amarillo               TX 79107   Frame                     Garage                 PC - 2
   3   1       207 N. Tyler                   Amarillo               TX 79101   Frame                     Arcade Gaming Machines pc - 2
                                                                                                          Maintenance

COVERAGES PROVIDED - Insurance at the described premises applies only for which a limit of Insurance Is shown.
           BLDG 0CC
PREM       NO   CODE          COVERAGE                    LIMIT INSURED       VALUATION COVERED CAUSES OF LOSS           COINS     RATE
   1       1.   0702         Building                     $ 430,000             RC    Broad Form                          80%    0.44000
   2       1      1213       Building                     $ 295,000             ACV   Broad Form                          80%    0.69100
   3       1      0567       Building                     $ 96,000              ACV   Broad Form                          80%    0.50200

RC means Replacement Cost; ACV means Actual Cash Value; MP means Minimum Premium; AV means Agreed Value

OPTIONAL COVERAGES - Applicable only when entries are made in the schedule below
           BLDG
PREM       NO   CODE         COVERAGE                     LIMIT INSURED               COVERED CAUSES OF LOSS             COINS     RATE

ES means Equipment Breakdown, BI means Business Income, EE means Extra Expense
                    MONTHLY LIMIT    MAXIMUM PERIOD      EXTENDED PERIOD OF
PREM      BLDG NO   OF INDEMNITY     OF INDEMNITY        INDEMNITY




MORTGAGE HOLDERS
PREM       BLDG MORTGAGE HOLDER NAME AND MAILING ADDRESS




DEDUCTIBLE
                                                 See Attached Form CCF 1512 or CCF 0321 or DIC 1512
FORMS AND ENDORSEMENTS
                Forms and Endorsements applying to this Coverage Part arid made part of this policy at time of issue:
                See Attached Schedule of Forms, CIL 15 00B 0202
PREMIUM
Subtotal for this Coverage Part:         $                4,412        Minimum Premium for this Coverage         $                300
                                                                       Part:
TRIA Coverage:                           $                    0
Premium for this Coverage Part           $                4,412..,




THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAMED
                       INSURED AND THE POLICY PERIOD
 CCF 15 00 0811                                          CONFIDENTIAL                                                CEO 6exie 1 of 1
                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 10 06 07

                   BUILDING AND PERSONAL PROPERTY
                           COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A. Coverage                                                                (b) Materials, equipment, supplies and
   We will pay for direct physical loss of or damage to                         temporary structures, on or within
                                                                                100 feet of the described premises,
   Covered Property at the premises described in the
   Declarations caused by or resulting from any Cov-                            used for making additions, altera-
                                                                                tions or repairs to the building or
   ered Cause of Loss.
                                                                                structure.
   t Covered Property
                                                                    b. Your Business Personal Property located
      Covered Property, as used in this Coverage                        in or on the building described in the Decla-
      Part, means the type of property described in                     rations or in the open (or in a vehicle) within
      this section, A.1., and limited in A.2., Property                 100 feet of the described premises, consist-
      Not Covered, if a Limit of Insurance is shown in                  ing of the following unless otherwise speci-
      the Declarations for that type of property.                       fied in the Declarations or on the Your
      a. Building, meaning the building or structure                    Business Personal Property — Separation
          described in the Declarations, including:                     Of Coverage form:
         (1) Completed additions;                                      (1) Furniture and fixtures;
         (2) Fixtures, including outdoor fixtures;                     (2) Machinery and equipment;
         (3) Permanently installed:                                    (3) "Stock";
             (a) Machinery and                                         (4) All other personal property owned by
                                                                            you and used in your business;
            (b) Equipment;
                                                                       (5)  Labor,  materials or services furnished or
         (4) Personal property owned by you that is
              used to maintain or service the building                      arranged by you on personal property of
                                                                            others;
              or structure or its premises, including:
                                                                       (6)  Your   use Interest as tenant In Improve-
            (a) Fire-extinguishing equipment;                               ments and betterments. Improvements
            (b) Outdoor furniture;                                          and betterments are fixtures, alterations,
            (c) Floor coverings; and                                        installations or additions:
            (d) Appliances Used for refrigerating,                         (a) Made a part of the building or struc-
                  ventilating, cooking, dishwashing or                          ture you occupy but do not own; and
                  laundering;                                              (b) You acquired or made at your ex-
         (5) If not covered by other Insurance:                                 pense but cannot legally remove;
            (a) Additions under construction, altera-                  (7) Leased personal proOrtyfor'whibh you
                 tions and repairs to the building or                       have a contractual responsibility to in-
                  structure;                                                sure, unless otherwise provided for un-
                                                                            der Personal Property Of Others.




CP 00 10 06 07                             060RIFIteNrrig.°7                                        cEte4ef 15
       c. Personal Property Of Others that is:               n. Electronic data, except as provided under
          (1) In your care, custody or control; and               the Additional Coverage, Electronic Data.
                                                                 Electronic data means information, facts or
          (2) Located in or on the building described             computer programs stored as or on,
                 in the Declarations or in the open (or In        created or used on, or transmitted to or
                 a vehicle) within 100 feet of the de-            from computer software (including systems
                 scribed premises.                                and applications software), on hard or flop-
            However, our payment for loss of or dam-              py disks, CD-ROMs, tapes, drives, cells,
            age to personal property of others will only          data processing devices or any other repo-
             be for the account of the owner of the prop-         sitories of computer software which are
            erty.                                                 used with electronically controlled equip-
                                                                  ment. The term computer programs, re-
   2. Property Not Covered
                                                                 ferred to in the foregoing description of
      'Covered Property does not include:                         electronic data, means a set of related elec-
       a. Accounts, bills, currency, food stamps or               tronic instructions which direct the opera-
            other evidences of debt, money, notes or             tions and functions of a computer or device
            securities. Lottery tickets held for sale are         connected to it, which enable the computer
            not securities;                                       or device to receive, process, store, retrieve
                                                                 or send data. This paragraph, n., does not
       b, Animals, unless owned by others and
                                                                 apply to your "stock!' of prepackaged soft-
            boarded by you, or if owned by you, only as          ware;
            "stock' while inside of buildings;
                                                             a.  The   cost to replace or restore the informa-
       c. Automobiles held for sale;
                                                                 tion on valuable papers and records, includ-
       d. Bridges, roadways, walks, patios or other              ing those which exist as electronic data.
            paved surfaces;                                      Valuable papers and records include but
       e. Contraband, or property in the course of               are not limited to proprietary information,
            illegal transportation or trade;                     books of account, deeds, manuscripts, ab-
                                                                 stracts, drawings and card index systems.
        f. The cost of excavations, grading, backfilling         Refer to the Coverage Extension for Valua-
            or filling;                                          ble Papers And Records (Other Than Elec-
       g, Foundations of buildings, structures, ma-              tronic Data) for limited coverage for valua-
            chinery or boilers if their foundations are          ble papers and records other than those
            below:                                               which exist as electronic data;
          (1) The lowest basement floor; or                  p. Vehicles or self-propelled machines (includ-
          (2) The surface of the ground, if there is no          ing aircraft or watercraft) that:
                basement;                                       (1) Are licensed for use on public roads; or
       h. Land (including land on which the property            (2) Are operated principally away from the
           is located), water, growing crops or lawns;                described premises.
        i. Personal property while airborne or water-            This paragraph does not apply to:
           borne;                                                    (a) Vehicles or self-propelled machines
       J. Bulkheads, pilings, piers, wharves or docks;                   or autos you manufacture, process
       k. Property that is covered under another                         or warehouse;
           coverage form of this or any other policy in             (b) Vehicles or self-propelled machines,
           which it is more specifically described, ex-                  other than autos, you hold for sale;
           cept for the excess of the amount due                     (c) Rowboats or canoes out of water at
           (whether you can collect on It or not) from                   the described premises; or
           that other insurance;
                                                                    (d) Trailers, but only to the extent pro-
       I. Retaining walls that are not part of a build-                  vided for in the Coverage Extension
           ing;                                                          for Non-owned Detached Trailers;
     m. Underground pipes, flues or drains;




Page 2 of 16
                                            ©VORIFIVENTIA297                                 etvegt (Is     07     0
      q. The following property while outside of                       (a) The total of the actual debris removal
          buildings:                                                        expense plus the amount we pay for
         (1) Grain, hay, straw or other crops;                              direct physical loss or damage ex-
                                                                            ceeds the Limit of Insurance on the
         (2) Fences, radio or television antennas                           Covered Property that has sustained
              (including satellite dishes) and their                        loss or damage.
              lead-in wiring, masts or towers, trees,
              shrubs or plants (other than "stock" of                  (b) The actual debris removal expense
              trees, shrubs or plants), all except as                       exceeds 25% of the sum of the de-
              provided in the Coverage Extensions.                          ductible plus the amount that we pay
                                                                            for direct physical loss or damage to
   3. Covered Causes Of Loss                                                the Covered Property that has sus-
      See applicable Causes Of Loss Form as                                 tained loss or damage,
      shown in the Declarations.                                        Therefore, if (4)(a) and/or (4)(b) apply,
   4. Additional Coverages                                              our total payment for direct physical loss
      a. Debris Removal                                                 or damage and debris removal expense
                                                                        may reach but will never exceed the
         (1) Subject to Paragraphs (3) and (4), we                      Limit of Insurance on the Covered Prop-
              will pay your expense to remove debris                    erty that has sustained loss or damage,
              of Covered Property caused by or re-                      plus $10,000,
              sulting from a Covered Cause of Loss
              that occurs during the policy period. The            (5) Examples
              expenses will be paid only if they are                    The following examples assume that
              reported to us in writing within 180 days                 there is no Coinsurance penalty.
              of the date of direct physical loss or
                                                          EXAMPLE #1
              damage.
         (2) Debris Removal does not apply to costs       Limit of Insurance:                    $ 90,000
              to:                                         Amount of Deductible:                  $    500
            (a) Extract "pollutants" from land or         Amount of Loss:                        $ 50,000
                  water; or                               Amount of Loss Payable:                $ 49,500
            (b) Remove, restore or replace polluted                                       ($50,000 — $500)
                  land or water.                          Debris Removal Expense:                $ 10,000
         (3) Subject to the exceptions in Paragraph       Debris Removal Expense Payable:        $ 10,000
             (4), the following provisions apply:
                                                          ($10,000 Is 20% of $60,000.)
            (a) The most we will pay for the total of
                  direct physical loss or damage plus     The debris removal expense is less than 25% of the
                  debris removal expense is the Limit     sum of the loss payable plus the deductible. The sum
                  of Insurance applicable to the Cov-     of the loss payable and the debris removal expense
                  ered Property that has sustained        ($49,500 + $10,000 = $59,500) is less than the Limit
                  loss or damage.                         of Insurance. Therefore the full amount of debris
                                                          removal expense Is payable in accordance with the
            (b) Subject to (a) above, the amount we       terms of Paragraph (3).
                  will pay for debris removal expense
                  is limited to 25% of the sum of the     EXAMPLE #2
                  deductible plus the amount that we
                  pay for direct physical loss or dam-    Limit of Insurance:                         $ 90,000
                  age to the Covered Property that has    Amount of Deductible:                       $    500
                  sustained loss or damage.               Amount of Loss:                             $ 80,000
        (4) We will pay up to an additional $10,000       Amount of Loss Payable:                     $ 79,500
             for debris removal expense, for each lo-                                          ($80,000 — $500)
             cation, in any one occurrence of physi-
             cal loss or damage to Covered Property,      Debris Removal Expense:                     $ 30,000
             if one or both of the following circums-     Debris Removal Expense Payable
             tances apply:                                                   Basic Amount:            $ 10,500
                                                                             Additional Amount:       $ 10,000




CP 00 10 06 07                            ©MRATIVENTIA297                                       C eet942f 15         ❑
The basic amount payable for debris removal ex-             d. Pollutant Clean-up And Removal
pense under the terms of Paragraph (3) is calculated           We will pay your expense to extract "pollu-
as follows: $80,000 ($79,500 + $500) x .25 = $20,000;          tants" from land or water at the described
capped at $10,500. The cap applies because the sum             premises if the discharge, dispersal, see-
of the loss payable ($79,500) and the basic amount             page, migration, release or escape of the
payable for debris removal expense ($10,500) cannot            "pollutants" Is caused by or results from a
exceed the Limit of Insurance ($90,000).                       Covered Cause of Loss that occurs during
The additional amount payable for debris removal               the policy period. The expenses will be paid
expense is provided In accordance with the terms of            only if they are reported to us in writing
Paragraph (4), because the debris removal expense              within 180 days of the date on which the
($30,000) exceeds 25% of the loss payable plus the             Covered Cause of Loss occurs.
deductible ($30,000 is 37.5% of $80,000), and be-              This Additional Coverage does not apply to
causethe sum of the loss payable and debris removal            costs to test for, monitor or assess the exis-
expense ($79,500 + $30,000 = $109,500) would ex-               tence, concentration or effects of "pollu-
ceed the Limit of Insurance ($90,000). The additional          tants". But we will pay for testing which is
amount of covered debris removal expense is                    performed in the course of extracting the
$10,000, the maximum payable under Paragraph (4).              "pollutants" from the land or water.
Thus the total payable for debris removal expense in
this example is $20,500; $9,500 of the debris removal          The most we will pay under this Additional
expense is not covered.                                        Coverage for each described premises is
                                                               $10,000 for the sum of all covered ex-
      b. Preservation Of Property                              penses arising out of Covered Causes of
          If it is necessary to move Covered Property          Loss occurring during each separate 12-
          from the described premises to preserve it           month period of this policy.
          from loss or damage by a Covered Cause            e. Increased Cost Of Construction
          of Loss, we will pay for any direct physical
          loss or damage to that property:                    (1) This Additional Coverage applies only to
                                                                  buildings to which the Replacement
         (1) While it is being moved or while tempo-              Cost Optional Coverage applies.
               rarily stored at another location; and
                                                              (2) In the event of damage by a Covered
         (2) Only if the loss or damage occurs within             Cause of Loss to a building that is Cov-
               30 days after the property is first moved.         ered Property, we will pay the increased
      c. Fire Department Service Charge                           costs incurred to comply with enforce-
                                                                  ment of an ordinance or law in the
          When the fire department is called to save
                                                                  course of repair, rebuilding or replace-
          or protect Covered Property from a Cov-
                                                                  ment of damaged parts of that property,
          ered Cause of Loss, we will pay up to
                                                                  subject to the limitations stated in e.(3)
          $1,000, unless a higher limit is shown in the
                                                                  through e.(9) of this Additional Cover-
          Declarations, for your liability for fire de-
                                                                  age.
          partment service charges:
         (1) Assumed by contract or agreement prior           (3) The ordinance or law referred to in e.(2)
                                                                  of this Additional Coverage is an ordin-
               to loss; or
                                                                  ance or law that regulates the construc-
         (2) Required by local ordinance.                         tion or repair of buildings or establishes
          No Deductible applies to this Additional                zoning or land use requirements at the
          Coverage.                                               described premises, and is in force at
                                                                  the time of loss.




Page 4 Of 15
                                            ©60 RFIVENTIA.07                               elEVERS6 07
        (4) Under this Additional Coverage, we will                  (ii) Unless the repairs or replace-
             not pay any costs due to an ordinance                        ment are made as soon as rea-
             or law that:                                                 sonably possible after the loss or
            (a) You were required to comply with                          damage, not to exceed two
                 before the loss, even when the build-                    years. We may extend this period
                 ing was undamaged; and                                   in writing during the two years.
            (b) You failed to comply with.                      (b) If the building is repaired or replaCed
                                                                      at the same premises, or if you elect
        (5) Under this Additional Coverage, we will                   to rebuild at another premises, the
             not pay for:                                             most we will pay for the Increased'
            (a) The enforcement of any ordinance or                   Cost of Construction, subject to the.
                 law which requires demolition, repair,               provisions of e.(6) of this Additional
                 replacement, reconstruction, re-                     Coverage, is the increased cost of
                 modeling or remediation of property                  construction at the same premises.
                 due to contamination by "pollutants"           (c) If the ordinance or law requires relo-
                 or due to the presence, growth, proli-               cation to another premises, the most
                 feration, spread or any activity of                  we will pay for the Increased Cost of
                 "fungus", wet or dry rot or bacteria;                Construction, subject to the provi-
                 Or                                                   sions of e.(6) of this Additional Cov-
           (b) Any costs associated with the en-                      erage, is the increased cost of con-
                forcement of an ordinance or law                      struction at the new premises.
                 which requires any Insured or others
                                                             (8) This Additional Coverage is not subject'
                 to test for, monitor, clean up, re-             to the terms of the Ordinance Or Law
                move, contain, treat, detoxify or neu-           Exclusion, to the extent that such Exclu-
                tralize, or In any way respond to, or            sion would conflict with the provisions of
                assess the effects of "pollutants",              this Additional Coverage.
                "fungus", wet or dry rot or bacteria.
                                                             (9) The costs addressed in the Loss Pay-
        (6) The most we will pay under this Addi-                ment and Valuation Conditions, and the
            tional Coverage, for each described                  Replacement Cost Optional Coverage,
            building insured under this Coverage                 in this Coverage Form, do not include
            Form, is $10,000 or 5% of the Limit of               the increased cost attributable to en-
            Insurance applicable to that building,               forcement of an ordinance or law. The
            whichever is less. If a damaged building             amount payable under this Additional
            is covered under a blanket Limit of In-              Coverage, as stated in e.(6) of this Addi-
            surance which applies to more than one               tional Coverage, is not subject to such
            building or item of property, then the               limitation.
            most we will pay under this Additional
            Coverage, for that damaged building, is       f. Electronic Data
            the lesser of: $10,000 or 5% times the           (1) Under this Additional Coverage, elec.:
            value of the damaged building as of the              tronic data has the meaning described
            time of loss times the applicable Coin-              under Property Not Covered, ElectroniC
            surance percentage.                                  Data.
            The amount payable under this Addi-              (2) Subject to the provisions of this Addi-
            tional Coverage is additional insurance.             tional Coverage, we will pay for the cost
                                                                 to: *replace:- or,..feStore electronic data
        (7) With respect to this Additional Cover-               which hea:.•15666.:dOtiby-ed,.or corrupted
            age:
                                                                 by a Covered Cause of Loss. To the ex-.
           (a) We will not pay for the Increased                 tent that electronic dea is not replaced •
                Cost of Construction:                            or restored, the loss will be valued at the
                (I) Until the property is actually re-           cost of replacement of the media on
                    paired or replaced, at the same              which the electronic data was stored,
                    or another premises; and                     with blank media of substantially iden-
                                                                 tical type.




CP 00 10 06 07                            ',Lisa FIRM 71 AEN                            C ne44f 16
        (3) The Covered Causes of Loss applicable         6. Coverage Extensions
            to Your Business Personal Property ap-           Except as otherwise provided, the following Ex-
            ply to this Additional Coverage, Elec-           tensions apply to property located in or on the
            tronic Data, subject to the following:           building described in the Declarations or in the
           (a) If the Causes Of Loss — Special               open (or in a vehicle) within 100 feet of the de-
                Form applies, coverage under this            scribed premises.
                Additional Coverage, Electronic Da-          If a Coinsurance percentage of 80% or more,
                ta, is limited to the "specified causes      or a Value Reporting period symbol, is shown
                of loss" as defined in that form, and        in the Declarations, you may extend the insur-
                Collapse as set forth in that form.          ance provided by this Coverage Part as fol-
           (b) If the Causes Of Loss — Broad Form            lows:
                applies, coverage under this Addi-            a. Newly Acquired Or Constructed
                tional Coverage, Electronic Data, in-             Property
                cludes Collapse as set forth in that
                form.                                            (1) Buildings
           (c) If the Causes Of Loss Form Is en-                      If this policy covers Building, you may
                dorsed to add a Covered Cause of                      extend that insurance to apply to:
                Loss, the additional Covered Cause                   (a) Your new buildings while being built
                of Loss does not apply to the cover-                       on the described premises; and
                age provided under this Additional                   (b) Buildings you acquire at locations,
                Coverage, Electronic Data.                                 other than the described premises,
           (d) The Covered Causes of Loss include                          intended for:
                a virus, harmful code or similar in-                       (i) Similar use as the building de-
                struction introduced into or enacted                           scribed in the Declarations; or
                on a computer system (including
                electronic data) or a network to                          (ii) Use as a warehouse.
                which it is connected, designed to                    The most we will pay for loss or damage
                damage or destroy any part of the                     under this Extension is $250,000 at
                system or disrupt its normal opera-                   each building.
                tion. But there is no coverage for
                                                                 (2) Your Business Personal Property
                loss or damage caused by or result-
                ing from manipulation of a computer                  (a) If this policy covers Your Business
                system (including electronic data) by                      Personal Property, you may extend
                any employee, including a temporary                        that insurance to apply to:
                or leased employee, or by an entity                        (i) Business personal         property,
                retained by you or for you to inspect,                         including such property that you
                design, install, modify, maintain, re-                         newly acquire, at any location
                pair or replace that system.                                   you acquire other than at fairs,
        (4) The most we will pay under this Addi-                              trade shows or exhibitions;
            tional Coverage, Electronic Data, is                          (ii) Business personal         property,
            $2,500 for all loss or damage sustained                            including such property that yoU
            in any one policy year, regardless of the                          newly acquire, located at your
            number of occurrences of loss or dam-                              newly constructed or acquired
            age or the number of premises, loca-                               buildings, _ at the location
            tions or computer systems involved. If                             scribed in. he Declarations; or
            loss payment on the first occurrence
            does not exhaust this amount, then the                       (iii) Business personal- property that.
            balance is available for subsequent loss                           you newly acquire, located at the
            or damage sustained in but not after that                          described premises.
            policy year. With respect to an occur-                         The most we will pay for loss or
            rence which begins in one policy year                          damage under this Extension Is
            and continues or results in additional                         $100,000 at each building.
            loss or damage in a subsequent policy
            year(s), all loss or damage is deemed to
            be sustained in the policy year in which
            the occurrence began.




Page 6 of 16                              4W)RFOENTIAP7                                        elMitS6 07
             (b) This Extension does not apply to:           c. Valuable Papers And Records (Other
                                                                 Than Electronic Data)
                  (I) Personal property of others that
                      is temporarily in your possession             You may extend the insurance that
                      in the course of Installing or per-           applies to Your Business Personal
                      forming work on such property; or             Property to apply to the cost to replace
                                                                    or restore the lost Information on valua-
                 (ii) Personal property of others that              ble papers and records for which dupli-
                      is temporarily in your possession
                      in the course of your manufactur-             cates do not exist. But this Extension
                      ing or wholesaling activities.                does not apply to valuable papers and
                                                                    records which exist as electronic data.
         (3) Period Of Coverage                                     Electronic data has the meaning de-
              With respect to insurance on or at each               scribed under Property Not Covered,
              newly acquired or constructed property,               Electronic Data.
              coverage will end when any of the fol-            (2) If the Causes Of Loss — Special Form
              lowing first occurs:                                  applies, coverage under this Extension
             (a) This policy expires;                               is limited to the "specified causes of
                                                                    loss" as defined in that form, and Col-
             (b) 30 days expire after you acquire the               lapse as set forth in that form.
                  property or begin construction of that
                  part of the building that would qualify       (3) If the Causes Of Loss — Broad Form
                  as covered property; or                           applies, coverage under this Extension
                                                                    includes Collapse as set forth in that
             (c) You report values to us.                           form.
              We will charge you additional premium
              for values reported from the date you             (4) Under this Extension, the most we will
                                                                    pay to replace or restore the lost infor-
              acquire the property or begin construc-
                                                                    mation is $2,500 at each described
              tion of that part of the building that would
                                                                    premises, unless a higher limit is shown
              qualify as covered property.                          in the Declarations. Such amount is ad-
      b. Personal Effects And Property Of Others                    ditional insurance. We will also pay for
          You may extend the insurance that applies                 the cost of blank material for reproduc-
          to Your Business Personal Property to ap-                 ing the records (whether or not dupli-
          ply to:                                                   cates exist), and (when there is a dupli-
                                                                    cate) for the cost of labor to transcribe
         (1) Personal effects owned by you, your                    or copy the records. The costs of blank
              officers, your partners or members, your              material and labor are subject to the ap-
              managers or your employees. This Ex-                  plicable Limit of Insurance on Your
              tension does not apply to loss or dam-                Business Personal Property and there-
              age by theft.                                         fore coverage of such costs is not addi-
         (2) Personal property of others in your care,              tional Insurance.
              custody or control.                            d. Property Off-premises
          The most we will pay for loss or damage               (1) You may extend the insurance provided
          under this Extension is $2,500 at each de-                by this Coverage Form to apply to your.
          sCribed premises. Our payment for loss of                 Covered Property while it is away from
          or damage to personal property of others                  the described premises, if it is:
          will only be for the account of the owner of
          the property.                                            (a) Temporarily at a location you do not
                                                                        own, lease or operate;
                                                                   (b) In storage at a location you lease,
                                                                        provided the lease was executed af-
                                                                        ter the beginning of the current policy
                                                                        term; or
                                                                   (c) At any fair, trade show or exhibition.




CP 00 10 06 07                                               AE97                           C effegef 16
         (2) This. Extension does not apply to proper-                    (2) We will not pay for any loss or damage
               ty:                                                             that occurs:
              (a) In or on a vehicle; or                                      (a) While the trailer is attached to any
             (b) In the care, custody or control of                                motor vehicle or motorized con-
                    your salespersons, unless the prop-                            veyance, whether or not the motor
                    erty is in such care, custody or con-                          vehicle or motorized conveyance is
                    trol at a fair, trade show or exhibition.                      in motion;
         (3) The most we will pay for loss or damage                          (b) During hitching or unhitching opera-
               under this Extension is $10,000.                                    tions, or when a trailer becomes ac-
                                                                                   cidentally unhitched from a motor
      e. Outdoor Property                                                          vehicle or motorized conveyance.
          You may extend the insurance provided by                        (3) The most we will pay for loss or damage
          this Coverage Form to apply to your out-                             under this Extension is $5,000, unless a
          door fences, radio and television antennas                           higher limit is shown In the Declarations.
          (including satellite dishes), trees, shrubs
          and plants (other than "stock" of trees,                        (4) This insurance is excess over the
          shrubs or plants), including debris removal                          amount due (whether you can collect on
          expense, caused by or resulting from any of                          it or not) from any other insurance cov-
          the following causes of loss if they are Cov-                        ering such property.
          ered Causes of Loss:                                     Each of these Extensions is additional Insurance
         (1) Fire;                                                 unless otherwise indicated. The Additional Condi-
                                                                   tion, Coinsurance, does not apply to these Exten-
         (2) Lightning;                                            sions.
         (3) Explosion;                                         B. Exclusions And Limitations
         (4) Riot or Civil Commotion; or                           See applicable Causes Of Loss Form as shown in
         (5) Aircraft.                                             the Declarations.
          The most we will pay for loss or damage               C. Limits Of Insurance
          under this Extension is $1,000, but not                  The most we will pay for loss or damage in any
          more than $250 for any one tree, shrub or                one occurrence is the applicable Limit of Insur-
          plant. These limits apply to any one occur-              ance shown in the Declarations.
          rence, regardless of the types or number of
          items lost or damaged in that occurrence.                The most we will pay for loss or damage to out-
                                                                   door signs, whether or not the sign is attached to a
      f. Non-owned Detached Trailers                               building, is $2,500 per sign in any one occurrence.
         (1) You may extend the insurance that                     The amounts of insurance stated in the following
               applies to Your Business Personal                   Additional Coverages apply in accordance with the
               Property to apply to loss or damage to              terms of such coverages and are separate from
               trailers that you do not own, provided              the Limit(s) of Insurance shown in the Declarations
               that:                                               for any other coverage:
             (a) The trailer is used in your business;             1. Fire Department Service Charge;
             (b) The trailer is in your care, custody or           2. Pollutant Clean-up And Removal;
                   control at the premises described in
                   the Declarations; and                           3. Increased Cost Of Construction; and
             (c) You have a contractual responsibility             4. Electronic Data.
                   to pay for loss or damage to the trai-          Payments under the Preservation Of Property Ad-
                   ler.                                            ditional Coverage will not increase the applicable
                                                                   Limit of Insurance.




Page 8 of 15                                   c'CAO NfriVENTIAP07
D. Deductible                                              EXAMPLE #2
   In any one occurrence of loss or damage (herei-         (This example, too, assumes there is no Coinsurance
   nafter referred to as loss), we will first reduce the   penalty.)
   amount of loss if required by the Coinsurance           The Deductible and Limits of Insurance are the same
   Condition or the Agreed Value Optional Coverage.        as those in Example #1.
   If the adjusted amount of loss is less than or equal
   to the Deductible, we will not pay for that loss. If    Loss to Building #1:                       $ 70,000
   the adjusted amount of loss exceeds the Deducti-          (Exceeds Limit of Insurance plus Deductible)
   ble, we will then subtract the Deductible from the
   adjusted amount of loss, and will pay the resulting     Loss to Building #2:                       $ 90,000
   amount or the Limit of Insurance, whichever is            (Exceeds Limit of Insurance plus Deductible)
   less.                                                   Loss Payable — Building #1:                $ 60,000
   When the occurrence involves loss to more than            (Limit of Insurance)
   one item of Covered Property and separate Limits        Loss Payable — Building #2:                $ 80,000
   of Insurance apply, the losses will not be com-
   bined in determining application of the Deductible.       (Limit of Insurance)
   But the Deductible will be applied only once per        Total amount of loss payable:              $ 140,000
   occurrence.
                                                           E. Loss Conditions
EXAMPLE #1                                                    The following conditions apply in addition to the
(This example assumes there is no Coinsurance                 Common Policy Conditions and the Commercial
penalty.)                                                     Property Conditions.
                                                              1. Abandonment
Deductible:                                  $      250
Limit of Insurance — Building #1:            $   60,000           There can be no abandonment of any property
                                                                  to us.
Limit of Insurance — Building #2:            $   80,000
                                                               2. Appraisal
Loss to Building #1:                         $   60,100
                                                                  If we and you disagree on the value of the
Loss to Building #2:                         $   90,000
                                                                  property or the amount of loss, either may
The amount of loss to Building #1 ($60,100) is less               make written demand for an appraisal of the
than the sum ($60,250) of the Limit of Insurance ap-              loss. In this event, each party will select a
plicable to Building #1 plus the Deductible.                      competent and impartial appraiser. The two
The Deductible will be subtracted from the amount of              appraisers will select an umpire. If they cannot
loss in calculating the loss payable for Building #1:             agree, either may request that selection be
                                                                  made by a judge of a court having jurisdiction.
    $ 60,100                                                      The appraisers will state separately the value
    — 250                                                         of the property and amount of loss. If they fail
                                                                  to agree, they will submit their differences to
    $ 59,850 Loss Payable Building #1                             the umpire. A decision agreed to by any two
The Deductible applies once per occurrence and                    will be binding. Each party will:
therefore is not subtracted in determining the amount             a. Pay its chosen appraiser; and
of loss payable for Building #2. Loss payable for
Building #2 is the Limit of Insurance of $80,000.                 b. Bear the other expenses of the appraisal
                                                                       and umpire equally.
Total amount of loss payable:
                                                                  If there is an appraisal, we will still retain our
$59,850 + $80,000 = $139,850                                      right to deny the claim,




CP 00 10 06 07                                    f4FRIYENTIAP.97                                 Ctee4ef 15           ❑
   3. Duties In The Event Of Loss Or Damage                4. Loss Payment
       a. You must see that the following are done in          a. In the event of loss or damage covered by
          the event of loss or damage to Covered                   this Coverage Form, at our option, we will
          Property:                                                either:
         (1) Notify the police if a law may have been             (1) Pay the value of lost or damaged prop-
              broken.                                                  erty;
         (2) Give us prompt notice of the loss or                (2) Pay the cost of repairing or replacing the
              damage. Include a description of the                     lost or damaged property, subject to b.
              property involved.                                       below;
         (3) As soon as possible, give us a descrip-             (3) Take all or any part of the property at an
              tion of how, when and where the loss or                  agreed or appraised value; or
              damage occurred.                                    (4) Repair, rebuild or replace the property
         (4) Take all reasonable steps to protect the                  with other property of like kind and quali-
              Covered Property from further damage,                    ty, subject to b. below.
              and keep a record of your expenses ne-               We will determine the value of lost or dam-
              cessary to protect the Covered Property,             aged property, or the cost of its repair or
              for consideration in the settlement of the           replacement, in accordance with the appli-
              claim. This will not increase the Limit of           cable terms of the Valuation Condition in
              Insurance. However, we will not pay for              this Coverage Form or any applicable pro-
              any subsequent loss or damage result-                vision which amends or supersedes the
              ing from a cause of loss that is not a               Valuation Condition.
              Covered Cause of Loss. Also, if feasi-
              ble, set the damaged property aside and         b. The cost to repair, rebuild or replace does
              in the best possible order for examina-              not include the Increased cost attributable
              tion.                                                to enforcement of any ordinance or law re-
                                                                   gulating the construction, use or repair of
         (6) At our request, give us complete inven-               any property.
              tories of the damaged and undamaged
              property. Include quantities, costs, val-        c. We will give notice of our intentions within
              ues and amount of loss claimed.                      30 days after we receive the sworn proof of
                                                                   loss.
         (6) As often as may be reasonably required,          d. We will not pay you more than your finan-
              permit us to inspect the property proving
              the loss or damage and examine your                  cial interest in the Covered Property.
              books and records.                               e. We may adjust losses with the owners of
              Also permit us to take samples of dam-               lost or damaged property if other than you.
              aged and undamaged property for in-                  If we pay the owners, such payments will
              spection, testing and analysis, and per-             satisfy your claims against us for the own-
              mit us to make copies from your books                ers' property. We will not pay the owners
              and records.                                         more than their financial interest in the
                                                                   Covered Property.
         (7) Send us a signed, sworn proof of loss
              containing the Information we request to         f. We may elect to defend you against suits
              investigate the claim. You must do this              arising from claims of owners of property.
              within 60 days after our request. We will            We will do this at our expense.
              supply you with the necessary forms.                 We .will pay for covered loss or damage
         (8) Cooperate with us in the investigation or             within 30 days after we_teceive the sworn
              settlement of the claim.                             proof of loss, if you have complied with all
                                                                   of the terms of this Coverage Part and:
      b. We may examine any insured under oath,
          while not in the presence of any other in-             (1) We have reached agreement with you
          sured and at such times as may be reason-                    on the amount of loss; or
          ably required, about any matter relating to            (2) An appraisal award has been made.
          this insurance or the claim, including an in-
          sured's books and records. In the event of
          an examination, an insured's answers must
          be signed.




Page 10 of 15                              ©09RITIVENTIAE.°7                                   6t/96EIV "
        h. A party wall is a wall that separates and is                 (b) When this policy is issued to the
            common to adjoining buildings that are                           owner or general lessee of a build-
            owned by different parties. In settling cov-                     ing, building means the entire build-
            ered losses Involving a party wall, we will                      ing. Such building Is vacant unless at
            pay a proportion of the loss to the party wall                   least 31% of its total square footage
            based on your interest in the wall In propor-                    is:
            tion to the interest of the owner of the ad-
                                                                             (I) Rented to a lessee or sub-lessee
            joining building. However, If you elect to re-                       and used by the lessee or sub-
            pair or replace your building and the owner                          lessee to conduct its customary
            of the adjoining building elects not to repair                       operations; and/or
            or replace that building, we will pay you the
            full value of the loss to the party wall, sub-                  (ii) Used by the building owner to
            ject to all applicable policy provisions in-                         conduct customary operations.
      '     cluding Limits of Insurance, the Valuation             (2) Buildings under construction or renova-
            and Coinsurance Conditions and all other                     tion are not considered vacant.
            provisions of this Loss Payment Condition.          b. Vacancy Provisions
            Our payment under the provisions of this
            paragraph does not alter any right of subro-            If the building where loss or damage occurs
            gation we may have against any entity, in-              has been vacant for more than 60 consecu-
            cluding the owner or insurer of the adjoining           tive days before that loss or damage oc-
            building, and does not alter the terms of the           curs:
            Transfer Of Rights Of Recovery Against                 (1) We will not pay for any loss or damage
            Others To Us Condition in this policy.                       caused by any of the following even if
   6, Recovered Property                                                 they are Covered Causes of Loss:
        If either you or we recover any property after                  (a) Vandalism;
        loss settlement, that party must give the other                 (b) Sprinkler leakage, unless you have
        prompt notice. At your option, the property will                     protected the system against freez-
        be returned to you. You must then return to us                       ing;
        the amount we paid to you for the property. We
                                                                        (c) Building glass breakage;
        will pay recovery expenses and the expenses
        to repair the recovered property, subject to the                (d) Water damage;
        Limit of Insurance.                                             (e) Theft; or
   6. Vacancy                                                            (f) Attempted theft
        a. Description Of Terms                                    (2) With respect to Covered Causes of Loss
           (1) As used in this Vacancy Condition, the                    other than those listed in b.(1)(a)
                term building and the term vacant have                   through b.(1)(f) above, we will reduce
                the meanings set forth in (1)(a) and                     the amount we would otherwise pay for
                (1)(b) below:                                            the loss or damage by 15%.
               (a) When this policy is issued to a te-       7. Valuation
                    nant, and with respect to that te-          We will determine the value of Covered Prop-
                    nant's Interest in Covered Property,        erty In the event of loss or damage as follows:
                    building means the unit or suite
                    rented or leased to the tenant. Such        a. At actual cash value as of the time of loss
                    building is vacant when it does not             or damage, except as provided in b., c., d.
                    contain enough business personal                and e. below.
                    property to conduct customary oper-         b. If the Limit of Itisutmos for l3uilditig sitisL
                    ations.                                        Pies the Additional Condition, Coinsurance,
                                                                    and the cost to repair or replace the dam-
                                                                    aged building property is $2,500 or less, we
                                                                    will pay the cost of building repairs or re-
                                                                    placement.




CP 00 10 06 07                               CMRFVENTIAPP7                                       Citef05ef 16
          The cost of building repairs or replacement        1. Coinsurance
          does not include the increased cost attri-            If a Coinsurance percentage is shown In the
          butable to enforcement of any ordinance or            Declarations, the following condition applies.
          law regulating the construction, use or re-
          pair of any property.                                  a. We will not pay the full amount of any loss if
                                                                    the value of Covered Property at the time of
          However, the following property will be va-               loss times the Coinsurance percentage
          lued at the actual cash value even when at-               shown for it in the Declarations is greater
          tached to the building:                                   than the Limit of Insurance for the property.
         (1) Awnings or floor coverings;                            Instead, we will determine the most we will
         (2) Appliances for refrigerating, ventilating,             pay using the following steps:
              cooking, dishwashing or laundering; or               (1) Multiply the value of Covered Property
         (3) Outdoor equipment or furniture.                           at the time of loss by the Coinsurance
                                                                        percentage;
      c. "Stock" you have sold but not delivered at
          the selling price less discounts and ex-                 (2) Divide the Limit of Insurance of the
          penses you otherwise would have had.                          property by the figure determined in
                                                                        Step (1);
      d. Glass at the cost of replacement with safe-
          ty-glazing material if required by law.                  (3) Multiply the total amount of loss, before
                                                                        the application of any deductible, by the
      e.  Tenants'   Improvements and Betterments at:
                                                                       figure determined in Step (2); and
         (1) Actual cash value of the lost or dam-
              aged property if you make repairs                    (4) Subtract the deductible from the figure
              promptly.                                                 determined in Step (3).
                                                                    We will pay the amount determined in Step
         (2) A proportion of your original cost if you
              do not make repairs promptly. We will                 (4) or the limit of insurance, whichever is
              determine the proportionate value as fol-             less. For the remainder, you will either have
              lows:                                                 to rely on other insurance or absorb the
                                                                    loss yourself.
             (a) Multiply the original cost by the num-
                  ber of days from the loss or damage     EXAMPLE #1 (UNDERINSURANCE)
                  to the expiration of the lease; and     When: The value of the property Is:          $ 250,000
             (b) Divide the amount determined in (a)              The Coinsurance percentage
                  above by the number of days from                for it is:                                80%
                  the installation of improvements to
                  the expiration of the lease.                    The Limit of Insurance for it is:    $ 100,000
                                                                  The Deductible is:                   $     250
              If your lease contains a renewal option,
              the expiration of the renewal option pe-            The amount of loss is:               $ 40,000
              riod will replace the expiration of the     Step (1): $250,000 x 80% = $200,000
              lease in this procedure.
                                                                     (the minimum amount of insurance to
         (3) Nothing if others pay for repairs or re-                meet your Coinsurance requirements)
              placement.                                  Step (2): $100,000 ÷ $200,000 = .50
F. Additional COnditions                                  Step (3): $40,000 x .50 = $20,000
   The following conditions apply in addition to the      Step (4): $20,000 — $250 = $19,750
   Common Policy Conditions and the Commercial
   Property Conditions.                                   We will pay no more than $19,750. The remaining
                                                          $20,250 is not covered.




Page 12 of 15                                     RFEIJENTIIII°7                                eimej 5 (16 07 CI
EXAMPLE #2 (ADEQUATE INSURANCE)                             2. Mortgagehotders
When: The value of the property Is:         $ 250,000          a. The term mortgageholder includes trustee.
        The Coinsurance percentage                             b. We will pay for covered loss of or damage
        for it is:                               80%                to buildings or structures to each mort-
        The Limit of Insurance for it is:   $ 200,000              gageholder shown in the Declarations in
                                                                   their order of precedence, as interests may
        The Deductible is:                  $     250               appear.
        The amount of loss is:              $ 40,000           c. The mortgageholder has the right to receive
The minimum amount of insurance to meet your                       loss payment even if the mortgageholder
Coinsurance requirement is $200,000 ($250,000 x                    has started foreclosure or similar action on
80%), Therefore, the Limit of Insurance in this exam-              the building or structure,
ple is, adequate and no penalty applies. We will pay           d. If we deny your claim because of your acts
no more than $39,750 ($40,000 amount of loss minus                 or because you have failed to comply with
the deductible of $250).                                           the terms of this Coverage Part, the mort-
       b. If one Limit of Insurance applies to two or              gageholder will still have the right to receive
          more separate items, this condition will ap-             loss payment If the mortgageholder:
          ply to the total of all property to which the           (1) Pays any premium due under this Cov-
          limit applies.                                                erage Part at our request if you have
                                                                        failed to do so;
EXAMPLE #3
                                                                  (2) Submits a signed, sworn proof of loss
When: The value of the property is:                                     within 60 days after receiving notice
        Building at Location #1:            $ 75,000                    from us of your failure to do so; and
        Building at Location #2:            $ 100,000             (3) Has notified us of any change in owner-
        Personal Property                                               ship, occupancy or substantial change
        at Location #2:                     $ 75,000                    In risk known to the mortgageholder.
                                            $ 250,000              All of the terms of this Coverage Part will
          The Coinsurance percentage                               then apply directly to the mortgageholder.
          for it is:                               90%         e. If we pay the mortgageholder for any loss
          The Limit of Insurance for                               or damage and deny payment to you be-
          Buildings and Personal Property                          cause of your acts or because you have
          at Locations #1 and #2 is:        $ 180,000              failed to comply with the terms of this Cov-
                                                                   erage Part:
          The Deductible is:                $ 1,000
                                                                  (1) The mortgageholder's rights under the
          The amount of loss is:                                       mortgage will be transferred to us to the
          Building at Location #2:          $ 30,000                   extent of the amount we pay; and
          Personal Property                                       (2) The mortgageholder's right to recover
          at Location #2:                   $ 20,000                   the full amount of the mortgageholder's
                                            $ 50,000                   claim will not be impaired.
Step (1): $250,000 x 90% = $225,000                                At our option, we may pay to the mortgage-
           (the minimum amount of insurance to                     holder the whole principal on the mortgage
           Meet your Coinsurance requirements                      plus any accrued interest. In this event,
           and to avoid the penalty shown below)                   your mortgage and: note will be transferred
                                                                   to us and you will pay your remaining mort-
Step (2): $1.60000 ÷ $225,000 = .80
                                                                   gage debt to us.
Step (3):: W),600 x .80 = $40,000
                                                               f. If we cancel this policy, we will give written
Step (4): $40,000 — $i,000 $39M00                                  notice to the mortgageholder at least:
We will pay no more than $39,000. The remaining                  (1) 10 days before the effective date of
$11,000 is not covered.                                                cancellation if we cancel for your non-
                                                                       payment of premium; or
                                                                 (2) 30 days before the effective date of
                                                                       cancellation if we cancel for any other
                                                                       reason.




CP 00 10 06 07                                                                                                       0
                                                   IIFIEYENTIAE07                              CM13152f 15
       g. If we elect not to renew this policy, we will      EXAMPLE
           give written notice to the mortgageholder at
           least 10 days before the expiration date of       If:     The applicable Limit of Insurance is: $ 100,000
           this policy.                                              The annual percentage increase is:          8%
G. Optional Coverages                                                The number of days since the
                                                                     beginning of the policy year
   If shown as applicable in the Declarations, the fol-              (or last policy change) is:                 146
   lowing Optional Coverages apply separately to
   each item.                                                        The amount of increase is:
                                                                     $100,000 x .08 x 146 + 365 =          $ 3,200
   1. Agreed Value
       a. The Additional Condition, Coinsurance,                   3. Replacement Cost
           does not apply to Covered Property to                      a. Replacement Cost (without deduction for
           which this Optional Coverage applies. We                        depreciation) replaces Actual Cash Value in
           will pay no more for loss of or damage to                       the Valuation Loss Condition of this Cover-
           that property than the proportion that the                      age Form.
           Limit of Insurance under this Coverage Part
           for the property bears to the Agreed Value                 b. This Optional Coverage does not apply to:
           shown for it in the Declarations.                             (1) Personal property of others;
       b. If the expiration date for this Optional Cov-                  (2) Contents of a residence;
           erage shown in the Declarations is not ex-                    (3) Works of art, antiques or rare articles,
           tended, the Additional. Condition, Coinsur-                        including etchings, pictures, statuary,
           ance, is reinstated and this Optional Cover-                       marbles, bronzes, porcelains and bric-a-
           age expires.                                                       brac; or
       c. The terms of this Optional Coverage apply                      (4) "Stock", unless the Including "Stock"
           only to loss or damage that occurs:                                option is shown in the Declarations.
          (1) On or after the effective date of this                      Under the terms of this Replacement Cost
               Optional Coverage; and                                      Optional Coverage, tenants' improvements
          (2) Before the Agreed Value expiration date                     and betterments are not considered to be
               shown in the Declarations or the policy                    the personal property of others.
               expiration date, whichever occurs first.               c. You may make a claim for loss or damage
   2. Inflation Guard                                                     covered by this insurance on an actual cash
                                                                          value basis instead of on a replacement
       a. The Limit of Insurance for property to which
                                                                          cost basis. In the event you elect to have
           this Optional Coverage applied will auto-
                                                                          loss or damage settled on an actual cash
           matically increase by the annual percen-
           tage shown in the Declarations.                                value basis, you may still make a claim for
                                                                          the additional coverage this Optional Cov-
       b. The amount of increase will be:                                 erage provides if you notify us of your intent
         (1) The Limit of Insurance that applied on                       to do so within 180 days after the loss or
               the most recent of the policy inception                    damage.
               date, the policy anniversary date, or any              d. We will not pay on a replacement cost basis
               other policy change amending the Limit                     for any loss or damage:
               of Insurance, times
                                                                        (1) Until the lost or damaged property Is
         (2) The percentage of annual increase                                actually repaired or replaced; and
               shown in the Declarations, expressed as
               a decimal (example: 8% is .08), times                    (2) Unless the repairS or replacement are
                                                                              made as scon • as reasonably poib16
         (3) The nUrnber Of days since the beginning                          after the loss or damage.
               of the current policy year or the effective
               date of the most recent policy change
               amending the Limit of Insurance, divided
               by 365,




Page 14 of 15                                 MM:101E4\171AP
                                             '1                                                       et-m856 07           CI
          With respect to tenants' improvements and            4. Extension Of Replacement Cost To
           betterments, the following also apply:                 Personal Property Of Others
         (3) If the conditions in d.(1) and d.(2) above            a. If the Replacement Cost Optional Coverage
               are not met, the value of tenants' im-                 is shown as applicable in the Declarations,
               provements and betterments will be de-                 then this Extension may also be shown as
               termined as a proportion of your original              applicable. If the Declarations show this Ex-
               cost, as set forth in the Valuation Loss               tension as applicable, then Paragraph
               Condition of this Coverage Form; and                   3.b.(1) of the Replacement Cost Optional
         (4) We will not pay for loss or damage to                    Coverage Is deleted and all other provisions
               tenants' improvements and betterments                  of the Replacement Cost Optional Cover-
               if others pay for repairs or replacement.              age apply to replacement cost on personal
                                                                      property of others.
      e. We will not pay more for loss or damage on
          a replacement cost basis than the least of              b. With respect to replacement cost on the
          (1), (2) or (3), subject to f. below:                       personal property of others, the following
                                                                      limitation applies:
         (1) The Limit of Insurance applicable to the
               lost or damaged property;                              If an item(s) of personal property of others
                                                                      is subject to a written contract which go-
         (2) The cost to replace the lost or damaged                  verns your liability for loss or damage to
               property with other property:                          that item(s), then valuation of that item(s)
              (a) Of comparable material and quality;                 will be based on the amount for which you
                   and •                                              are liable under such contract, but not to
                                                                      exceed the lesser of the replacement cost
             (b) Used for the same purpose; or
                                                                      of the property or the applicable Limit of In-
         (3) The amount actually spent that is ne-                    surance.
               cessary to repair or replace the lost or
               damaged property.                            H. Definitions
          If a building is rebuilt at a new premises, the      1. "Fungus" means any type or form of fungus,
          cost described in e.(2) above is limited to             including mold or mildew, and any mycotoxins,
          the cost which would have been incurred If              spores, scents or by-products produced or re-
          the building had been rebuilt at the original           leased by fungi,
          premises.                                            2. "Pollutants" means any solid, liquid, gaseous or
      f. The cost of repair or replacement does not               thermal Irritant or contaminant, including
          Include the increased cost attributable to              smoke, vapor, soot, fumes, acids, alkalis,
          enforcement of any ordinance or law regu-               chemicals and waste. Waste includes materials
          lating the construction, use or repair of any           to be recycled, reconditioned or reclaimed.
          property,                                            3. "Stock" means merchandise held in storage or
                                                                  for sale, raw materials and in-process or fi-
                                                                  nished goods, including supplies used in their
                                                                  packing or shipping.




CP 00 10 08 07
                                            ©MIIPTIVENTiAE97                                      Cf013154f 15         ❑
                      COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions and
Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                                           Limits of Insurance of all insurance covering on the
     FRAUD                                                                     same basis.
     This Coverage Part is void in any case of fraud by you as           2. If there is other insurance covering the same loss or
     it relates to this Coverage Part at any time. It is also void             damage, other than that described in 1. above, we
     if you or any other insured, at any time, intentionally                   will pay only for the amount of covered loss or
     conceal or misrepresent a material fact concerning:                       damage in excess of the amount due from that other
                                                                               insurance, whether you can collect on it or not. But
     1. This Coverage Part;
                                                                               we will not pay more than the applicable Limit of
     2. The Covered Property;                                                  Insurance.
    3, Your interest in the Covered Property; or                     H. POLICY PERIOD, COVERAGE TERRITORY
     4, A claim under this Coverage Part,                                Under this Coverage Part:
B. CONTROL OF PROPERTY                                                   1. We cover loss or damage commencing:
     Any act or neglect of any person other than you beyond                    a. During the policy period shown in the
     your direction or control will not affect this insurance.                     Declarations; and
     The breach of any condition of this Coverage Part at any                  b. Within the coverage territory.
     one or more locations will not affect coverage at any
                                                                         2. The coverage territory is:
     location where, at the time of loss or damage, the breach
     of condition does not exist.                                              a. The United States of America (including its
                                                                                   territories and possessions);
C. INSURANCE UNDER TWO OR MORE
     COVERAGES                                                                 b. Puerto Rico; and
    If two or more of this policy's coverages apply to the                     c, Canada.
    same loss or damage, we will not pay more than the               L TRANSFER OF RIGHTS OF RECOVERY
    actual amount of the loss or damage.                                 AGAINST OTHERS TO US
D. LEGAL ACTION AGAINST US                                               If any person or organization to or for whom we make
    No one may bring a legal action against us under this                payment under this Coverage Part has rights to recover
    Coverage Part unless:                                                damages from another, those rights are transferred to us
    1. There has been full compliance with all of the terms              to the extent of our payment. That person or organization
          of this Coverage Part; and                                     must do everything necessary to secure our rights and
                                                                         must do nothing after loss to impair them. But you may
    2. The action is brought within 2 years after the date on            waive your rights against another party in writing:
          which the direct physical loss or damage occurred,
                                                                         1. Prior to a loss to your Covered Property or Covered
E. LIBERALI7ATION                                                             Income.
If we adopt any revision that would broaden the coverage                 2. After a loss to your Covered Property or Covered
    under this Coverage. Part without additional premium                      Income only if, at time of loss, that party is one of
    within 45 days prior to or during the policy period, the                  the following:
    broadened coverage will immediately apply to this
    Coverage Part.                                                            a. Someone insured by this insurance;
F. NO BENEFIT TO BAILEE                                                       b. A business firm :-
    No person or organization, other than you, having                              (1) Owned or controlled by you; or
    custody of Covered Property will benefit from this                             (2) That owns or controls you; or
    insurance.                                                                c. Your tenant.
G. an-TER INSURANCE                                                      This will not restrict your insurance.
    1. You may have other insurance subject to the same
          plan, terms, conditions and provisions as the
          insurance under this Coverage Part. If you do, we
          will pay our share of the covered loss or damage.
          Our share is the proportion that the applicable Limit
          of Insurance under this Coverage Part bears to the


CP 00 90 07 88                       Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                        Page 1 of 1
                                                   CONFIDENTIAL                                            CE0655
                                                                                          CCF 1503 10/01

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     EXCLUSION - "VACANT" OR "UNOCCUPIED" PROPERTY

                   This endorsement modifies insurance provided under the following:

                     BUILDING AND PERSONAL PROPERTY COVERAGE FORM.


      It is agreed that subpart 6. VACANCY of part E. Loss Conditions of ISO form CP0010 is
      deleted and replaced by the following:

      6. VACANCY

           a.      Description of Terms
                   (1)   As used in this Vacancy Condition, the term building and the term vacant
                          have the meanings set forth in (1)(a) and (1)(b) below;
                          (a) When this policy is issued to a tenant, and with respect to that
                                tenant's interest in Covered Property, building means the unit or
                                 suite rented or leased to the tenant. Such building is vacant when
                                 it does not contain enough business personal property to conduct
                                 customary operations.
                          (b) When this policy is issued to the owner of a building, building
                                 means the entire building. Such building is vacant when 70% or
                                 more of its square footage:
                                 (i)     Is not rented; or
                                 (ii)    Is not used to conduct customary operations.
                   (2)   Buildings under construction or renovation are not considered vacant.

           b.      Vacancy Provisions

                   We will not pay for any loss or damage if the building where loss or damage
                   occurs has been vacant or unoccupied for more than:
                   (1)     30 consecutive days before that loss or damage if caused by Vandalism (if
                            it is Covered Cause of Loss); or
                   (2)     60 coriseetitiVe days before that loss or damage if caused by any other
                            Covered Cause of Loss;
                   whether or not such vacancy or unoccupancy begins before the inception of this
                   policy.
                   But we will pay if the building is unoccupied due to circumstances that are usual
                   or incidental to the described occupancy.
                   This condition does not apply if the Vacancy Permit endorsement is attached.



CCF 1503 10/01
                                        CONFIDENTIAL                                    CEO656
                                                                                                     CCF 1512 1211

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                            MANDATORY PROPERTY DEDUCTIBLE FORM
                                          (FIXED DOLLAR DEDUCTIBLES)


                        This endorsement modifies insurance provided under the following:

                                   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                             BUILDERS' RISK COVERAGE FORM
                                     CONDOMINIUM ASSOCIATION COVERAGE FORM
                             CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

 The Deductibles applicable to any one occurrence are shown below and the Deductibles apply as indicated by
 checking one of the boxes below:
 Each Building (regardless of the number of premises)                  ❑
 Each Premises (regardless of the number of buildings on the premises) El
                                                      SCHEDULE
 Prem. No.    Bldg. No.      Coverage Type                  Deductible             Covered Causes of Loss **

      1         1      Building                             1,000                                2
      2         1      Building                             1,000                                2
      3         1      Building                             1,000                                2
      1         1      Building                             2,500                                6
      2         1      Building                             2,500                                6
      3         1      Building                             2,500                                6



  ** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss to
 which that deductible applies (or enter the description):
 1.   All Covered Causes of Loss
 2.   All Covered Causes of Loss except Windstorm or Hail
 3.   All Covered Causes of Loss except Theft
 4.   All Covered Causes of Loss except Windstorm or Hall and Theft
 5.   All Covered Causes of Loss except Water Damage
 6.   Windstorm or Hail
7.    Theft
8.    Water Damage




CCF 1512 1211                                                                                     Page 1 of 2
                          Includes copyrighted matetimonvEeftAt2c, with its permission.
                                                                                                  CE0657
 Section D.; Deductible, Is deleted in its entirety including the Examples and replaced with the following:
 D. Deductible
 1.   In any one occurrence of loss or damage (hereinafter referred to as loss), we will first reduce the amount of
      loss if required by the Coinsurance Condition or the Agreed Value Optional Coverage, If the adjusted amount
      of loss is less than or equal to the Deductible, we will not pay for that loss. If the adjusted amount of loss
      exceeds the Deductible, we will then subtract the Deductible from the adjusted amount of loss, and will pay
      the resulting amount or the Limit of Insurance, whichever is less.
 2.   In the event that loss or damage occurs to Covered Property at more than one building location as a result of
      one occurrence, the Schedule above will determine how the Deductible will apply, either to each premise or
      to each building.
 3.   When the occurrence involves loss to more than one item of Covered Property and separate Limits of
      Insurance apply, the losses will not be combined in determining application of the Deductible. But the
      Deductible will be applied only once per occurrence for that Covered Property.
 4.   The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hall
      Percentage Deductible provided elsewhere in this policy.




CCF 1512 1211                                                                                             Page 2 of 2
                          Includes copyrighted materlec,INtfliteNtrfm Lc. with its permission,
                                                                                                          CE0658
                                                                                                         CCF 1526 1012

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         LOSS CONDITIONS — APPRAISAL AMENDATORY ENDORSEMENT

                      This endorsement modifies insurance provided under the following:

                           BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                               CONDOMINIUM ASSOCIATION COVERAGE FORM
                        CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
                         BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                               DIFFERENCE IN CONDITIONS COVERAGE FORM


A. When attached to the Building And Personal Property Coverage Form, CP 0010; the Condominium Association
   Coverage Form, CP 0017, the Condominium Commercial Unit-Owners Coverage Form, CP 0018 or the Difference
   In Conditions Coverage Form, DIC 0010:

   Paragraph 2. Appraisal of E. Loss Conditions is deleted in its entirety and replaced with the following:

    2. Appraisal
   If we and you disagree on the amount of loss, either may make written demand for an appraisal of the IOSs.
   Appraisal is mandatory if invoked by either party. In this event, each party will select a qualified, impartial
   appraiser. The two appraisers will select a qualified, impartial umpire. If the appraisers cannot agree on the
   umpire, either you or we may request, after reasonable written notice to the other, that the selection be made by a
   court having Jurisdiction. We and you will cooperate with the appraisers and umpire to provide information and
   access to the property to appraise the loss. If the appraisers agree, they shall issue a detailed appraisal decision
   which will be binding on you and us. If the appraisers fail to agree, they will submit their differences to the umpire.
   The umpire shall consider the submissions, independently appraise the loss, and issue a detailed appraisal
   decision that will be binding on you and us. Each party will:
    a. Pay its chOsen appraiser; and
    b. Bear the other expenses of the appraisal and umpire equally.

   In this section, impartial appraiser and impartial umpire shall mean a person who is not a current employee of
   either party and whose compensation from any source is not affected by the amount of the award or the insured's
   recovery on the claim.

   In this section, detailed appraisal decision shall mean a written appraisal which provides line-item descriptions and •
   amounts for any category of damage or expense requested by you or us, in writing, within thirty (30) days of the
   initial request for appraisal. The requests for particular line-items may include, but are not limited to, the value Of
   the prbperty, the cost of repair or replacement of any particular component of the property; the cost attributable to' r  ,


   cede upgrades, the cause(s) of the damage appraised, and the dates that any particular damage occurred or
   manifested. However, the requests may not, and the appraisal shall not, address which categories of the award, if
   any, are covered by this policy. The parties retain the right to have a court of COrribetent jUtiediction determine
   which elements of the appraisal, if any, are covered under this .policy based ontlie. f6oti'deteritirie6 by the
   appraisal; the IJoliCy arid applicable law. They also retain the right to have the court determine the causes) of the •
   damage' appraised, if there is any post-appraisal disagreement concerning causation. The request for a particular
   line-item shall not be deemed an admission by either party that such category is covered or not covered by this
   policy.

   In the event the appraisal panel cannot determine a line-item requested by you or us, that inability and the reason
   shall be indicated on the detailed appraisal decision. To the extent that any questions of coverage or causation
   require determination of any fact not established by the detailed appraisal decision, the parties may offer evidence
   relevant to that fact in litigating the issues of coverage or causation.




CCF 1526 1012                                                                                                  Page 1 of 2
                          Includes copyrighted   matedepowiDENfiALc„ used with its pennission.        C E0659
                                                                                                               CCF 1526 1012

B. When attached to the Business Income (And Extra Expense) Coverage Form, CP 0030 or the Business Income
    (And Extra Expense) Coverage Form, DIC 0031:

    Paragraph 1. Appraisal of C. Loss Conditions is deleted in its entirety and replaced with the following:

    1. Appraisal
    If we and you disagree on the amount of loss, either may make written demand for an appraisal of the loss.
    Appraisal is mandatory If Invoked by either party. In this event, each party will select a qualified, impartial
    appraiser. The two appraisers will select a qualified, impartial umpire. If the appraisers cannot agree on the
    umpire, either you or we may request, after reasonable written notice to the other, that the selection be made by a
    court having jurisdiction. We and you will cooperate with the appraisers and umpire to provide information and
    access to the property to appraise the loss, If the appraisers agree, they shall issue a detailed appraisal decision
    which will be binding on you and us. If the appraisers fail to agree, they will submit their differences to the umpire.
    The umpire shall consider the submissions, independently appraise the loss, and issue a detailed appraisal
    decision that will be binding on you and us. Each party will:
    a. Pay its chosen appraiser; and
    b. Bear the other expenses of the appraisal and umpire equally.

    In this section, Impartial appraiser and impartial umpire shall mean a person who is not a current employee of
    either party and whose compensation from any source is not affected by the amount of the award or the insured's
    recovery on the claim.

    In this section, detailed appraisal decision shall mean a written appraisal which provides line-item descriptions and
    amounts for any category of damage or expense requested by you or us, in writing, within thirty (30) days of the
    initial request for appraisal. The requests for particular line-Items may include, but are not limited to, the value of
    the property, the cost of repair or replacement of any particular component of the property, the cost attributable to
    code upgrades, the cause(s) of the damage appraised, and the dates that any particular damage occurred or
    manifested. However, the requests may not, and the appraisal shall not, address which categories of the award, if
    any, are covered by this policy. The parties retain the right to have a court of competent jurisdiction determine
    which elements of the appraisal, if any, are covered under this policy based on the facts determined by the
    appraisal, the policy and applicable law. They also retain the right to have the court determine the cause(s) of the
    damage appraised, if there is any post-appraisal disagreement concerning causation. The request for a particular
    line-item shall not be deemed an admission by either party that such category is covered or not covered by this
    policy.

    In the event the appraisal panel cannot determine a line-item requested by you or us, that inability and the reason
    shall be indicated on the detailed appraisal decision. To the extent that any questions of coverage or causation
    require determination of any fact not established by the detailed appraisal decision, the parties may offer evidence
    relevant to that fact in litigating the issues of coverage or causation.




All other terms and conditions of this policy remain unchanged.




CCF 1526 1012                                                                                                      Page 2 of 2
                           hiclu des copyrighted mated   COME*13S4i444A   .c., used with its pain issi on .   CE0660
                    ' "•




                                                                                   COMMERCIAL PROPERTY
                                                                                           CP 01 40 07 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. Ttie exclusion set forth in Paragraph B. applies to   D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements            Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-      to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal               Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage — Limited Coverage for
   authority,                                                   "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                cluding any endorsement Increasing the scope
B. We will not pay for loss or damage caused by or              or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that Induces or Is capable of inducing       E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                   inapplicability of this exclusion to a particular loss,
                                                            do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or        would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet         Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Poli-
   cy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06
                                         ©MISIFIVENTIAEP6                                       CENVIa l
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 10 20 06 07

                        CAUSES OF LOSS BROAD FORM
A. Covered Causes Of Loss                                     8. Vandalism, meaning willful and malicious dam-
   When Broad is shown in the Declarations, Cov-                  age to, or destruction of, the described proper-
   ered Causes of Loss means the following:                       ty.
   1. Fire.                                                      We will not pay for loss or damage caused by
                                                                  or resulting from theft, except for building dam-
   2. Lightning,                                                  age caused by the breaking in or exiting of
   3. Explosion, including the explosion of gases or              burglars.
       fuel within the furnace of any fired vessel or         9. Sprinkler Leakage, meaning leakage or dis-
       within the flues or passages through which the             charge of any substance from an Automatic
       gases of combustion pass. This cause of loss               Sprinkler System, including collapse of a tank
       does not Include loss or damage by:                       that is part of the system.
       a. Rupture, bursting or operation of pressure-            If the building or structure containing the Auto-
           relief devices; or                                    matic Sprinkler System is Covered Property,
       b. Rupture or bursting due to expansion or                we will also pay the cost to:
           swelling of the contents of any building or            a. Repair or replace damaged parts of the
           structure, caused by or resulting from wa-                  Automatic Sprinkler System if the damage:
           ter.
                                                                      (1) Results in sprinkler leakage; or
   4. Windstorm or Hail, but not including:
                                                                      (2) Is directly caused by freezing.
       a. Frost or cold weather;
                                                                 b. Tear out and replace any part of the build-
       b. Ice (other than hail), snow or sleet, whether                ing or structure to repair damage to the Au-
           driven by wind or not; or                                   tomatic Sprinkler System that has resulted
       c. Loss or damage to the interior of any build-                 in sprinkler leakage.
           ing or structure, or the property inside the           Automatic Sprinkler System means:
           building or structure, caused by rain, snow,
           sand or dust, whether driven by wind or not,               (1) Any automatic fire-protective or extin-
           unless the building or structure first sustains                 guishing system, including connected:
          wind or hall damage to its roof or walls                        (a) Sprinklers and discharge nozzles;
           through which the rain, snow, sand or dust                     (b) Ducts, pipes, valves and fittings;
          enters.
                                                                          (C) Tanks, their component parts and
   5. Smoke causing sudden and accidental loss or                              supports; and
      damage. This cause of loss does not include
      smoke from agricultural smudging or industrial                      (d) Pumps and private fire protection
      operations.                                                              mains.
   6. Aircraft or Vehicles, meaning only physical                     (2) When supplied from an automatic fire-
      contact of an aircraft a spacecraft, a self-                         protective system:
      propelled missile, a vehicle or an object thrown                    (a) Non-automatic fire-protective sys-
      up by a vehicle with the described property or                          tems; and
      with the building or structure containing the de-
                                                                          (b) Hydrants, standpipes and outlets.
      scribed property. This cause of loss includes
      loss or damage by objects falling from aircraft.       10. Sinkhole CollaPse, meaning- loss 'or darnage
                                                                 caused by the sudden 'sinking or collapse of
      We will not pay'for loss or damage caused by
                                                                 land into underground empty spaces created
      or resulting from vehicles you own or which are
                                                                 by the action of water on limestone or dolomite.
      operated in the course of your business.
                                                                 This cause of loss does not Include:
   7. Riot or Civil Commotion, including:
                                                                 a. The cost of filling sinkholes; or
      a. Acts of striking employees while occupying
                                                                 b. Sinking or collapse of land into man-made
          the described premises; and                                  underground cavities.
      b. Looting occurring at the time and place of a
          riot or civil commotion.




CP 10 20 08 07                               'trk9114FIVENTIAE°7                                 CEMet°"              CJ
  11. Volcanic Action, meaning direct loss or dam-                     (4) Loss or damage caused by or resulting
        age resulting from the eruption of a volcano                        from freezing, unless;
        when the loss or damage is caused by:                              (a) You do your best to maintain heat in
        a. Airborne volcanic blast or airborne shock                             the building or structure; or
            waves;                                                         (b) You drain the equipment and shut off
        b. Ash, dust or particulate matter; or                                   the water supply if the heat is not
        c. Lava flow.                                                            maintained.
        All volcanic eruptions that occur within any               b. If coverage applies subject to a. above, and
        168-hour period will constitute a single occur-                 the building or structure containing the sys-
        rence.                                                          tem or appliance is Covered Property, we
                                                                        will also pay the cost to tear out and replace
        This cause of loss does not include the cost to                 any part of the building or structure to repair
      ' remove ash, dust or particulate matter that                     damage to the system or appliance from
        does not cause direct physical loss or damage                   which the water or steam escapes. But we
        to the described property.                                      will 'not pay the cost to repair any defect
  12. Falling Objects                                                   that caused the loss or damage.
        But we will not pay for loss or damage to:           B. Exclusions
        a, Personal property in the open; or                    1. We will not pay for loss or damage caused
        b. The interior of a building or structure, or             directly or indirectly by any of the following.
            property inside a building or structure, un-           Such loss or damage is excluded regardless of
            less the roof or an outside wall of the build-         any other cause or event that contributes con-
            ing or structure is first damaged by a falling         currently or in any sequence to the loss.
            object.                                                a. Ordinance Or Law
  13. Weight Of Snow, Ice Or Sleet                                      The enforcement of any ordinance or law:
        But we will not pay for loss or damage to per-                (1) Regulating the construction, use or
       sonal property outside of buildings or struc-                        repair of any property; or
       tures.                                                         (2) Requiring the tearing down of any prop-
  14. Water Damage                                                          erty including the cost of removing its
        a. Water Damage, meaning accidental dis-                            debris.
            charge or leakage of water or steam as the                  This exclusion, Ordinance Or Law, applies
            direct result of the breaking apart or crack-               whether the loss results from:
            ing of a plumbing, heating, air conditioning                  (a) An ordinance or law that is enforced
            or other system or appliance, that Is located                    • even if the property has not been
            on the described premises and contains                              damaged; or
            water or steam.
                                                                          (b) The increased costs incurred to
            However, Water Damage does not include:                             comply with an ordinance or law In
           (1) Discharge or leakage from:                                       the course of construction, repair,
               (a) An Automatic Sprinkler System;                               renovation, remodeling or demolition
                                                                                of property, or removal of its debritz •
               (b) A sump or related equipment and                              following a physical loss to that
                     parts, Including overflow due to                           property.
                     sump pump failure or excessive vo-
                     lume of water; or .                           b. Earth.Movethant• *•
               (c) Roof drains, guttert, doWnspouts or                (1) Earthquake; 4'161414 any sOM.th sinking,
                  . similar fixtures or equipment;                         rising or shifting related to such event;
           (2) The cost to repair any defect that                     (2) Landslide, including any earth sinking,
                caused the loss or damage;                                 rising or shifting related to such event;
                                                                      (3) Mine subsidence, meaning subsidence
           (3) Loss or damage caused by or resulting                       of a man-made mine, whether or not
                from continuous or repeated seepage or
                leakage of water, or the presence or                       mining activity has ceased;
                condensation of humidity, moisture or
                vapor, that occurs over a period of 14
                days or more; or




Page 2 of 7
                                            ©MIIFFEYENITIA.97                                        €191
                                                                                                        . (45V "
          (4) Earth sinking (other than sinkhole col-             But if the failure or surge of power, or the
                lapse), rising or shifting including soil         failure of communication, water or other util-
                conditions which cause settling, crack-           ity service, results in a Covered Cause of
                ing or other disarrangement of founda-            Loss, we will pay for the loss or damage
                tions or other parts of realty. Soil condi-       caused by that Covered Cause of Loss.
                tions include contraction, expansion,             Communication services include but are not
                freezing, thawing, erosion, improperly            limited to service relating to Internet access
                compacted soil and the action of water            or access to any electronic, cellular or satel-
                under the ground surface.                         lite network.
           But if Earth Movement, as described in              1. War And Military Action
            b.(1) through (4) above, results in fire or
            explosion, we will pay for the loss or dam-          (1) War, including undeclared or civil war;
     ,      age caused by that fire or explosion.                (2) Warlike action by a military force, includ-
          (6) Volcanic eruption, explosion or effusion.                ing action in hindering or defending
                But if volcanic eruption, explosion or ef-             against an actual or expected attack, by
                fusion results in fire, building glass                 any government, sovereign or other au-
                breakage or Volcanic Action, we will pay               thority using military personnel or other
                for the loss or damage caused by that                  agents; or
                fire, building glass breakage or Volcanic        (3) Insurrection,        rebellion,   revolution,
                Action.                                                usurped power, or action taken by go-
       c. Governmental Action                                          vernmental authority in hindering or de-
                                                                       fending against any of these.
           Seizure or destruction of property by order
           of governmental authority.                         g. Water
           But we will pay for loss or damage caused             (1) Flood, surface water, waves, tides, tidal
           by or resulting from acts of destruction or-                waves, overflow of any body of water, or
           dered by governmental authority and taken                   their spray, all whether driven by wind or
           at the time of a fire to prevent its spread, if             not;
           the fire would be covered under this Cover-           (2) Mudslide or mudflow;
           age Part.
                                                                 (3) Water that backs up or overflows from a
       d. Nuclear Hazard                                               sewer, drain or sump; or
           Nuclear reaction or radiation, or radioactive         (4) Water under the ground surface press-
           contamination, however caused.                              ing on, or flowing or seeping through:
           But If nuclear reaction or radiation, or ra-               (a) Foundations, walls, floors or paved
           dioactive contamination, results in fire, we                    surfaces;
           will pay for the loss or damage caused by
                                                                     (b) Basements, whether paved or not; or
           that fire.
                                                                     (c) Doors, windows or other openings.
       e. Utility Services
                                                                  But if Water, as described in g.(1) through
           The failure of power, communication, water             g.(4) above, results in fire, explosion or
           or other utility service supplied to the de-
                                                                  sprinkler leakage, we will pay for the loss or
           scribed premises, however caused, if the               damage caused by that fire, explosion or
           failure:                                               sprinkler leakage.
         (1) Originates away from the described               h. "Fungus", Wet Rot, Dry Rot And
               premises; or                                       Bacteria              _
         (2) Originates at the described premises,
                                                                  Presence, growth, proliferation, spread or
               but only if such failure involves equip-
                                                                  any activity of "fungus", wet or dry rot or
               ment used to supply the utility service to
                                                                  bacteria.
               the described premises from a source
               away from the described premises.                  But if "fungus", wet or dry rot or bacteria re-
                                                                  sults in a Covered Cause of Loss, we will
          Failure of any utility service includes lack of         pay for the loss or damage caused by that
          sufficient capacity and reduction in supply.            Covered Cause of Loss.
          Loss or damage caused by a surge of pow-
          er is also excluded, if the surge would not
          have occurred but for an event causing a
          failure of power.



CP 10 20 06 07                               '"Cr6GRIFIVENI9A297                               CE1      64°f 7 1:3
           This exclusion does not apply:                    3. Special Exclusions
           1. When "fungus", wet or dry rot or bacteria         The following provisions apply only to the spe:
               results from fire or lightning; or               cified Coverage Forms.
           2. To the extent that coverage Is provided            a. Business income (And Extra Expense)
               in the Additional Coverage — Limited                  Coverage Form, Business Income
               Coverage For "Fungus", Wet Rot, Dry                   (Without Extra Expense) Coverage Form,
               Rot And Bacteria with respect to loss or              Or Extra Expense Coverage Form
                damage by a cause of loss other than                 We will not pay for:
               fire or lightning.
                                                                    (1) Any loss caused by or resulting from:
      Exclusions B.1.a. through B,1.h. apply whether
      or not the loss event results in widespread                      (a) Damage or destruction of "finished
      damage or affects a substantial area,                                   stock"; or
   2. We will not pay for loss or damage caused by                     (b) The time required to reproduce "fi-
      or resulting from:                                                      nished stock",
      a. Artificially generated electrical, magnetic or                  This exclusion does not apply to Extra
           electromagnetic energy that damages, dis-                     Expense.
           turbs, disrupts or otherwise interferes with             (2) Any loss caused by or resulting from
           any:                                                          direct physical loss or damage to radio
         (1) Electrical or electronic wire, device,                      or television antennas (including satellite
               appliance, system or network; or                          dishes) and their lead-in wiring, masts or
                                                                         towers.
         (2) Device, appliance, system or network
               utilizing cellular or satellite technology.          (3) Any increase of loss caused by or re-
                                                                         sulting from:
           For the purpose of this exclusion, electrical,
           magnetic or electromagnetic energy in-                      (a) Delay in rebuilding, repairing or
           cludes but is not limited to:                                      replacing the property or resuming
                                                                             "operations", due to Interference at
              (a) Electrical current, including arcing;                      the location of the rebuilding, repair
              (b) Electrical charge produced or con-                         or replacement by strikers or other
                    ducted by a magnetic or electromag-                      persons; or
                    netic field;                                       (b) Suspension, lapse or cancellation of
              (c) Pulse of electromagnetic energy; or                        any license, lease or contract. But if
              (d) Electromagnetic waves or micro-                            the suspension, lapse or cancellation
                    waves.                                                   is directly caused by the "suspen-
                                                                             sion" of "operations", we will cover
          But if fire results, we will pay for the loss or                   such loss that affects your Business
           damage caused by that fire.                                       Income during the "period of restore.: •
      b, Explosion of steam boilers, steam pipes,                            tion" and any extension of the "04.;•,
          steam engines or steam turbines owned or                           hod of restoration" in accordance
          leased by you, or operated under your con-                         with the terms of the Extended BCiak
          trol.                                                              ness Income Additional Coverage
          But If explosion of steam boilers, steam                           and the Extended Period Of Indem-
          pipes, steam engines or steam turbines re-                         nity Optional Coverage or any varia-
                                                                             tion of these.,
          sults in fire or combustion explosion, we will
          pay for the loss or damage caused by that                (4) Any Extra: Expense , caused.. by or result:
          fire or combustion explosion.                                 ing from suspension,' lapse br cariCella-•
                                                                        tion of any license, lease or contract
      c. Mechanical breakdown, including rupture or
          bursting caused by centrifugal force.                         beyond the "period. of restoration".
         But If mechanical breakdown results in a                  (5) Any other consequential loss..
          Covered Cause of Loss, we will pay for the
          loss or damage caused by that Covered
          Cause of Loss.
      d. Neglect of an insured to use all reasonable
         means to save and preserve property from
         further damage at and after the time of loss.




Page 4 of 7                                  ©68011fVENTIAP7                                            B503 07         I:3
      b. Leasehold Interest Coverage Form                  C. Additional Coverage — Collapse
         (1) Paragraph B.1.a., Ordinance Or Law,              The coverage provided under this Additional Cov-
              does not apply to insurance under this          erage — Collapse applies only to an 'abrupt col-
              Coverage Form.                                  lapse as described and limited in C.1. through C.7.
         (2) We will not pay for any loss caused by:          1. For the purpose of this Additional Coverage —
             (a) Your cancelling the lease;                      Collapse, abrupt collapse means an abrupt fall-
                                                                 ing down or caving in of a building or any part
            (b) The suspension, lapse or cancella-               of a building with the result that the building or
                  tion of any license; or                        part of the building cannot be occupied for its
             (c) Any other consequential loss.                   Intended purpose.
      c. Legal Liability Coverage Form                        2. We will pay for direct physical loss or damage
     • (1) The following exclusions do not apply to              to Covered Property, caused by abrupt col-
              insurance under this Coverage Form:                lapse of a building or any part of a building that
                                                                 is insured under this Coverage Form or that
             (a) Paragraph B.1.a., Ordinance Or                  contains Covered Property insured under this
                 Law;                                            Coverage Form, If such collapse is caused by
            (b) Paragraph 8.1.c., Governmental                   one or more of the following:
                  Action;                                        a. Fire; lightning; explosion; windstorm or hail;
             (c) Paragraph B.1.d., Nuclear Hazard;                    smoke; aircraft or vehicles; riot or civil
                                                                      commotion; vandalism; leakage from fire-
            (d) Paragraph B.1.e., Utility Services;
                                                                      extinguishing equipment; sinkhole collapse;
                  and                                                 volcanic action; breakage of building glass;
             (e) Paragraph B.1.f., War And Military                   falling objects; weight of snow, ice or sleet;
                  Action.                                             water damage, meaning accidental dis-
         (2) The following additional exclusions                      charge or leakage of water or steam as the
              apply to insurance under this Coverage                  direct result of the breaking apart or crack-
              Form:                                                   ing of a plumbing, heating, air conditioning
                                                                      or other system or appliance (other than a
             (a) Contractual Liability                                sump system including its related equip-
                 We will not defend any claim or                      ment and parts), that is located on the de-
                 "suit", or pay damages that you are                  scribed premises and contains water or
                 legally liable to pay, solely by reason              steam; all only as insured against in this
                 of your assumption of liability in a                Coverage Part;
                 contract or agreement. But this ex-             b. Building decay that is hidden from view,
                 clusion does not apply to a written                 unless the presence of such decay is
                 lease agreement in which you have                   known to an insured prior to collapse;
                 assumed liability for building damage
                 resulting from an actual or attempted           c. Insect or vermin damage that is hidden
                 burglary or robbery, provided that:                 from view, unless the presence of Such
                                                                     damage is known to an insured prior to col-
                 (I) Your assumption of liability was                lapse;
                      executed prior to the accident;
                      and                                        d. Weight of people or personal property;
                (II) The building is Covered Property            e. Weight of rain that collects on a roof;
                     under this Coverage Form.                    f. Use of defective material or methods in
            (b) Nuclear Hazard                                       construction,,remodelinaor renovation if the:
                                                                     abrupt collapse occurs during the course of
                 We will not defend any claim or                     the construction, remodeling or renovation.
                 "suit", or pay any damages, loss, ex-               However, if such collapse occurs after con-
                 pense or obligation, resulting from                 struction, remodeling or renovation is com-
                 nuclear reaction or radiation, or ra-               plete and is caused in part by a cause of
                 dioactive contamination, however                    loss listed in 2.a. through 2.e., we will pay
                 caused,                                             for the loss or damage even if use of defec-
                                                                     tive material or methods, in construction,
                                                                     remodeling or renovation, contributes to the
                                                                     collapse.




CP 10 20 06 07
                                           cCq9 RFEYENTIAL°7                                      C Etfit5Vf 7
   This Additional Coverage •-• Collapse does not limit           The coverage stated in this Paragraph 5. does
   the coverage otherwise provided under this Caus-               not apply to personal property if marring and/or
   es of Loss' Form for the causes of loss listed in              scratching is the only damage to that personal
   2.a.                                                           property caused by the collapse.
   3. This Additional Coverage - Collapse does                 6. This Additional Coverage - Collapse does not
      not apply to:                                               apply to personal property that has not abruptly
                                                                  fallen down or caved in, even if the personal
       a. A building or any part of a building that is In
                                                                  property shows evidence of cracking, bulging,
           danger of falling down or caving in;
                                                                  sagging, bending, leaning, settling, shrinkage
       b. A part of a building that is standing, even if          or expansion.
           it has separated from another part of the
           building; or                                        7. This Additional Coverage - Collapse will not
                                                                  increase the Limits of Insurance provided in
       c. A building that is standing or any part of a            this Coverage Part.
           building that Is standing, even if it shows
           evidence of cracking, bulging, sagging,             8. The term Covered Cause of Loss Includes the
           bending, leaning, settling, shrinkage or ex-           Additional Coverage - Collapse as described
           pansion.                                               and limited in C.1. through C.7.
                                                            D. Additional Coverage - Limited Coverage For
   4. With respect to the following property:
                                                               "Fungus", Wet Rot, Dry Rot And Bacteria
       a. Outdoor radio or television antennas (in-
           cluding satellite diShes) and their lead-in         1. The coverage described in D.2. and D.B. only
                                                                  applies when the "fungus", wet or dry rot or
           wiring, masts or towers;
                                                                  bacteria is the result of one or more of the fol-
       b. Awnings, gutters and downspouts;                        lowing causes that occurs during the policy pe-
       c. Yard fixtures;                                          riod and only If all reasonable means were
                                                                  used to save and preserve the property from
       d. Outdoor swimming pools;                                 further damage at the time of and after that oc-
       e. Fences;                                                 currence.
        f. Piers, wharves and docks;                              a. A Covered Cause of Loss other than fire or
       g. Beach or diving platforms or appurten-                      lightning; or
           ances;                                                 b. Flood, if the Flood Coverage Endorsement
       h.  Retaining   walls; and                                     applies to the affected premises.
        i. Walks, roadways and other paved surfaces;           2. We    will pay for loss or damage by "fungus",
                                                                  wet or dry rot or bacteria. As used in this Li-
      if an abrupt collapse Is caused by a cause of               mited Coverage, the term loss or damage
      loss listed In 2.b. through 2J. we will pay for             means:
      loss or damage to that property only if:
                                                                  a. Direct physical loss or damage to Covered
          (1) Such loss or damage Is a direct result of               Property caused by "fungus",wet or dry rot
               the abrupt collapse of a building insured              or bacteria, including the cost of removal of
               under this Coverage Form; and                          the "fungus", wet or dry rot or bacteria;
          (2) The property is Covered Property under              b.  The   cost to tear out and replace any part of
               this COverage Form,.....:..                            the building or other property as needed to
                               ••    .••
   5. If personal propertyabrUptly falls down or                      gain access to the "fungus", wet or dry rot
      caves in and such collapse is not the result of                 or bacteria; and
      abrupt Collapse,. Of a building, we will pay for            c. The cost of testing performed after removal,
      loss Or damage to Covered Property caused by                    repair, replaterrierit or Testbration of the
      such collapse;
                  •. . of
                        • personal
                                 , • property only if:                damaged property is completed, provided
       a.' The'011apSe.'personal: prOperty was                        there is a reason to believe that "fungus",
           Caused: by Ey cause of loss listed in 2.a.                 wet or dry rot or bacteria are present.
           through 21 above;
      b. The personal property which collapses Is
           Inside a building; and
       c. The property which collapses is not of a
           kind listed in 4., regardless of whether that
           kind of property is considered to be person-
           al property or real property.




Page 6 of 7                                 ©09 M1E4\11'66E7                                      St1968 96 07
   3. The coverage described under D.2. of this               6. The following, 6.a. or 6.b., applies only if Busi-
      Limited Coverage is limited to $15,000. Re-                  ness Income and/or Extra Expense Coverage
      gardless of the number of claims, this limit is              applies to the described premises and only if
      the most we will pay for the total of all loss or            the "suspension" of "operations" satisfies all
      damage arising out of all occurrences of Cov-                terms and conditions of the applicable Busi-
      ered Causes of Loss (other than fire or                      ness Income and/or Extra Expense Coverage
      lightning) and Flood which take place in a 12-               Form.
      month period (starting with the beginning of the             a. If the loss which resulted in "fungus", wet or
      present annual policy period). With respect to a                dry rot or bacteria does not In Itself necessi-
      particular occurrence of loss which results in                  tate a "suspension" of "operations", but
      "fungus", wet or dry rot or bacteria, we will not               such "suspension" is necessary due to loss
      pay more than a total of $15,000 even if the                    or damage to property caused by "fungus",
      "fungus", wet or dry rot or bacteria continues to               wet or dry rot or bacteria, then our payment
      be present or active, or recurs, in a later policy              under Business Income and/or Extra Ex-
      period.                                                         pense is limited to the amount of loss
   4. The coverage provided under this Limited                        and/or expense sustained in a period of not
      Coverage does not increase the applicable                       more than 30 days. The days need not be
      Limit of Insurance on any Covered Property. If                  consecutive.
      a particular occurrence results in loss or dam-              b. If a covered "suspension" of "operations"
      age by "fungus", wet or dry rot or bacteria, and                was caused by loss or damage other than
      other loss or damage, we will not pay more, for                 "fungus", wet or dry rot or bacteria but re-
      the total of all loss or damage, than the appli-                mediation of "fungus", wet or dry rot or bac-
      cable Limit of Insurance on the affected Cov-                   teria prolongs the "period of restoration", we
      ered Property.                                                  will pay for loss and/or expense sustained
      If there is covered loss or damage to Covered                   during the delay (regardless of when such a
      Property, not caused by "fungus", wet or dry rot                delay occurs during the "period of restora-
      or bacteria, loss payment will not be limited by                tion"), but such coverage is limited to 30
      the terms of this Limited Coverage, except to                   days. The days need not be consecutive.
      the extent that "fungus", wet or dry rot or bacte-   E. Limitation
      ria causes an increase in the loss. Any such
      increase in the loss will be subject to the terms       We will pay for loss of animals only if they are
      of this Limited Coverage.                               killed or their destruction is made necessary.
   5. The terms of this Limited Coverage do not            F. Definitions
      increase or reduce the coverage provided un-            "Fungus" means any type or form of fungus, in-
      der Paragraph b. of Covered Cause Of Loss               cluding mold or mildew, and any mycotoxins,
      9., Sprinkler Leakage, or Paragraph b. of Cov-          spores, scents or by-products produced or re-
      ered Causes Of Loss 14., Water Damage, or               leased by fungi.
      under the Additional Coverage — Collapse.




CP 10 20 06 07                             ©MtlFitEi\IriA.07                                       CERffina 7
                                                                                                   IL 09 36 07 02

      THIS ENDORSEIVIENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY

A. We will not pay for loss ("loss") or damage caused            2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss               inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any                 replacement or supervision provided or done
   other cause or event that contributes concurrently               by you or for you to determine, rectify or test
   or in any sequence to the loss ("loss") or damage.               for, any potential or actual problems described
   1. The failure, malfunction or inadequacy of:                    in Paragraph A.1. of this endorsement.
       a. Any of the following, whether belonging to         B. If an excluded Cause of Loss as described in
           any insured or to others:                            Paragraph A. of this endorsement results:
          (1) Computer hardware, Including micro-               1. In a Covered Cause of Loss under the Crime
                processors;                                         and Fidelity Coverage Part, the Commercial
                                                                    Inland Marine Coverage Part or the Standard
          (2) Computer application software;                        Property Policy; or
          (3) Computer operating systems and re-                2. Under the Commercial Property Coverage
                lated software;                                     Part:
          (4) Computer networks;                                    a. In a "Specified Cause of Loss", or in eleva-
          (5) Microprocessors (computer chips) not                      tor collision resulting from mechanical
                part of any computer system; or                          breakdown, under the Causes of Loss —
             ) Any   other computerized or electronic                   Special Form; or
          (8
                equipment or components; or                         b. In a Covered Cause of Loss under the
                                                                        CauSes Of Loss — Basic Form or the
       b. Any other products, and any services, data
           or functions that directly or indirectly use or              Causes Of Loss — Broad Form;
           rely upon, in any manner, any of the items           we will pay only for the loss, ("loss") or damage
           listed in Paragraph A.1.a. of this endorse-          caused by such "Specified Cause of Loss", eleva-
           ment;                                                tor collision, or Covered CauSe of Loss.
       due to the Inability to correctly recognize, proc-    C. We will not pay for repair, repladeMent or modifi-..
       ess, distinguish, interpret or accept one or             cation of any items in Paragraphs A.1.a. and
       more dates or times. An example is the inability         A.1.b. of this endorsement to correct any deficien-
       of computer software to recognize the year               cies or change any features,
       2000.




IL 09 35 07 02                              ©CCAFFEJENPFIAP
                                                                                                     IL 09 86 03 08
 POLICY NUMBER: CCP 794864
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
      INVOLVING NUCLEAR, BIOLOGICAL, CHEMICAL OR
        RADIOLOGICAL TERRORISM; CAP ON COVERED
                   CERTIFIED ACTS LOSSES

This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY
                                                     SCHEDULE

The Exception Covering Certain Fire Losses    (Paragraph C) applies to property located in the following state(s),
if covered under the Indicated Coverage Form, Coverage Part or Policy:

                       State(s)                             Coverage Form, Coverage Part Or Policy


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following definition is added with respect to             1. The act resulted in Insured losses in excess of
   the provisions of this endorsement:                              $5 million in the aggregate, attributable to all
   "Certified act of terrorism" means an act that is                types of insurance subject to the Terrorism
   certified by the Secretary of the Treasury, In con-              Risk Insurance Act; and
   currence with the Secretary of State and the Attor-           2. The act is a violent act or an act that is dan-
   ney General of the United States, to be an act of                gerous to human life, property or infrastructure
   terrorism pursuant to the federal Terrorism Risk                 and is committed by an individual or individuals
   Insurance Act. The criteria contained in the Terror-             as part of an effort to coerce the civilian popu-
   ism Risk Insurance Act for a "certified act of terror-           lation of the United States or to influence the
   ism" include the following:                                      policy or affect the conduct of the United States
                                                                    Government by coercion.




It. 09 86 03 08                                  caORRIDIENTIAD.05                                      CE067@je 1 of 2
    B. The following exclusion is added:                       C. Exception Covering Certain Fire Losses
       LIMITED EXCLUSION OF CERTIFIED ACTS OF                      The following exception to the exclusion in Para-
       TERRORISM                                                   graph B. applies only if indicated and as indicated
       We will not pay for loss or damage caused directly          in the Schedule of this endorsement.
       or indirectly by a "certified act of terrorism". Such       If a "certified act of terrorism" excluded under Pa-
       loss or damage is excluded regardless of any oth-           ragraph B. results in fire, we will pay for the loss or
       er cause or event that contributes concurrently or          damage caused by that fire, subject to all applica-
       in any sequence to the loss. But this exclusion ap-         ble policy provisions Including the Limit of Insur-
       plies only when one or more of the following are            ance on the affected property. Such coverage for
       attributed to such act:                                     fire applies only to direct loss or damage by fire to
       1. The terrorism Is carried out by means of the             Covered Property. Therefore, for example, the
           dispersal or application of radioactive material,       coverage does not apply to insurance provided
           or through the use of a nuclear weapon or de-           under Business Income and/or Extra Expense
           vice that involves or produces a nuclear reac-          coverage forms or endorsements that apply to
           tion, nuclear radiation or radioactive contami-         those coverage forms, or to the Legal Liability
           nation; or                                              Coverage Form or the Leasehold Interest Cover-
       2. Radioactive material is released, and it ap-             age Form.
           pears that one purpose of the terrorism was to
                                                               D. Cap On Certified Terrorism Losses
           release such material; or
                                                                   The following limitation applies to coverage for any
       3. The terrorism is carried out by means of the
                                                                   one or more "certified acts of terrorism" that are
           dispersal or application of pathogenic or poi-
           sonous biological or chemical material; or              not excluded by the terms of the exclusion in Pa-
                                                                   ragraph B. and to any loss or damage that is cov-
       4. Pathogenic or poisonous biological or chemical
           material is released, and it appears that one           ered and to which the exception in Paragraph C.
           purpose of the terrorism was to release such            applies:
           material.                                              If aggregate insured losses attributable to terrorist
                                                                  acts certified under the Terrorism Risk Insurance
       When this terrorism exclusion applies in accor-
                                                                   Act exceed $100 billion in a Program Year (Janu-
       dance with the terms of Paragraph B.1. or B.2.,
       the terrorism exclusion applies without regard to          ary 1 through December 31) and we have met our
       the Nuclear Hazard Exclusion in this Coverage              insurer deductible under the Terrorism Risk Insur-
       Part or Policy.                                            ance Act, we shall not be liable for the payment of
                                                                  any portion of the amount of such losses that ex-
                                                                  ceeds $100 billion, and in such case insured
                                                                  losses up to that amount are subject to pro rata al-
                                                                  location in accordance with procedures estab-
                                                                  lished by the Secretary of the Treasury.
                                                                   This Paragraph, D., does not apply to insurance
                                                                   provided under the Crime And Fidelity Coverage
                                                                   Part.
                                                               E. Application Of Exclusions
                                                                  The terms and limitations of any terrorism exclu-
                                                                  sion, or the non-applicability or omission of a ter-
                                                                  rorism exclusion, do not serve to create coverage
                                                                  for any loss which would otherwise be excluded
                                                                  under this Coverage Part or. Policy, such as losses
                                                                  excluded by the War And Military Action Exclu-
                                                                  sion.




IL, 09 86 03 08                                  e0N-FrIDEsNTIA05                                      CE0671ge 2 of 2